          Case 2:19-bk-24804-VZ                  Doc 523 Filed 04/03/20 Entered 04/03/20 01:35:52                                       Desc
                                                  Main Document    Page 1 of 134



 Attorney or Party Name, Address, Telephone & FAX Nos., State Bar No. &     FOR COURT USE ONLY
 Email Address
 Richard M. Pachulski (CA Bar No. 90073)
 Jeffrey W. Dulberg (CA Bar No. 181200)
 Malhar S. Pagay (CA Bar No. 189289)
 PACHULSKI STANG ZIEHL & JONES LLP
 10100 Santa Monica Boulevard, 13th Floor
 Los Angeles, CA 90067
 Telephone: 310/277-6910
 Facsimile: 310/201-0760
 Email: rpachulski@pszjlaw.com
        jdulberg@pszjlaw.com
        mpagay@pszjlaw.com

      Attorney for: Debtor

                                         UNITED STATES BANKRUPTCY COURT
                                CENTRAL DISTRICT OF CALIFORNIA – LOS ANGELES DIVISION

 In re:                                                                     CASE NO.: 2:19-bk-24804-VZ

 YUETING JIA,                                                               CHAPTER: 11

                                                    Debtor(s).                        NOTICE OF OBJECTION TO CLAIM

                                                                            DATE: May 7, 2020
                                                                            TIME: 1:30 p.m.
                                                                            COURTROOM: 1368
                                                                            PLACE: 255 East Temple Street
                                                                                   Los Angeles, CA 90012


1. TO (specify claimant and claimant's counsel, if any): TIANJIN JIARUI HUIXIN CORP MGT CO LTD

2.   NOTICE IS HEREBY GIVEN that the undersigned has filed an objection to your Proof of Claim (Claim no. 43) filed in
     the above referenced case. The Objection to Claim seeks to alter your rights by disallowing, reducing or modifying
     the claim based upon the grounds set forth in the objection, a copy of which is attached hereto and served
     herewith.
3. Deadline for Opposition Papers: You must file and serve a response to the Objection to Claim not later than 14
   days prior to the hearing date set forth above.
     IF YOU FAIL TO TIMELY RESPOND IN ACCORDANCE WITH THIS NOTICE, THE COURT MAY GRANT THE
     RELIEF REQUESTED IN THE OBJECTION WITHOUT FURTHER NOTICE OR HEARING.


Date:     April 2, 2020                                                          PACHULSKI STANG ZIEHL & JONES LLP
                                                                                 Printed name of law firm

                                                                                 /s/ Malhar S. Pagay
                                                                                 Signature
Date Notice Mailed: April 2, 2020                                                Malhar S. Pagay
                                                                                 Printed name of attorney for objector




           This form is mandatory. It has been approved for use in the United States Bankruptcy Court for the Central District of California.
December 2012                                                          Page 1                          F 3007-1.1.NOTICE.OBJ.CLAIM
DOCS_LA:328764.1 46353/002
                                                                   Case 2:19-bk-24804-VZ             Doc 499
                                                                                                         523 Filed 04/02/20
                                                                                                                   04/03/20 Entered 04/02/20
                                                                                                                                    04/03/20 20:39:01
                                                                                                                                             01:35:52                            Desc
                                                                                                      MainDocument
                                                                                                      Main Document Page
                                                                                                                       Page21of
                                                                                                                             of134
                                                                                                                                18


                                                                   1   Richard M. Pachulski (CA Bar No. 90073)
                                                                       Jeffrey W. Dulberg (CA Bar No. 181200)
                                                                   2   Malhar S. Pagay (CA Bar No. 189289)
                                                                       PACHULSKI STANG ZIEHL & JONES LLP
                                                                   3   10100 Santa Monica Blvd., 13th Floor
                                                                       Los Angeles, CA 90067
                                                                   4   Telephone: 310/277-6910
                                                                   5   Facsimile: 310/201-0760
                                                                       Email: rpachulski@pszjlaw.com
                                                                   6            jdulberg@pszjlaw.com
                                                                                mpagay@pszjlaw.com
                                                                   7
                                                                       Attorneys for Debtor and Debtor in Possession
                                                                   8

                                                                   9                                   UNITED STATES BANKRUPTCY COURT
                                                                  10                                    CENTRAL DISTRICT OF CALIFORNIA
                                                                  11
                                                                                                                  LOS ANGELES DIVISION
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                  12   In re:                                                  Case No.: 2:19-bk-24804-VZ
                                        LOS ANGELES, CALIFORNIA




                                                                  13   YUETING JIA,1
                                           ATTORNEYS AT LAW




                                                                                                                               Chapter 11
                                                                  14                                       Debtor.             DEBTOR’S NOTICE OF OMNIBUS
                                                                                                                               OBJECTION AND OMNIBUS OBJECTION
                                                                  15                                                           FOR AN ORDER DISALLOWING
                                                                                                                               DUPLICATE CLAIMS; MEMORANDUM OF
                                                                  16                                                           POINTS AND AUTHORITIES AND
                                                                                                                               DECLARATION OF LUETIAN SUN IN
                                                                  17                                                           SUPPORT THEREOF
                                                                  18                                                           This Objection Affects The Following Claimants:
                                                                                                                               Beijing Huaxing Mobile Asset Mgt Center, Claim 27
                                                                  19                                                           (Duplicate of Claim 20023)
                                                                                                                               Beijing Jiaxin Tengda Information Consulting Co.,
                                                                  20                                                           Ltd., Scheduled Claim 220000060 (Duplicate of Claim
                                                                                                                               20019)
                                                                  21                                                           China Soft Growing Invest Wuxi Partshp, Claim 61
                                                                                                                               (Duplicate of Claim 19)
                                                                  22                                                           Chongqing LeTV Commercial Factoring Co., Ltd.,
                                                                                                                               Claims 21 and 24 (Duplicates of Claim 20015)
                                                                  23                                                           E-Town Intl Holding (HK) Co Ltd., Claim 16
                                                                                                                               (Duplicate of Claim 20017)
                                                                  24                                                           Honghu Da, Claim 6 (Duplicate of Claim 20008)
                                                                                                                               Huizhou Speed Secondcurve Management LP, Claim
                                                                  25                                                           20002 (Duplicate of Claim 20001)
                                                                                                                               Jiangyin Hailan Invest. Holding Co. Ltd., Claim
                                                                  26                                                           20009 (Duplicate of Claim 7)
                                                                                                                               Linfen Investment Group Co., Ltd., Scheduled Claim
                                                                  27
                                                                       1
                                                                        The last four digits of the Debtor’s federal tax identification number are 8972. The Debtor’s mailing address is
                                                                  28   91 Marguerite Drive, Rancho Palos Verdes, CA 90275.


                                                                       DOCS_LA:328634.6 46353/002
                                                                   Case 2:19-bk-24804-VZ       Doc 499
                                                                                                   523 Filed 04/02/20
                                                                                                             04/03/20 Entered 04/02/20
                                                                                                                              04/03/20 20:39:01
                                                                                                                                       01:35:52              Desc
                                                                                                MainDocument
                                                                                                Main Document Page
                                                                                                                 Page32of
                                                                                                                       of134
                                                                                                                          18


                                                                   1                                                220000540 (Duplicate of Claim 30)
                                                                                                                    Nanchang O-Film Photoelectric Technology Co., Ltd,
                                                                   2                                                Claim 38 (Duplicate of Claim 33)
                                                                                                                    O-Film Global (HK) Trading Limited, Claim 34
                                                                   3                                                (Duplicate of Claim 33)
                                                                                                                    O-Film Global (HK) Trading Limited, Claim 37
                                                                   4                                                (Duplicate of Claim 33)
                                                                                                                    Pingan Bank Co Ltd Beijing Branch, Claim 20041
                                                                   5                                                (Duplicate of Claim 20036)
                                                                                                                    Shenzhen Yingda Capital Management Co.,
                                                                   6                                                Scheduled Claim 220000860 (Duplicate of Claim
                                                                                                                    20034)
                                                                   7                                                Tianjin Jairui Huixin Corp. Mgt LLC, Claim 42
                                                                                                                    (Duplicate of Claim 20027)
                                                                   8                                                Tianjin Jairui Huixin Corp. Mgt LLC, Claim 43
                                                                                                                    (Duplicate of Claim 20029)
                                                                   9                                                Tianjin Jairui Huixin Corp. Mgt LLC, Claim 44
                                                                                                                    (Duplicate of Claim 20030)
                                                                  10                                                Tianjin Jairui Huixin Corp. Mgt LLC, Claim 45
                                                                                                                    (Duplicate of Claim 20031)
                                                                  11                                                Tianjin Jairui Huixin Corp. Mgt LLC, Claim 46
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                                                                    (Duplicate of Claim 20032)
                                                                  12                                                Tianjin Jairui Huixin Corp. Mgt LLC, Claim 47
                                                                                                                    (Duplicate of Claim 20039)
                                        LOS ANGELES, CALIFORNIA




                                                                  13                                                Tianjin Yingxin Xinheng Investment Consulting Co.,
                                           ATTORNEYS AT LAW




                                                                                                                    Ltd., Claim 28 (Duplicate of Claim 20020)
                                                                  14                                                Weihua Qiu, Scheduled, Claim 220000960 (Duplicate
                                                                                                                    of Claim 12)
                                                                  15                                                Weihua Qiu, Claim 39 (Duplicate of Claim 12)
                                                                                                                    Western Securities Co., Ltd., Claim 32 (Duplicate of
                                                                  16                                                Claim 20028)
                                                                                                                    Wuxi Leyike Investment Enterprise, Claim 20025
                                                                  17                                                (Duplicate of Claim 20007)
                                                                                                                    Xizang Jinmeihua Investment Co., Ltd., Scheduled
                                                                  18                                                Claim 220001030 (Duplicate of Claim 29)

                                                                  19                                                Date:        May 7, 2020
                                                                                                                    Time:        1:30 p.m.
                                                                  20                                                Place:       Courtroom 1368
                                                                                                                                 Roybal Federal Building
                                                                  21                                                             255 E. Temple Street
                                                                                                                                 Los Angeles, California 90012
                                                                  22
                                                                                                                    Judge:       Hon. Vincent P. Zurzolo
                                                                  23

                                                                  24          PLEASE TAKE NOTICE that, on May 7, 2020, beginning at 1:30 p.m. (Pacific Time), or
                                                                  25   as soon thereafter as counsel may be heard before the Hon. Vincent P. Zurzolo, in Courtroom 1368
                                                                  26   of the Edward R. Roybal Federal Building and Courthouse, located at 255 E. Temple Street, Los
                                                                  27   Angeles, California 90012, pursuant to the Order (I) Approving the Fourth Amended Disclosure
                                                                  28   Statement; (II) Approving the Voting Procedures and Tabulation Procedures; (III) Setting the Date

                                                                                                                       2
                                                                   Case 2:19-bk-24804-VZ               Doc 499
                                                                                                           523 Filed 04/02/20
                                                                                                                     04/03/20 Entered 04/02/20
                                                                                                                                      04/03/20 20:39:01
                                                                                                                                               01:35:52               Desc
                                                                                                        MainDocument
                                                                                                        Main Document Page
                                                                                                                         Page43of
                                                                                                                               of134
                                                                                                                                  18


                                                                   1   and Time for the Confirmation Hearing and Related Deadlines; (IV) Waiving Certain Local Rules

                                                                   2   and Procedures Related to the Timing and Approval of the Fourth Amended Disclosure Statement

                                                                   3   and Confirmation of the Third Amended Plan; and (V) Granting Related Relief [Docket No. 485]

                                                                   4   (the “Disclosure Statement Order”), which provides, in pertinent part, that if the Debtor has served

                                                                   5   an objection or request for estimation as to a claim by April 2, 2020, such claim shall be temporarily

                                                                   6   disallowed for voting purposes only (and not for purposes of allowance or distribution), except to the

                                                                   7   extent and in the manner as may be set forth in such objection or as ordered by the Court before the

                                                                   8   voting deadline, i.e., April 30, 2020 at 4:00 p.m. (Beijing Time),2 Yueting Jia (the “Debtor” or

                                                                   9   “YT”), debtor and debtor in possession herein, hereby objects to and moves to disallow (the

                                                                  10   “Objection”) the claims (the “Duplicate Claims”) listed below in the column entitled “Duplicate

                                                                  11   Claims to Be Disallowed” filed by the listed claimants (the “Claimants”) on the grounds that the
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                  12   Duplicate Claims are identical to those claims listed in the column entitled “Surviving Claims.” The
                                        LOS ANGELES, CALIFORNIA




                                                                  13   Debtor requests that the Court take judicial notice of both the Duplicate Claims to Be Disallowed
                                           ATTORNEYS AT LAW




                                                                  14   and the Surviving Claims, which are annexed as Exhibits 1-27 to the Request for Judicial Notice (the

                                                                  15   “RFJN), filed concurrently herewith.

                                                                  16                                      Duplicate
                                                                                                                                                                    Exhibit No. to
                                                                             Name of Claimant            Claim to be   Surviving Claim        Explanation
                                                                  17                                                                                                   RFJN
                                                                                                         Disallowed
                                                                  18        Beijing        Huaxing
                                                                            Mobile Asset Mgt                   27          20023         Duplicate Claim                  1
                                                                  19        Center
                                                                            Beijing Jiaxin Tengda                                        Creditor, Beijing Jiaxin         2
                                                                  20        Information                                                  Tengda Information
                                                                            Consulting Co., Ltd.                                         Consulting Co., Ltd.,
                                                                  21                                                                     also uses the name
                                                                                                                                         Jiaxindechuang BJ Tech
                                                                  22                                                                     Group Co Ltd. The
                                                                                                                                         Debtor scheduled
                                                                  23                                      220000060                      Beijing Jixain Tengda
                                                                                                          (scheduled       20019         Information Consulting
                                                                  24                                        claim)                       Co., Ltd. in the amount
                                                                                                                                         of $1,458,406.
                                                                  25                                                                     However, the creditor
                                                                                                                                         asserted the same debt
                                                                  26                                                                     using the name
                                                                                                                                         Jiaxindechuang BJ Tech
                                                                  27                                                                     Group Co Ltd. in filed
                                                                                                                                         claim number 20019 in
                                                                  28
                                                                       2
                                                                           Disclosure Statement Order, 6 at ¶ 17(e).

                                                                                                                               3
                                                                   Case 2:19-bk-24804-VZ         Doc 499
                                                                                                     523 Filed 04/02/20
                                                                                                               04/03/20 Entered 04/02/20
                                                                                                                                04/03/20 20:39:01
                                                                                                                                         01:35:52               Desc
                                                                                                  MainDocument
                                                                                                  Main Document Page
                                                                                                                   Page54of
                                                                                                                         of134
                                                                                                                            18


                                                                   1                               Duplicate
                                                                                                                                                              Exhibit No. to
                                                                         Name of Claimant         Claim to be   Surviving Claim         Explanation
                                                                   2                                                                                             RFJN
                                                                                                  Disallowed
                                                                                                                                  the amount of
                                                                   3
                                                                                                                                  $1,975,674.74, and,
                                                                                                                                  consequently, has
                                                                   4
                                                                                                                                  received two separate
                                                                                                                                  ballots to vote a single
                                                                   5
                                                                                                                                  debt in connection with
                                                                                                                                  the Debtor’s Plan. The
                                                                   6
                                                                                                                                  filed proof of claim
                                                                                                                                  should supersede the
                                                                   7
                                                                                                                                  scheduled claim despite
                                                                                                                                  the difference in names.
                                                                   8

                                                                   9    China Soft Growing
                                                                                                      61              19          Duplicate Claim                   3
                                                                        Invest Wuxi Partshp
                                                                  10    Chongqing LeTv
                                                                        Commercial Factoring          21            20015         Duplicate Claim                   4
                                                                  11    LLC
                                                                        Chongqing LeTv
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                  12    Commercial Factoring          24            20015         Duplicate Claim                   5
                                                                        LLC
                                        LOS ANGELES, CALIFORNIA




                                                                  13    E-Town Intl Holding                                                                         6
                                           ATTORNEYS AT LAW




                                                                                                      16            20017         Duplicate Claim
                                                                        (HK) Co Ltd
                                                                  14    Honghu Da                     6             20008         Duplicate Claim                   7
                                                                        Huizhou Speed                                                                               8
                                                                  15    Secondcurve                 20002           20001         Duplicate Claim
                                                                        Management LP,
                                                                  16    Jiangyin Hailan Invest                                    Creditor, Jiangyin                9
                                                                        Holding Co Ltd.                                           Hailan Invest Holding
                                                                  17                                                              Co. Ltd. filed Claim
                                                                                                                                  20009 in the amount of
                                                                  18                                                              $89,635,814.27,
                                                                                                                                  however, the back-up
                                                                                                    20009             7
                                                                  19                                                              attached to Claim 20009
                                                                                                                                  totals $69,635,814.27,
                                                                  20                                                              which amount is
                                                                                                                                  duplicative of Claim 7.
                                                                  21                                                              Therefore, Claim 20009
                                                                                                                                  should be disallowed.
                                                                  22    Linfen Investment                                         This creditor filed a            10
                                                                        Group Co. Ltd.                                            proof of claim for the
                                                                  23                                                              same debt under a
                                                                                                                                  similar but different
                                                                  24                                                              name (Linfen
                                                                                                                                  Investment Construction
                                                                  25                                                              Development Co. Ltd.)
                                                                                                  220000540           30
                                                                                                                                  and, consequently,
                                                                  26                                                              received ballots for both
                                                                                                                                  scheduled and filed
                                                                  27                                                              claims. The filed proof
                                                                                                                                  of claim should
                                                                  28                                                              supersede the scheduled
                                                                                                                                  claim and, with respect

                                                                                                                          4
                                                                   Case 2:19-bk-24804-VZ        Doc 499
                                                                                                    523 Filed 04/02/20
                                                                                                              04/03/20 Entered 04/02/20
                                                                                                                               04/03/20 20:39:01
                                                                                                                                        01:35:52               Desc
                                                                                                 MainDocument
                                                                                                 Main Document Page
                                                                                                                  Page65of
                                                                                                                        of134
                                                                                                                           18


                                                                   1                              Duplicate
                                                                                                                                                             Exhibit No. to
                                                                         Name of Claimant        Claim to be   Surviving Claim        Explanation
                                                                   2                                                                                            RFJN
                                                                                                 Disallowed
                                                                                                                                 to the Plan, the amount
                                                                   3
                                                                                                                                 to be voted on account
                                                                                                                                 of the scheduled claim
                                                                   4
                                                                                                                                 should be disallowed.
                                                                   5
                                                                        Nanchang OFilm
                                                                   6    Photoelectric Tech Co        38              33              Duplicate Claim              11
                                                                        Ltd.
                                                                   7    O-Film Global (HK)                                           The creditor, in its         12
                                                                        Trading Limited                                            complaint against the
                                                                   8                                                             Debtor, describes it and
                                                                                                                                     Nanchang OFilm
                                                                   9                                                              Photoelectric Tech Co
                                                                                                                                 Ltd. as sister companies
                                                                  10                                                              and co-plaintiffs. The
                                                                                                     34              33
                                                                                                                                  lawsuit asserts a single
                                                                  11                                                             claim of $24,095,428.00
                                                                                                                                    against the Debtor.
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                  12                                                               Accordingly, multiple
                                                                                                                                   claims asserted in the
                                        LOS ANGELES, CALIFORNIA




                                                                  13                                                                  same amount are
                                           ATTORNEYS AT LAW




                                                                                                                                        duplicative.
                                                                  14    O’Film Global (HK)
                                                                                                     37              33          Duplicate Claim                  13
                                                                        Trading Limited
                                                                  15    Pingan Bank Co Ltd                                                                        14
                                                                        Beijing Branch             20041           20036         Duplicate Claim
                                                                  16
                                                                        Shenzhen Yingda                                          This creditor                    15
                                                                  17    Capital Management                                       inadvertently received
                                                                        Co.                                                      ballots both for
                                                                  18                                                             scheduled and filed
                                                                                                                                 claims, so the amount to
                                                                                                 220000860         20034
                                                                  19                                                             be voted on account of
                                                                                                                                 the scheduled claim
                                                                  20                                                             should be disallowed.

                                                                  21
                                                                        Tianjin Jairui Huixin                                                                     16
                                                                                                     42            20027         Duplicate Claim
                                                                  22    Corp. Mgt LLC
                                                                        Tianjin Jairui Huixin                                                                     17
                                                                                                     43            20029         Duplicate Claim
                                                                  23    Corp. Mgt LLC
                                                                        Tianjin Jairui Huixin                                                                     18
                                                                                                     44            20030         Duplicate Claim
                                                                  24    Corp. Mgt LLC
                                                                        Tianjin Jairui Huixin                                                                     19
                                                                                                     45            20031         Duplicate Claim
                                                                  25    Corp. Mgt LLC
                                                                        Tianjin Jairui Huixin                                                                     20
                                                                                                     46            20032         Duplicate Claim
                                                                  26    Corp. Mgt LLC
                                                                        Tianjin Jairui Huixin                                                                     21
                                                                                                     47            20039         Duplicate Claim
                                                                  27    Corp. Mgt LLC
                                                                        Tianjin Yingxin                                                                           22
                                                                                                     28            20020         Duplicate Claim
                                                                  28    Xinheng Investment


                                                                                                                       5
                                                                   Case 2:19-bk-24804-VZ         Doc 499
                                                                                                     523 Filed 04/02/20
                                                                                                               04/03/20 Entered 04/02/20
                                                                                                                                04/03/20 20:39:01
                                                                                                                                         01:35:52               Desc
                                                                                                  MainDocument
                                                                                                  Main Document Page
                                                                                                                   Page76of
                                                                                                                         of134
                                                                                                                            18


                                                                   1                               Duplicate
                                                                                                                                                              Exhibit No. to
                                                                          Name of Claimant        Claim to be   Surviving Claim          Explanation
                                                                   2                                                                                             RFJN
                                                                                                  Disallowed
                                                                         Consulting Co. Ltd.
                                                                   3
                                                                         Weihua Qiu                                                This creditor                    23
                                                                   4                                                               inadvertently received
                                                                                                                                   ballots both for
                                                                   5                              220000960                        scheduled and filed
                                                                                                  (scheduled           12          claims, so the amount to
                                                                   6                                claim)                         be voted on account of
                                                                                                                                   the scheduled claim
                                                                   7                                                               should be disallowed.

                                                                   8     Weihua Qiu                                                                                 24
                                                                                                      39               12          Duplicate claim

                                                                   9     Western Securities                                                                         25
                                                                         Co., Ltd.                    32             20028         Duplicate Claim
                                                                  10
                                                                         Wuxi Leyike                                                                                26
                                                                                                     20025           20007         Duplicate Claim
                                                                  11     Investment Enterprise
                                                                         Xizang Jinmeihua                                          In Chinese, Tibet is             27
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                  12     Investment Co., Ltd.                                      called Xizang. The
                                                                                                                                   creditor filed its claim
                                        LOS ANGELES, CALIFORNIA




                                                                  13                                                               using the name Tibet
                                           ATTORNEYS AT LAW




                                                                                                                                   Jinmeihua Investment
                                                                  14                                                               Co. Ltd. and,
                                                                                                  220001030                        consequently, has
                                                                  15                              (scheduled           29          received two separate
                                                                                                    claim)                         ballots to vote a single
                                                                  16                                                               debt in connection with
                                                                                                                                   the Debtor’s Plan. The
                                                                  17                                                               filed proof of claim
                                                                                                                                   should supersede the
                                                                  18                                                               scheduled claim despite
                                                                                                                                   the difference in names.
                                                                  19

                                                                  20          True and correct copies of the Claims are attached to the Notices of Objection to Claims,

                                                                  21   which have been served on each claimant, attaching their corresponding claim(s).

                                                                  22          PLEASE TAKE FURTHER NOTICE that the Objection has been served upon the

                                                                  23   Claimants and all parties entitled thereto and is based upon the supporting Memorandum of Points

                                                                  24   and Authorities and Declaration of Luetian Sun, the statements, arguments and representations of

                                                                  25   counsel who appear at the hearing regarding the Objection, the files and records in the above-

                                                                  26   captioned case, any evidence properly before the court prior to or at the hearing regarding the

                                                                  27   Objection and all matters of which the court may properly take judicial notice.

                                                                  28


                                                                                                                         6
                                                                   Case 2:19-bk-24804-VZ           Doc 499
                                                                                                       523 Filed 04/02/20
                                                                                                                 04/03/20 Entered 04/02/20
                                                                                                                                  04/03/20 20:39:01
                                                                                                                                           01:35:52                 Desc
                                                                                                    MainDocument
                                                                                                    Main Document Page
                                                                                                                     Page87of
                                                                                                                           of134
                                                                                                                              18


                                                                   1            PLEASE TAKE FURTHER NOTICE that pursuant to Local Bankruptcy Rule 9013-1(f),

                                                                   2   responses to the Objection must be filed with the Court and served upon the Debtor’s counsel at the

                                                                   3   address in the upper left-hand corner of this Objection no later than fourteen (14) days prior to

                                                                   4   the hearing date. Responses must contain a written statement of all reasons why the Objection is

                                                                   5   opposed and must include declarations and copies of all documentary evidence on which the

                                                                   6   responding party intends to rely. Responses must be filed either electronically or at the following

                                                                   7   location:

                                                                   8
                                                                                                           United States Bankruptcy Court
                                                                   9                                         Attention: Clerk’s Office
                                                                                                                255 E. Temple Street
                                                                  10                                          Los Angeles, CA 90012
                                                                  11            IF YOU DO NOT OPPOSE THE OBJECTION YOU DO NOT NEED TO FILE ANY
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                  12   PAPERS, SIGN ANY FURTHER AGREEMENTS OR TAKE ANY FURTHER ACTION.
                                        LOS ANGELES, CALIFORNIA




                                                                  13            PLEASE TAKE FURTHER NOTICE that, pursuant to Local Bankruptcy Rule 9013-1(f),
                                           ATTORNEYS AT LAW




                                                                  14   the failure to timely file and serve written opposition may be deemed by the Court to be consent to
                                                                  15   the granting of the relief requested in the Objection.
                                                                  16            PLEASE TAKE FURTHER NOTICE that if a response is timely filed and served upon the
                                                                  17   Debtor’s counsel, the Court, in its discretion, may treat the initial hearing as a status conference if it
                                                                  18   determines that the Objection involves disputed factual issues or will require presentation of
                                                                  19   substantial evidence or argument.
                                                                  20            WHEREFORE, the Debtor respectfully requests that the Court enter an order (i) sustaining
                                                                  21   the Objection; (ii) disallowing the Duplicate Claims in their entirety; and (iii) granting the Debtor
                                                                  22   such other and further relief as may appropriate under the circumstances.
                                                                  23
                                                                       Dated:      April 2, 2020                      PACHULSKI STANG ZIEHL & JONES LLP
                                                                  24

                                                                  25                                                  By        /s/ Malhar S. Pagay
                                                                                                                                Richard M. Pachulski
                                                                  26                                                            Jeffrey W. Dulberg
                                                                                                                                Malhar S. Pagay
                                                                  27
                                                                                                                                Counsel for Debtor and Debtor in
                                                                  28                                                            Possession

                                                                                                                            7
                                                                   Case 2:19-bk-24804-VZ            Doc 499
                                                                                                        523 Filed 04/02/20
                                                                                                                  04/03/20 Entered 04/02/20
                                                                                                                                   04/03/20 20:39:01
                                                                                                                                            01:35:52              Desc
                                                                                                     MainDocument
                                                                                                     Main Document Page
                                                                                                                      Page98of
                                                                                                                            of134
                                                                                                                               18


                                                                   1                            MEMORANDUM OF POINTS AND AUTHORITIES

                                                                   2                                                      I.
                                                                   3                                             JURISDICTION
                                                                   4           This Court has jurisdiction over this proceeding pursuant to 28 U.S.C. §§ 157 and 1334.

                                                                   5   Venue is proper pursuant to 28 U.S.C. §§ 1408 and 1409. The statutory predicates for the relief

                                                                   6   sought herein are sections 102, 105 and 502(b) of title 11 of the United States Code, 11 U.S.C. §§

                                                                   7   101, et seq. (the “Bankruptcy Code”), and Rules 3007 and 3018(a) of the Federal Rules of

                                                                   8   Bankruptcy Procedure (the “Bankruptcy Rules”).

                                                                   9                                                     II.
                                                                  10                                             BACKGROUND
                                                                  11   A.      Commencement of the Chapter 11 Case
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                  12           On October 14, 2019 (the “Petition Date”), the Debtor commenced this case (the “Chapter 11
                                        LOS ANGELES, CALIFORNIA




                                                                  13   Case”) by filing a voluntary petition for relief under chapter 11 of the Bankruptcy Code in the
                                           ATTORNEYS AT LAW




                                                                  14   United States Bankruptcy Court for the District of Delaware (the “Delaware Bankruptcy Court”).

                                                                  15   The Debtor continues in possession of his property and manages his affairs as a debtor in possession

                                                                  16   pursuant to sections 1107(a) and 1108 of the Bankruptcy Code.

                                                                  17           On October 25, 2019, the U.S. Trustee appointed the Official Committee of Unsecured

                                                                  18   Creditors pursuant to section 1102(a)(1) of the Bankruptcy Code (the “Committee”) [Docket No.

                                                                  19   45]. The Committee consists of the following members: (a) Ping An Bank., Ltd. Beijing Branch; (b)

                                                                  20   China Minsheng Trust Co., Ltd; (c) Shanghai Leyu Chuangye Investment Management Center LP;

                                                                  21   (d) Jiangyin Hailan Investment Holding Co., Ltd; and (e) Shanghai Qichengyueming Investment

                                                                  22   Partnership Enterprise.

                                                                  23           On November 13, 2019, the Court entered an order setting January 24, 2020, as the general

                                                                  24   deadline (the “Bar Date”) for the filing of proofs of claim or proofs of interest against the Debtor’s

                                                                  25   estate. In accordance with the Court’s Order establishing the Bar Date, notice of the Bar Date was

                                                                  26   given by mail to the Debtor’s creditors and interest holders.

                                                                  27           On December 18, 2019, Judge Karen B. Owens of the Delaware Bankruptcy Court

                                                                  28   transferred the Chapter 11 Case to this Court.


                                                                       DOCS_LA:328634.6 46353/002                         1
                                                                   Case 2:19-bk-24804-VZ            Doc 499
                                                                                                        523 Filed 04/02/20
                                                                                                                  04/03/20 Entered 04/02/20
                                                                                                                                    04/03/20 20:39:01
                                                                                                                                             01:35:52             Desc
                                                                                                     MainDocument
                                                                                                    Main  Document Page
                                                                                                                      Page10
                                                                                                                           9 of 18
                                                                                                                                134


                                                                   1   B.      Approval of the Debtor’s Disclosure Statement

                                                                   2           On March 20, 2020, the Court entered the Disclosure Statement Order, pursuant to which the

                                                                   3   Court approved the Debtor’s Fourth Amended Disclosure Statement with Respect to Debtor’s Third

                                                                   4   Amended Plan of Reorganization Under Chapter 11 of the Bankruptcy Code [Docket No. 465] in

                                                                   5   respect of the Debtor’s Third Amended Plan of Reorganization Under Chapter 11 of the Bankruptcy

                                                                   6   Code [Docket No. 464] (the “Plan”), and granted other relief.

                                                                   7           The Disclosure Statement Order provides, in pertinent part, that if the Debtor has served an

                                                                   8   objection or request for estimation as to a claim by April 2, 2020, such claim shall be temporarily

                                                                   9   disallowed for voting purposes only and not for purposes of allowance or distribution, except to the

                                                                  10   extent and in the manner as may be set forth in such objection, or as ordered by the Court before the

                                                                  11   voting deadline, i.e., April 30, 2020 at 4:00 p.m. (Beijing Time). Disclosure Statement Order, 6 at
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                  12   ¶ 17(e).
                                        LOS ANGELES, CALIFORNIA




                                                                  13                                                      III.
                                           ATTORNEYS AT LAW




                                                                  14                                                 ARGUMENT
                                                                  15   A.      Procedural Requirements for Objections to Claims
                                                                  16           Bankruptcy Rule 3007 governs the procedure for objections to claims. It provides as

                                                                  17   follows: “An objection to an allowance of a claim shall be in writing and filed. A copy of the

                                                                  18   objection with notice of the hearing thereon shall be mailed or otherwise delivered to the claimant

                                                                  19   . . . at least thirty days prior to the hearing.” Fed. R. Bankr. P. 3007.

                                                                  20           Pursuant to Bankruptcy Rule 3007, a copy of the Objection will be mailed to Claimants at the

                                                                  21   addresses provided by Claimants in the Claims, and, where available and if different from the

                                                                  22   address provided on the proof of claim, on each Claimant’s address registered with the National

                                                                  23   Enterprise Credit Information Publicity System (http://www.gsxt.gov.cn/index.html), a government-

                                                                  24   run, national, enterprise credit inquiry system in the People’s Republic of China, at least thirty days

                                                                  25   prior to the hearing date for consideration of the Objection. Accordingly, by the time of the hearing

                                                                  26   hereon, the Debtor will have complied with Bankruptcy Rule 3007.

                                                                  27

                                                                  28


                                                                       DOCS_LA:328634.6 46353/002                           2
                                                                   Case 2:19-bk-24804-VZ            Doc 499
                                                                                                        523 Filed 04/02/20
                                                                                                                  04/03/20 Entered 04/02/20
                                                                                                                                   04/03/20 20:39:01
                                                                                                                                            01:35:52                Desc
                                                                                                     MainDocument
                                                                                                    Main Document PagePage11
                                                                                                                           10of
                                                                                                                             of134
                                                                                                                                18


                                                                   1
                                                                       B.      The Court Must Determine the Allowance of a Claim Subject to Objection
                                                                   2
                                                                               With certain exceptions, section 502(b) of the Bankruptcy Code requires, in relevant part,
                                                                   3
                                                                       that if a party in interest objects to a claim, “the Court, after notice and a hearing, shall determine the
                                                                   4
                                                                       amount of such claim in lawful currency of the United States as of the date of the filing of the
                                                                   5
                                                                       petition, and shall allow such claim in such amount, except to the extent that -- (1) such claim is
                                                                   6
                                                                       unenforceable against the debtor and property of the debtor, under any agreement or applicable law
                                                                   7
                                                                       for a reason other than because such claim is contingent or unmatured ….”
                                                                   8
                                                                       C.      Burden of Proof
                                                                   9
                                                                               All allegations set forth in a properly filed proof of claim are taken as true and, if the
                                                                  10
                                                                       allegations set forth all facts necessary to establish a claim and are not self-contradictory, the proof
                                                                  11
                                                                       of claim constitutes prima facie evidence of the validity and amount of the claim. 11 U.S.C.
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                  12
                                                                       § 502(a); Fed. R. Bankr. P. 3001(f). However, a claimant must attach copies of writings upon which
                                        LOS ANGELES, CALIFORNIA




                                                                  13
                                           ATTORNEYS AT LAW




                                                                       claims are based in order to carry its burden of establishing a prima facie case against the debtor.
                                                                  14
                                                                       Hardin v. Gianni (In re King Investments Inc.), 219 B.R. 848, 858 (B.A.P. 9th Cir. 1998). Further, a
                                                                  15
                                                                       claim should not be allowed if that claim is unenforceable against the debtor and property of the
                                                                  16
                                                                       debtor, under any agreement or applicable law. 11 U.S.C. § 502(b)(1).
                                                                  17
                                                                               Once the objector raises “facts tending to defeat the claim by probative force equal to that of
                                                                  18
                                                                       the allegations of the proofs of claim themselves,” Wright v. Holm (In re Holm), 931 F.2d 620, 623
                                                                  19
                                                                       (9th Cir. 1991), then “the burden reverts to the claimant to prove the validity of the claim by a
                                                                  20
                                                                       preponderance of the evidence.” Ashford v. Consolidated Pioneer Mortgage (In re Consolidated
                                                                  21
                                                                       Pioneer Mortgage), 178 B.R. 222, 226 (B.A.P. 9th Cir. 1995), aff’d, 91 F.3d 151 (9th Cir. 1996).
                                                                  22
                                                                       “[T]he ultimate burden of persuasion is always on the claimant.” Holm, 931 F.2d at 623. In
                                                                  23
                                                                       considering an objection to a claim, a bankruptcy court may take judicial notice of the underlying
                                                                  24
                                                                       records in a bankruptcy case. O’Rourke v. Seaboard Surety Co., (In re ER Fergert, Inc.), 887 F.2d
                                                                  25
                                                                       955, 957-958 (9th Cir. 1998).
                                                                  26
                                                                       D.      Disallowance for Plan Voting Purposes
                                                                  27
                                                                               Courts recognize that Bankruptcy Rule 3018(a) permits a party in interest to seek to disallow
                                                                  28
                                                                       a claim for voting purposes. Ultimately, the determination of whether to temporarily allow a claim

                                                                       DOCS_LA:328634.6 46353/002                           3
                                                                   Case 2:19-bk-24804-VZ             Doc 499
                                                                                                         523 Filed 04/02/20
                                                                                                                   04/03/20 Entered 04/02/20
                                                                                                                                    04/03/20 20:39:01
                                                                                                                                             01:35:52              Desc
                                                                                                      MainDocument
                                                                                                     Main Document PagePage12
                                                                                                                            11of
                                                                                                                              of134
                                                                                                                                 18


                                                                   1   for voting purposes lies within the discretion of the bankruptcy court. See Armstrong v. Rushton (In

                                                                   2   re Armstrong), 294 B.R. 344, 354 (B.A.P. 10th Cir. 2003) (“There is no guidance in the Bankruptcy

                                                                   3   Code to courts as to determine whether to permit the temporary allowance of a claim; it is left to the

                                                                   4   court’s discretion.”). Indeed, courts have broad authority to determine whether to allow or disallow

                                                                   5   a claim for purposes of voting under Bankruptcy Rule 3018(a). See, e.g., In re Mangia Pizza Invs.,

                                                                   6   L.P., 480 B.R. 669, 679 (Banker. W.D. Tex. 2012); In re Zolner, 174 B.R. 629, 633 (Bankr. N.D. Ill.

                                                                   7   1994) (noting that a court must exercise its discretion to allow or disallow a claim under Bankruptcy

                                                                   8   Rule 3018(a) based on reasoned analysis); In re Goldstein, 114 B.R. 430, 433 (Bankr. E.D. Pa.

                                                                   9   1990); Collier on Bankr. ¶ 9-3018[5] (16th ed. rev. 2012) (“The court, however, regardless of the

                                                                  10   circumstances, has the discretion to allow or disallow all or part of the claim for voting purposes.”).

                                                                  11            In some cases noted in the chart below, the Debtor has been advised that a Claimant
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                  12   inadvertently has been provided with multiple ballots to vote on the Debtor’s Plan on account of a
                                        LOS ANGELES, CALIFORNIA




                                                                  13   single debt. Where that has occurred, the Debtor has requested that the Court disallow one of those
                                           ATTORNEYS AT LAW




                                                                  14   Duplicate Claims for voting purposes.

                                                                  15   E.       The Objection and Request for Relief

                                                                  16            In most instances, the Duplicate Claim and the relevant Surviving Claim are the exact same

                                                                  17   claim in the same amount filed by the Claimant using the same name, and therefore the Duplicate

                                                                  18   Claim can be disallowed readily. The chart below provides further explanation for the request for

                                                                  19   disallowance where the claims may not be exact duplicates of one another, but fall within the

                                                                  20   Duplicate Claims category that is the subject of this Objection. For example, slight variations in the

                                                                  21   name or entity utilized by a Claimant to assert a debt against the Debtor or issues of translation from

                                                                  22   Chinese to English have required a more careful review to determine that two claims are, in fact, the

                                                                  23   same.

                                                                  24                                   Duplicate
                                                                                                                                                                 Exhibit No. to
                                                                            Name of Claimant          Claim to be   Surviving Claim         Explanation
                                                                  25                                                                                                RFJN
                                                                                                      Disallowed
                                                                  26        Beijing        Huaxing
                                                                            Mobile Asset Mgt              27            20023         Duplicate Claim                  1
                                                                  27        Center
                                                                            Beijing Jiaxin Tengda     220000060                       Creditor, Beijing Jiaxin         2
                                                                  28        Information               (scheduled        20019         Tengda Information
                                                                            Consulting Co., Ltd.        claim)                        Consulting Co., Ltd.,

                                                                       DOCS_LA:328634.6 46353/002                           4
                                                                   Case 2:19-bk-24804-VZ            Doc 499
                                                                                                        523 Filed 04/02/20
                                                                                                                  04/03/20 Entered 04/02/20
                                                                                                                                   04/03/20 20:39:01
                                                                                                                                            01:35:52              Desc
                                                                                                     MainDocument
                                                                                                    Main Document PagePage13
                                                                                                                           12of
                                                                                                                             of134
                                                                                                                                18


                                                                   1                                  Duplicate
                                                                                                                                                                Exhibit No. to
                                                                           Name of Claimant          Claim to be   Surviving Claim        Explanation
                                                                   2                                                                                               RFJN
                                                                                                     Disallowed
                                                                                                                                     also uses the name
                                                                   3
                                                                                                                                     Jiaxindechuang BJ Tech
                                                                                                                                     Group Co Ltd. The
                                                                   4
                                                                                                                                     Debtor scheduled
                                                                                                                                     Beijing Jixain Tengda
                                                                   5
                                                                                                                                     Information Consulting
                                                                                                                                     Co., Ltd. in the amount
                                                                   6
                                                                                                                                     of $1,458,406.
                                                                                                                                     However, the creditor
                                                                   7
                                                                                                                                     asserted the same debt
                                                                                                                                     using the name
                                                                   8
                                                                                                                                     Jiaxindechuang BJ Tech
                                                                                                                                     Group Co Ltd. in filed
                                                                   9
                                                                                                                                     claim number 20019 in
                                                                                                                                     the amount of
                                                                  10
                                                                                                                                     $1,975,674.74, and,
                                                                                                                                     consequently, has
                                                                  11
                                                                                                                                     received two separate
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                                                                                     ballots to vote a single
                                                                  12
                                                                                                                                     debt in connection with
                                        LOS ANGELES, CALIFORNIA




                                                                                                                                     the Debtor’s Plan. The
                                                                  13
                                           ATTORNEYS AT LAW




                                                                                                                                     filed proof of claim
                                                                                                                                     should supersede the
                                                                  14
                                                                                                                                     scheduled claim despite
                                                                                                                                     the difference in names.
                                                                  15

                                                                  16      China Soft Growing
                                                                                                         61              19          Duplicate Claim                  3
                                                                          Invest Wuxi Partshp
                                                                  17      Chongqing LeTv
                                                                          Commercial Factoring           21            20015         Duplicate Claim                  4
                                                                  18      LLC
                                                                          Chongqing LeTv
                                                                  19      Commercial Factoring           24            20015         Duplicate Claim                  5
                                                                          LLC
                                                                  20      E-Town Intl Holding                                                                         6
                                                                                                         16            20017         Duplicate Claim
                                                                          (HK) Co Ltd
                                                                  21      Honghu Da                      6             20008         Duplicate Claim                  7
                                                                          Huizhou Speed                                                                               8
                                                                  22      Secondcurve                  20002           20001         Duplicate Claim
                                                                          Management LP,
                                                                  23      Jiangyin Hailan Invest                                     Creditor, Jiangyin               9
                                                                          Holding Co Ltd.                                            Hailan Invest Holding
                                                                  24                                                                 Co. Ltd. filed Claim
                                                                                                                                     20009 in the amount of
                                                                  25                                                                 $89,635,814.27,
                                                                                                                                     however, the back-up
                                                                                                       20009             7
                                                                  26                                                                 attached to Claim 20009
                                                                                                                                     totals $69,635,814.27,
                                                                  27                                                                 which amount is
                                                                                                                                     duplicative of Claim 7.
                                                                  28                                                                 Therefore, Claim 20009
                                                                                                                                     should be disallowed.

                                                                       DOCS_LA:328634.6 46353/002                            5
                                                                   Case 2:19-bk-24804-VZ            Doc 499
                                                                                                        523 Filed 04/02/20
                                                                                                                  04/03/20 Entered 04/02/20
                                                                                                                                   04/03/20 20:39:01
                                                                                                                                            01:35:52               Desc
                                                                                                     MainDocument
                                                                                                    Main Document PagePage14
                                                                                                                           13of
                                                                                                                             of134
                                                                                                                                18


                                                                   1                                  Duplicate
                                                                                                                                                                 Exhibit No. to
                                                                           Name of Claimant          Claim to be   Surviving Claim         Explanation
                                                                   2                                                                                                RFJN
                                                                                                     Disallowed
                                                                          Linfen Investment                                          This creditor filed a            10
                                                                   3
                                                                          Group Co. Ltd.                                             proof of claim for the
                                                                                                                                     same debt under a
                                                                   4
                                                                                                                                     similar but different
                                                                                                                                     name (Linfen
                                                                   5
                                                                                                                                     Investment Construction
                                                                                                                                     Development Co. Ltd.)
                                                                   6
                                                                                                                                     and, consequently,
                                                                                                                                     received ballots for both
                                                                   7
                                                                                                     220000540           30          scheduled and filed
                                                                                                                                     claims. The filed proof
                                                                   8
                                                                                                                                     of claim should
                                                                                                                                     supersede the scheduled
                                                                   9
                                                                                                                                     claim and, with respect
                                                                                                                                     to the Plan, the amount
                                                                  10
                                                                                                                                     to be voted on account
                                                                                                                                     of the scheduled claim
                                                                  11
                                                                                                                                     should be disallowed.
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                  12
                                                                          Nanchang OFilm
                                        LOS ANGELES, CALIFORNIA




                                                                  13      Photoelectric Tech Co          38              33              Duplicate Claim              11
                                           ATTORNEYS AT LAW




                                                                          Ltd.
                                                                  14      O-Film Global (HK)                                             The creditor, in its         12
                                                                          Trading Limited                                              complaint against the
                                                                  15                                                                 Debtor, describes it and
                                                                                                                                         Nanchang OFilm
                                                                  16                                                                  Photoelectric Tech Co
                                                                                                                                     Ltd. as sister companies
                                                                  17                                                                  and co-plaintiffs. The
                                                                                                         34              33
                                                                                                                                      lawsuit asserts a single
                                                                  18                                                                 claim of $24,095,428.00
                                                                                                                                        against the Debtor.
                                                                  19                                                                   Accordingly, multiple
                                                                                                                                       claims asserted in the
                                                                  20                                                                      same amount are
                                                                                                                                            duplicative.
                                                                  21      O’Film Global (HK)
                                                                                                         37              33          Duplicate Claim                  13
                                                                          Trading Limited
                                                                  22      Pingan Bank Co Ltd                                                                          14
                                                                          Beijing Branch               20041           20036         Duplicate Claim
                                                                  23
                                                                          Shenzhen Yingda                                            This creditor                    15
                                                                  24      Capital Management                                         inadvertently received
                                                                          Co.                                                        ballots both for
                                                                  25                                                                 scheduled and filed
                                                                                                                                     claims, so the amount to
                                                                                                     220000860         20034
                                                                  26                                                                 be voted on account of
                                                                                                                                     the scheduled claim
                                                                  27                                                                 should be disallowed.

                                                                  28
                                                                          Tianjin Jairui Huixin          42            20027         Duplicate Claim                  16

                                                                       DOCS_LA:328634.6 46353/002                          6
                                                                   Case 2:19-bk-24804-VZ            Doc 499
                                                                                                        523 Filed 04/02/20
                                                                                                                  04/03/20 Entered 04/02/20
                                                                                                                                   04/03/20 20:39:01
                                                                                                                                            01:35:52              Desc
                                                                                                     MainDocument
                                                                                                    Main Document PagePage15
                                                                                                                           14of
                                                                                                                             of134
                                                                                                                                18


                                                                   1                                  Duplicate
                                                                                                                                                                Exhibit No. to
                                                                           Name of Claimant          Claim to be   Surviving Claim        Explanation
                                                                   2                                                                                               RFJN
                                                                                                     Disallowed
                                                                          Corp. Mgt LLC
                                                                   3
                                                                          Tianjin Jairui Huixin                                                                      17
                                                                                                         43            20029         Duplicate Claim
                                                                   4      Corp. Mgt LLC
                                                                          Tianjin Jairui Huixin                                                                      18
                                                                                                         44            20030         Duplicate Claim
                                                                   5      Corp. Mgt LLC
                                                                          Tianjin Jairui Huixin                                                                      19
                                                                                                         45            20031         Duplicate Claim
                                                                   6      Corp. Mgt LLC
                                                                          Tianjin Jairui Huixin                                                                      20
                                                                                                         46            20032         Duplicate Claim
                                                                   7      Corp. Mgt LLC
                                                                          Tianjin Jairui Huixin                                                                      21
                                                                                                         47            20039         Duplicate Claim
                                                                   8      Corp. Mgt LLC
                                                                          Tianjin Yingxin                                                                            22
                                                                   9      Xinheng Investment             28            20020         Duplicate Claim
                                                                          Consulting Co. Ltd.
                                                                  10      Weihua Qiu                                                 This creditor                   23
                                                                                                                                     inadvertently received
                                                                  11                                                                 ballots both for
                                                                                                     220000960                       scheduled and filed
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                  12                                 (scheduled          12          claims, so the amount to
                                                                                                       claim)                        be voted on account of
                                        LOS ANGELES, CALIFORNIA




                                                                  13                                                                 the scheduled claim
                                           ATTORNEYS AT LAW




                                                                                                                                     should be disallowed.
                                                                  14
                                                                          Weihua Qiu                                                                                 24
                                                                                                         39              12          Duplicate claim
                                                                  15
                                                                          Western Securities                                                                         25
                                                                  16      Co., Ltd.                      32            20028         Duplicate Claim

                                                                  17      Wuxi Leyike
                                                                                                       20025           20007         Duplicate Claim
                                                                                                                                                                     26
                                                                          Investment Enterprise
                                                                  18      Xizang Jinmeihua                                           In Chinese, Tibet is            27
                                                                          Investment Co., Ltd.                                       called Xizang. The
                                                                  19                                                                 creditor filed its claim
                                                                                                                                     using the name Tibet
                                                                  20                                                                 Jinmeihua Investment
                                                                                                                                     Co. Ltd. and,
                                                                  21                                 220001030                       consequently, has
                                                                                                     (scheduled          29          received two separate
                                                                  22                                   claim)                        ballots to vote a single
                                                                                                                                     debt in connection with
                                                                  23                                                                 the Debtor’s Plan. The
                                                                                                                                     filed proof of claim
                                                                  24                                                                 should supersede the
                                                                                                                                     scheduled claim despite
                                                                  25                                                                 the difference in names.

                                                                  26

                                                                  27           By this Objection, the Debtor simply seeks to have disallowed the Duplicate Claims leaving

                                                                  28   the Surviving Claims unaffected by this Objection.


                                                                       DOCS_LA:328634.6 46353/002                          7
                                                                   Case 2:19-bk-24804-VZ            Doc 499
                                                                                                        523 Filed 04/02/20
                                                                                                                  04/03/20 Entered 04/02/20
                                                                                                                                   04/03/20 20:39:01
                                                                                                                                            01:35:52               Desc
                                                                                                     MainDocument
                                                                                                    Main Document PagePage16
                                                                                                                           15of
                                                                                                                             of134
                                                                                                                                18


                                                                   1                                                     IV.

                                                                   2                                 GENERAL RESERVATION OF RIGHTS

                                                                   3            The Debtor expressly reserves the right to amend, modify or supplement this Objection, and

                                                                   4   to file additional, other, or further objections to any proofs of claim filed in this Chapter 11 Case,

                                                                   5   including, without limitation, objections as to the amounts asserted therein, or any other claims (filed

                                                                   6   or not) against the Debtor, regardless of whether such claims are subject to this Objection. Should

                                                                   7   one or more of the grounds of objection stated in this Objection be denied, the Debtor reserves his

                                                                   8   rights to object on other stated grounds or on any other grounds he discovers during the pendency of

                                                                   9   this Chapter 11 Case. In addition, the Debtor reserves the right to file counterclaims against the

                                                                  10   holders of any such claims.

                                                                  11                                                      V.
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                  12                                                   NOTICE
                                        LOS ANGELES, CALIFORNIA




                                                                  13            The Debtor will serve copies of this Objection on: (a) the Claimants, (b) the Office of the
                                           ATTORNEYS AT LAW




                                                                  14   United States Trustee, (c) counsel to the Committee, and (d) all parties who have requested notices

                                                                  15   in this Chapter 11 Case pursuant to Bankruptcy Rule 2002.

                                                                  16                                                     VI.

                                                                  17                                               CONCLUSION

                                                                  18            WHEREFORE, the Debtor respectfully requests that the Court enter an order granting the

                                                                  19   relief requested herein and granting the Debtor such other and further relief as is just and proper.

                                                                  20   Dated:               2020
                                                                                    April __,                         PACHULSKI STANG ZIEHL & JONES LLP

                                                                  21

                                                                  22                                                  /s/ Malhar S. Pagay
                                                                                                                      Richard M. Pachulski
                                                                  23                                                  Jeffrey W. Dulberg
                                                                                                                      Malhar S. Pagay
                                                                  24
                                                                                                                      Attorneys for Debtor and Debtor in Possession
                                                                  25

                                                                  26

                                                                  27

                                                                  28


                                                                       DOCS_LA:328634.6 46353/002                          8
                                                                  Case 2:19-bk-24804-VZ                 Doc 499
                                                                                                            523 Filed 04/02/20
                                                                                                                      04/03/20 Entered 04/02/20
                                                                                                                                       04/03/20 20:39:01
                                                                                                                                                01:35:52                  Desc
                                                                                                         MainDocument
                                                                                                        Main Document PagePage17
                                                                                                                               16of
                                                                                                                                 of134
                                                                                                                                    18


                                                                                                           #%! !&% $& 

                                                                              "H8G<4A)HA786?4E84F9B??BJF

                                                                                           4@BA8B985GBESF47I<FBEFJ;B4FF<FGG;885GBEJ<G;I4E<BHF9<A4A6<4?4A7

                                                                     5HF<A8FF@4GG8EF4?FB;4I8F8EI874F4E474LHGHE8A6SFQRAI8FGBE(8?4G<BAF

                                                                     BBE7<A4GBEF<A68 4AH4EL            &E<BEGB=B<A<A:E868<I874546;8?BESF78:E88<A6<I<?

                                                                     8A:<A88E<A:9EB@8<=<A:+A<I8EF<GLSF)6;BB?B9<I<?A:<A88E<A:4A7E6;<G86GHE84A74#4FG8EB9

                                                                     HF<A8FF7@<A<FGE4G<BA78:E889EB@G;8+A<I8EF<GLB94?<9BEA<44G(<I8EF<78

                                                                                          4@<AE8:H?4E6B@@HA<64G<BAJ<G;G;885GBESFCEB98FF<BA4?F<A6?H7<A:?8:4?

                                                                     6BHAF8?

                                                                                           FH5@<GG;<F86?4E4G<BAG;8Q86?4E4G<BAR<AFHCCBEGB9G;885GBESF*+&20

                                                                      '" 1&,+#,/+/!"/ &0)),4&+$ 2-)& 1" )&*0G;8Q%5=86G<BAR
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                                          9J8E864??87GBG8FG<9L4F4J<GA8FF<AG;<F@4GG8E6BH?74A7JBH?76B@C8G8AG?L
                                        LOS ANGELES, CALIFORNIA




                                                                      G8FG<9LGB846;B9G;8946GFF8G9BEG;;8E8<A
                                           ATTORNEYS AT LAW




                                                                                         GG;87<E86G<BAB9G;885GBE;4I8E8I<8J874A74A4?LM87G;8?4<@FG;4G4E8G;8

                                                                     FH5=86GB9G;8%5=86G<BA4A7;4I87<F6HFF87@L9<A7<A:FJ<G;5BG;G;885GBE4A7;<F?8:4?6BHAF8?

                                                                     4F87BA@L4A4?LF<F;4I878G8E@<A87G;4GG;8HC?<64G8?4<@4E87HC?<64G<I8B9BG;8E6?4<@F

                                                                     4A7F;BH?7G;8E89BE8587<F4??BJ87<AG;8<E8AG<E8GL

                                                                                         ?FB<ABE78EGB946<?<G4G8ABG<684A7F8EI<68B9G;8%5=86G<BAE8F84E6;87846;

                                                                     ?4<@4AGSF477E8FFE8:<FG8E87J<G;G;8$4G<BA4?AG8ECE<F8E87<GA9BE@4G<BA&H5?<6<GL)LFG8@

                                                                      ;GGC JJJ:FKG:BI6A <A78K;G@?4:BI8EA@8AGEHAA4G<BA4?8AG8ECE<F86E87<G<ADH<ELFLFG8@<A

                                                                      G;8&8BC?8SF(8CH5?<6B9;<A4
                                                                              786?4E8HA78EC8A4?GLB9C8E=HELHA78EG;8?4JFB9G;8+A<G87)G4G8FB9@8E<64G;4GG;8
                                                                   
                                                                       9BE8:B<A:<FGEH84A76BEE86G
                                                                   
                                                                                                2nd
                                                                               K86HG87BAG;<F333374LB9CE<?                  Los Angeles
                                                                                                                                4G3333333333333334?<9BEA<4
                                                                  

                                                                  

                                                                  
                                                                                                                                      3333333333333333333333333333
                                                                                                                                      33333333333333333333
                                                                  
                                                                                                                                      "H8G<4A)HA
                                                                                                                                      "H8G<4A )HA 
                                                                  


                                                                       %)3"                                        
            Case 2:19-bk-24804-VZ                 Doc 499
                                                      523 Filed 04/02/20
                                                                04/03/20 Entered 04/02/20
                                                                                 04/03/20 20:39:01
                                                                                          01:35:52                                       Desc
                                                   MainDocument
                                                  Main Document PagePage18
                                                                         17of
                                                                           of134
                                                                              18

                                         PROOF OF SERVICE OF DOCUMENT
 I am over the age of 18 and not a party to this bankruptcy case or adversary proceeding. My business address is:
                           10100 Santa Monica Boulevard, 13th Floor, Los Angeles, CA 90067

 A true and correct copy of the foregoing document entitled (specify): DEBTOR’S NOTICE OF OMNIBUS
 OBJECTION AND OMNIBUS OBJECTION FOR AN ORDER DISALLOWING DUPLICATE
 CLAIMS; MEMORANDUM OF POINTS AND AUTHORITIES AND DECLARATION OF LUETIAN
 SUN IN SUPPORT THEREOF will be served or was served (a) on the judge in chambers in the form and manner
 required by LBR 5005-2(d); and (b) in the manner stated below:

 1. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF): Pursuant to controlling General
 Orders and LBR, the foregoing document will be served by the court via NEF and hyperlink to the document. On (date)
 April 2, 2020, I checked the CM/ECF docket for this bankruptcy case or adversary proceeding and determined that the
 following persons are on the Electronic Mail Notice List to receive NEF transmission at the email addresses stated below:


                                                                                          Service information continued on attached page

 2. SERVED BY UNITED STATES MAIL:
 On (date) April 2, 2020, I served the following persons and/or entities at the last known addresses in this bankruptcy case
 or adversary proceeding by placing a true and correct copy thereof in a sealed envelope in the United States mail, first
 class, postage prepaid, and addressed as follows. Listing the judge here constitutes a declaration that mailing to the judge
 will be completed no later than 24 hours after the document is filed.

 United States Bankruptcy Court
 Central District of California
 Attn: Hon. Vincent Zurzolo
 Edward R. Roybal Federal Bldg./Courthouse
 255 East Temple Street, Suite 1360
 Los Angeles, CA 90012
                                                                                          Service information continued on attached page

 3. SERVED BY PERSONAL DELIVERY, OVERNIGHT MAIL, FACSIMILE TRANSMISSION OR EMAIL (state method for
 each person or entity served): Pursuant to F.R.Civ.P. 5 and/or controlling LBR, on (date) ___________, I served the
 following persons and/or entities by personal delivery, overnight mail service, or (for those who consented in writing to such
 service method), by facsimile transmission and/or email as follows. Listing the judge here constitutes a declaration that
 personal delivery on, or overnight mail to, the judge will be completed no later than 24 hours after the document is filed.


                                                                                          Service information continued on attached page


I declare under penalty of perjury under the laws of the United States that the foregoing is true and correct.

 April 2, 2020      Nancy H. Brown                                                            /s/ Nancy H. Brown
 Date                      Printed Name                                                       Signature




            This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.
June 2012                                                                                         F 9013-3.1.PROOF.SERVICE
DOCS_LA:328782.1 46353/002
        Case 2:19-bk-24804-VZ                Doc 499
                                                 523 Filed 04/02/20
                                                           04/03/20 Entered 04/02/20
                                                                            04/03/20 20:39:01
                                                                                     01:35:52                                       Desc
                                              MainDocument
                                             Main Document PagePage19
                                                                    18of
                                                                      of134
                                                                         18


SERVICE INFORMATION FOR CASE NO. 2:19-bk-24804-VZ
1. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF)

    x    Tanya Behnam tbehnam@polsinelli.com, tanyabehnam@gmail.com
    x    Jerrold L Bregman ecf@bg.law, jbregman@bg.law
    x    Jeffrey W Dulberg jdulberg@pszjlaw.com
    x    Lei Lei Wang Ekvall lekvall@swelawfirm.com,
         lgarrett@swelawfirm.com;gcruz@swelawfirm.com;jchung@swelawfirm.com
    x    Stephen D Finestone sfinestone@fhlawllp.com
    x    Richard H Golubow rgolubow@wghlawyers.com,
         pj@wcghlaw.com;jmartinez@wghlawyers.com;Meir@virtualparalegalservices.com
    x    Alexandra N Krasovec krasovec.alexandra@dorsey.com, claridge.vanessa@dorsey.com
    x    Ben H Logan blogan@omm.com
    x    Robert S Marticello Rmarticello@swelawfirm.com,
         gcruz@swelawfirm.com;lgarrett@swelawfirm.com;jchung@swelawfirm.com
    x    David W. Meadows david@davidwmeadowslaw.com
    x    John A Moe john.moe@dentons.com, glenda.spratt@dentons.com
    x    Kelly L Morrison kelly.l.morrison@usdoj.gov
    x    Malhar S Pagay mpagay@pszjlaw.com, bdassa@pszjlaw.com
    x    Christopher E Prince cprince@lesnickprince.com, jmack@lesnickprince.com;cprince@ecf.courtdrive.com
    x    Victor A Sahn vsahn@sulmeyerlaw.com,
         pdillamar@sulmeyerlaw.com;pdillamar@ecf.inforuptcy.com;vsahn@ecf.inforuptcy.com;cblair@sulmeyerlaw.com;cblair@ecf
         .inforuptcy.com;dlee@metallawgroup.com;dlee@ecf.inforuptcy.com
    x    Randye B Soref rsoref@polsinelli.com, ccripe@polsinelli.com;ladocketing@polsinelli.com
    x    Benjamin Taylor btaylor@taylorlawfirmpc.com
    x    United States Trustee (LA) ustpregion16.la.ecf@usdoj.gov
    x    Felix T Woo fwoo@ftwlawgroup.com, admin@ftwlawgroup.com
    x    Claire K Wu ckwu@sulmeyerlaw.com,
         mviramontes@sulmeyerlaw.com;ckwu@ecf.courtdrive.com;ckwu@ecf.inforuptcy.com
    x    Emily Young pacerteam@gardencitygroup.com, rjacobs@ecf.epiqsystems.com;ECFInbox@epiqsystems.com
    x    David B Zolkin dzolkin@ztlegal.com, maraki@ztlegal.com,sfritz@ztlegal.com




    This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.
June 2012                                                                            F 9013-3.1.PROOF.SERVICE
DOCS_LA:328782.1 46353/002
Case 2:19-bk-24804-VZ                                    Doc 523 Filed 04/03/20 Entered 04/03/20 01:35:52                                                             Desc
                                                         Main Document    Page 20 of 134
                                                                                                                                         RECEIVED
                                                                                                                                           JAN 2 3 2020
    ------------------                                           ~--   - - - - - - - - - - - --
                                                                                                                                        LEGAL SERVICES
                                                          ~-~



     Fill in this information to identify the case:

      Debtor 1        YUETING JIA

     Debtor 2                                                                                                             Filed : USBC - Central District of California
     (Spouse if fi!ing}                                                                                                   YuetingJia (810)
                                                                                                                          19-24804 (VPZ)
     ~noted Stales Bankruptcy Court for the       Central District of California

     Case number          2:19-bk-24804-VZ
                                                                                                                                YT1                  1111111111111111111111111
                                                                                                                                                                  0000000043
    Official Form 410
    Proof of Claim                                                                                                                                                   04/19

    Read the instructions before filling out this form. This form ls for making a claim for payment in a bankruptcy case. Oo not use this form to
    make a request for payment of an administrative expense. Make such a request according to 11 U.S.C. § 503.
    Filers must leave out or redact information that is entttled to privacy on this form or on any attached documents. Attach redacted copies of any
    documents that support the claim. such as promissory notes, purchase orders, invoices. itemized statements of running accounts, contracts. judgments.
    mortgages, and security agreements. Do not und original doc11m11nw; they may be destroyed after scanning. If lhe documents are not available.
    explain in an attachment .
 A person who files a fraudulent claim could be fined up to $500,000 , imprisoned for up to 5 years, or both. 18 U.S.C. §§ 152 , 157, and 3571.

    Fill in all the information abo11t the claim as of the date the case was filed. That date is on the notice of bankruptcy (Form 309) that you received.



                  Identify the Claim

i1 Who ls the current
I·    creditor?
                                                                    ~te Management _
                                    Tianjin Jiarui Huixin Cor.1?.9.r_              g_~:,J::!9_,______ _ -------·-------····-···· ········---- -
                                    Name or the current cred~or (the person or enttty to be paid for this claim)

                                    Other names tile creditor used with the debtor

2. Has this claim been
      acquired from
                                    0° No
      someone else?                 0       Yes . From whom?--- - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - -

3. Where should notices             Where should notices to the creditor be sent?                              Where should payments to the creditor be sent? (if
      and payments to the                                                                                      different)
      creditor be sent?
                                    See attached Addendum.                                                     See attached Addendum.
      Federal Rule of                Name                                                                      Name
      Bankruptcy Procedure
      (FRBP) 2002(g)
                                     Number             Street                                                 Number          Street


                                     City                                 State                ZIP Code        Ctty                          State                   ZIP Code


                                     Contact phone                                                             Contact phone

                                     Contact email                                                             Contact email



                                     Uniform claim identifier for electronic payments ,n chapter 13 (d you use one):




4. Does this claim amend            0° No
      one already filed?            0       Yes. Claim number on court claims registry (if known) _ __                                  Filed on
                                                                                                                                                     MM   I DO   I YYYY


5     Do you know if anyone         8No
      else has filed a proof        D       Yes     Who made the earlier filing?
      of claim for this claim?
                                                                                    ------------·-··-···----------------


     Official Form 410                                                             Proof of Claim                                                           page 1
 Case 2:19-bk-24804-VZ                            Doc 523 Filed 04/03/20 Entered 04/03/20 01:35:52                                                           Desc
                                                  Main Document    Page 21 of 134




              Give Information About the Claim as of the Date the Case Was Filed

6. Do you have any number
   you use to identify the
                                 er0   No
                                       Yes. Last 4 digits of the debtor's account or any number you use to identify the debtor: __
   debto.r?



7. How much is the claim?             $     No less than $74,886,253 . Does            this amount include Interest or other charges?

                                       See attached Addendum.
                                                                              ff No
                                                                              0    Yes Attach statement itemizing interest, fees, expenses or other
                                                                                       charges required by Bankruptcy Rule 3001 (c)(2)(A) .
                                                                              ......... ·······························------

.8   What is the basis of the    Examples: Goods sold, money loaned, lease, services performed. personal injury or wrongful death, or credit card .
     claim?
                                 Attach redacted copies of any documents supporting the claim required by Bankruptcy Rule 3001(c).
                                 Limtt disclosing information that is entitled to privacy. such as health care information.

                                 Liquidated damages: see also attached Addendum .

------··------·----------·--·--------
9. Is all or part of the cfaim   er    No
     secured?                    0     Yes. The claim is secured by a lien on property.
                                             Nature of property:
                                             0   Real estate. If the claim is secured by the debtor's principal residence , file a Mortgage Proof of Claim
                                                              Attachment (Official Form 410-A) with th.is Proof of Claim,
                                             u   Mutor vemc1e
                                             0   Other. Describe:



                                             Bas is tor perfection:
                                             Attach reda.cted copies of documents, if any, that snow evidence of perfection of a security interest (for
                                             example. a mortgage, lien. certificate of UUe, financing statement, or other document that shows the lien has
                                             been filed or recorded.)


                                             Value of property:                               $ _ _ _ _ _ __

                                             Amount of the claim that is secured:             $ _ _ _ _ _ __

                                             Amount of the claim that is unsecured: $._ _ _ _ _ _ _ _ (The aum of the secured and unsecured
                                                                                                      amounts should match the amount in line 7.)


                                             Amount necessary to cure any default as of the date of the petition:               $. _ _ _ _ _ _ _ __



                                             Annual Interest Rate (when case was filed) _ _ _%
                                             0   Fixed
                                             0   Variable



10. Is this claim based on a
     lease?
                                 er    No

                                 0     Yes. Amount necessary to cure any default as of the date of the petition.                $. _ _ _ _ _ _ __


11. Is this claim subject to a
    right of setoff?
                                 er    No

                                 0     Yes. Identify the property: _ _ __




 ---------------·-------------····-------------
 Official Form 410                                                    Proof of Claim                                                           page2
Case 2:19-bk-24804-VZ                                      Doc 523 Filed 04/03/20 Entered 04/03/20 01:35:52                                                                   Desc
                                                           Main Document    Page 22 of 134




    12 . Is all or part of the claim     8     No
        entitled to priority under
        11 U.S.C. § 507(a)?              0     Yes. Check one.                                                                                             Amount   entitled to priority

        A claim may be partly                  0    Domestic support obligations (including alimony and child support) under                              $ _ _ _ _ _ _ __
        priority and partly                         11 U.S .C. § 507(a)(1)(A) or (a)(1)(8).
        nonpriority. For example,
       .Jn some categories. the                D    Up to $3,025• of deposits toward purchase. lease, or rental of property or services for               $_ _ _ _ _ _ _ __
        law limits the amount                       personal. family, or household use. 11 U.S.C. § 507(a)(7)
        entitled to priority.
                                               D    Wages , salaries. or commissions (up to $13,650*) earned within 180 days before the
                                                    bankruptcy petition is filed or the debtor's business ends, whichever is earlier.                     $ _ _ _ _ _ _ __
                                                    11 U.S.C. § 507(a)(4).
                                               0    Taxes or penalties owed to governmental units. 11 U$.C. § 507(a)(8J .                                 S_ _ _ _ _ _ __

                                               0    Contributions to an employee benefit plan. 11 U.S.C. § 507(a)(5).                                     $_ _ _ _ _ _ __

                                               0    Other. Specify subsection of 11 U.S.C . § 507(a)LJ that applies.                                     $ _ _ _ _ _ _ __

                                               •   Amounts are. subject to adjustment on 4i01/22 and every 3 years after that for cases begun on or after the date of adjustment.




•MEE             Sign Below

    The person completing              Check the appropriate box:
    this proof of claim must
    sign and date it.                  D       I am the creditor.
    FRBP 9011(b).                      !!f
                                    I am the creditor's attorney or authorized agent.
    If you
         file this claim       0 I am the trustee, or the debtor, or their authorized agent. Bankruptcy Rule 3004.
  electronically, FRBP
  5005(a)(2) authorizes courts 0    I am a guarantor. surety, endorser, or other codebtor. Bankruptcy Rule 3005.
  to establish local rules
  specifying what a signature
  is.                          I understand that an authorized signature on this Proof of Claim serves as an acknowledgment that when calculating the
                               amount of the claim, the creditor gave the debtor credit for any payments received toward the debt.
  A person who files a
  fraudulent claim could be    I have examined the information in this Proof or Claim and have a reasonable belief that the information is true
, fined up to $500,000,        and correct.
' imprisoned for up to 5
  years, or both.
                                       I declare under penalty of perjury that the foregoing is true and correct.
  18 U.S.C. §§ 152,157, and
    3571.
I
                                       Executed on date             /
                                                                 MM I OD
                                                                        /   17 (2. O} 0
                                                                              /i YYYY




                                       Print the name of the person who is completing and signing this claim:


                                       Name                     Mengde                                                                      WANG
                                                                First name                           Middle name                            Last name

                                       Title                    Executive Director

                                       Company                  Tianjin Jiarui Huixin Corporate Management_C_o_.,_L_td_.___________
                                                                Identify the corporate servicer as the company if u,e authorized agent is a servi.cer.



                                       Address                  bldg 4, No.1 Embassy, No.8, Dongzhimen North St.
                                                                Number            Street

                                                                Beijing, China                                                                 100007
                                                                City                                                          State          ZIP Code

                                       Contact phone            0086-13752770634                                              Email          xiaocheohua@sunac.com.cn
                                                                .............- - - - - - - - - - - - - - -




    Official Form 410                                                               Proof of Claim                                                                 page 3
Case 2:19-bk-24804-VZ   Doc 523 Filed 04/03/20 Entered 04/03/20 01:35:52   Desc
                        Main Document    Page 23 of 134
Case 2:19-bk-24804-VZ         Doc 523 Filed 04/03/20 Entered 04/03/20 01:35:52                       Desc
                              Main Document    Page 24 of 134




    ADDENDUM TO PROOF OF CLAIM OF TIANJIN JIARUI HUIXIN CORPORATE
                 MANAGEMENT CO., LTD. ("CREDITOR")

                                               EXHIBIT A

                 Creditor hereby asserts, reserves, and preserves, any and all claims, causes of
  action, other rights or remedies or the like under contract, applicable law, and equity that
  Creditor has against the Debtor, his affiliates, successors, representatives, agents, assigns or any
  other related individual or entity, including, without limitation, an amount not less than
  $74,886,253 (¥ 529,648,000 converted as of October 14, 2019), as detailed on the attached
  "Summary Information about the Claim" which is incorporated herein and made a part hereof.
  Creditor hereby asserts, reserves, and preserves all rights of setoff and recoupment available to it.
  Creditor hereby asserts, reserves, and preserves all claims for additional interest, liquidated
  damages, attorneys' fees, and other amounts.

                  Creditor's claims are general unsecured claims, except as provided herein or
  under applicable law or equity, or as determined by a court or another adjudicative body of
  competent jurisdiction to constitute administrative, secured, trust, or priority claims. To the
  extent that this proof of claim is or includes secured, administrative, trust, or priority claims,
  including claims based on Creditor's right to setoff or recoupment, or similar rights, it shall be
  and is a secured, administrative, trust, or priority claim.

                 In addition to the Summary Information about the Claim, the documents upon
  which these claims are based, include, without limitation, those attached to this addendum to
  proof of claim (along with English translations which are attached).

                  This proof of claim is filed with (a) full reservation of rights, remedies, privileges
  and the like, including, without limitation, (i) the right to amend, modify or supplement the proof
  of claim, (ii) the right to assert additional, modified, supplementary and/or amended proofs of
  claim and (iii) the right to make requests for administrative expenses based on, inter alia, events,
  information and/or documents obtained from the Debtor or others through discovery or otherwise
  and with (b) full reservation of (i) Creditor's rights, remedies, privileges, claims and/or the like
  against any party other than the Debtor, and (ii) Creditor's interests in any property, including,
  without limitation, property of the estate. This proof of claim is filed without prejudice to any
  cause of action against the Debtor not constituting a "claim" under 11 U.S.C. § 101(5) or
  otherwise applicable law.

                 This proof of claim is not intended to be, and shall not be construed as: (i) an
  election of remedies; (ii) a waiver of any past, present or future defaults or events of default; (iii)
  a waiver, release or limitation of any rights, remedies, privileges, claims, interests or the like of
  Creditor, including, without limitation, the right to assert any claims against the Debtor or
  against any other party or property other than the Debtor and his estate, inclusive of the right to
  recover interest and attorneys' fees and costs; (iv) a waiver of the right to seek to have the
  reference withdrawn with respect to the subject matter of this claim, any objection or other
  proceedings commenced with respect thereto, or any other proceedings commenced in this case
  or involving Creditor; (v) a waiver of the right to mediation or arbitration; (vi) a consent to
Case 2:19-bk-24804-VZ          Doc 523 Filed 04/03/20 Entered 04/03/20 01:35:52                     Desc
                               Main Document    Page 25 of 134




  jurisdiction in the United States, whether in the bankruptcy court or otherwise; (vii) a consent to
  the jurisdiction or Constitutional power of the bankruptcy court with respect to the subject matter
  of this proof of claim, any objection or other proceeding commenced with respect thereto, or any
  other proceeding commenced in this case against or otherwise involving Creditor; (viii) a waiver
  of the right to trial by jury in any proceedings so triable in this case, or any controversy or
  proceedings related to this case; (ix) a waiver or release of any right against any affiliate of the
  Debtor or other entity or person liable for all or part of any claim described herein; (x) a waiver
  of any right of subordination of indebtedness or liens held by other creditors of the Debtor; (xi) a
  waiver of any rights pursuant to section 506(b) of the Bankruptcy Code; or (xii) a waiver or
  release of any liens or security interests that Creditor may have with respect to the property of
  the Debtor or any affiliate of the Debtor.

                 Payments to Creditor should be sent to the following:

  TIANJIN JIARUI HUIXIN CORPORATE MANAGEMENT CO., LTD.
  Attn: Chen hua XIAO
  bldg 4, No. I Embassy, No.8, Dongzhimen North St.
  Beijing 100007
  China
  Telephone:     0086-13 752770634
  Email:         xiaochenhua@sunac.com.cn

                 All notices concerning this proof of claim should be sent to each of the following:

  TIANJIN JIARUI HUIXIN CORPORATE MANAGEMENT CO., LTD.
  Attn: Chen hua XIAO
  bldg 4, No. I Embassy, No.8, Dongzhimen North St., Dongcheng District
  Beijing 100007
  China
  Telephone:     0086-13752770634
  Email:         xiaochenhua@sunac.com.cn

  And

  Jincheng Tongda & Neal Law Firm
  Attn: Stephan Peng & Yue Wang
  10th Floor, China World Tower
  No. 1 Jianguo Menwai Avenue
  Beijing, I 00004, China
  Email:         pengjun@jtnfa.com
                 wangyue@jtnfa.com

  And

  Morris, Nichols, Arsht & Tunnell LLP
  Attn: Eric D. Schwartz & Matthew B. Harvey


                                                   2
Case 2:19-bk-24804-VZ       Doc 523 Filed 04/03/20 Entered 04/03/20 01:35:52   Desc
                            Main Document    Page 26 of 134




  1201 North Market Street, 16th Floor
  Wilmington, DE 19801
  Telephone:   (302) 658-9200
  Email:       eschwartz@mnat.com
               mharvey@mnat.com




                                           3
Case 2:19-bk-24804-VZ          Doc 523 Filed 04/03/20 Entered 04/03/20 01:35:52                         Desc
                               Main Document    Page 27 of 134



                               Summary Information about the Claim

       1.   The Equity Transfer Agreement on 15. 7102% Equity of Lerong Zhixin Electronic
            Technology (Tianjin) Co., Ltd. (Contract No.: JRHX-XL-ZA-17001, hereinafter
            referred to as the "Agreement") was duly signed and came into force by and
            between YUETING JIA, Xinle Asset Management (Tianjin) Partnership (Limited
            Partnership) (hereinafter referred to as "Xinle Asset") and Tianjin Jiarui Huixin
            Corporate Management Co., Ltd. (hereinafter referred to as "Jiarui Huixin") on
            January 13, 2017, under which YUETING nA and Xinle Asset transferred
            15.7102% Equity of Lerong Zhixin Electronic Technology (Tianjin) Co., Ltd.(-*
            ~3&tfr~ r lHi (~$ ) ~ ~i0 E.l, former name: LeTV Zhixin Electronic
            Technology (Tianjin) Co., Ltd., hereinafter referred to as the "Target Company")
            to Jiarui Huixin on March 9, 2017, and accordingly Jiarui Huixin has paid the
            price of ¥2,648,240,000 as consideration (hereinafter referred to as the
            "Transaction Consideration").

       2.   The Agreement stipulates as follows:

            a)   According to Article 6.2 hereof, YUETING JIA undertakes (and procures the
                 Targt;>t f' 0mpany and relevant partie,;) t0 complett;> thf' dt;>claraticm to f'hina
                 Securities Regulatory Commission for incorporating the equity not held by
                 LeTV Information Technology (Beijing) Co., Ltd. (hereinafter referred to as
                 the "Listed Company") in the Target Company into the Listed Company
                 (hereinafter collectively referred to as the "Commitment A") before
                 December 31, 2019, and complete the incorporation of the equity not held by
                 the Listed Company in the Target Company into the Listed Company
                 (hereinafter collectively referred to as the "Commitment B") before
                 September 30, 2020; and

            b) According to Article 9.2.1(2) hereof, should YUETING JIA violate his
               post-closing commitments under Article 6.2 (including the Commitment A
               and Commitment B) hereof, YUETING nA shall be considered as material
               defaulter under the Agreement and shall pay 20% of the total amount of the
               Transaction Consideration (¥2,648,240,000) paid by Jiarui Huixin as
               liquidated damages, which is equal to¥ 529,648,000.

       3.   YUETING JIA failed to fulfill the Commitment A by December 31 , 2019, and
            basing on the objective fact and sound and reasonable judgement, YUETING JIA
            shall be impossible to fulfill the Commitment B under Article 6.2 by September
            30, 2020. Therefore, YUETING nA shall pay Jiarui Huixin liquidated damages
            of¥ 529,648,000.

       4.   Above all, the claim of the creditor (Tianjin Jiarui Huixin Corporate Management
            Co. , Ltd.) against YUETING JIA is ¥529,648,000 as liquidated damages, which
Case 2:19-bk-24804-VZ      Doc 523 Filed 04/03/20 Entered 04/03/20 01:35:52                    Desc
                           Main Document    Page 28 of 134



           is equal to $74,886,253 converted based on the foreign exchange rate effective on
           October 14, 2019 published by People' s Bank of China.
Case 2:19-bk-24804-VZ    Doc 523 Filed 04/03/20 Entered 04/03/20 01:35:52           Desc
                         Main Document    Page 29 of 134



                                                         ii"~~~: JRHX-XL-ZX-17001



              -~-~--(*$)*~~~(ff·~~)
                                       »..
                                    J!i)(.ljt

                                       ~

                        ~$Jl.1ft[ti1£:~ff-ff ~t{ ~ ~


                                     ~r
                   *~~~f=i:!-f#li            (~$)        ~ ~~0~
                                15.7102%1Bt~
                                       z..




                                20171:p 1    J3   13 B
Case 2:19-bk-24804-VZ                    Doc 523 Filed 04/03/20 Entered 04/03/20 01:35:52                                                         Desc
                                         Main Document    Page 30 of 134




       .ffi-~        ~~ .................................................................................................................2

          1.1         }E~ ................................................................................................................2
          1.2 M~~PW ........................................................................................................ 4
       ffi-=~ #~31:~ij~.&~flf ,................................................................................... 5
          2.1         l&~f#~Jli;j:R ................................................................................................ 5
          2.2        3(£a{_J*f.k-~11 ............................................................................................ 5
       ffi ..:::?:.~ 31: ~ x11ft':&..x 1'i'.f ~14F .............. ,.,a ................................................................... s
          3.1         ~~x,t{ft' ........................................................................................................ 5
          3.2         {1~~{1 ........................................................................................................ 5
          3.3         xf1*&.&'Ji~ ............................................................................................. 6
       ffi tl9 ~ :2:trJ ~ 31F .•••.•.....•..•...•.••.....•••......••••..•••.••.••.......••........•••...........•.....•...•.•.....•••. 6
          4.1    3t~tl ................................................................................................................6
          4.2         ~\!ftl9l:~.El..&iP/J~ ............................................................................................ 7
          4.3         tz.5fU~~&:l'A'fftiJ5} ....................................................................................7
       ffili~        ~ffl.~*'*-aj ~:ti.~~ ....................................................................................8
       .ffit-;~      31:\!f!J/§-jp:..*l:J:~ ............................................................................................ 8
          6.1         {ft*N~tz..................................................................................................... s
          6.2         § ·*1Fi~irJ¥11*ttA..t              m0-aJ ........................................................................ 8
          6.3         ~if~ff!ff~ ................................................................................................ 9
          6.4         tJc?t~~tR~*-··············· ............................................................................. 9
          6.5         ~~i§rf'i:~W-: ................................................................................................9
       ffi~~         ~~..!:fj~iJE. .......................................................................................................9
          7.1         l:fl1f & § f,1'0~ ~~it~f*iIE .................................................................... 9
          7.2         Zjj~~~.!:ij{~:fil ...................................................................................... 10
       ffiJ\.~       ~~"&..,J~r ........................................................................................................ 10
          8.1         -·fl.15t.:x.*······· .. ··"···""·····"········"····· .. ········ .. ·········"·································"··10
          8.2         ,J?~ .............................................................................................................. 10
          8.3         0:Jf !i:f lf'-t ...................................................................................................... 11
       .ffiiL~ :i::n.~~.ff_ ........................................•............................................................. 11
          9.1         -ft.!St~}E ...................................................................................................... 11
          9.2         l:f31J:iit"J:rl:t{:f .............................................................................................. ll
          9.3         Z1f :ll~ ilt{f .............................................................................................. 12
       .ffi+~        mmu ...............................................................................................................12
          10.1       iBt, ,C .......................................................................................................... 12
Case 2:19-bk-24804-VZ                           Doc 523 Filed 04/03/20 Entered 04/03/20 01:35:52                                                                                                                                                                                  Desc
                                                Main Document    Page 31 of 134



          10.2        ~t515l .............................................................................................................. 12
          10.3        M'l< ~*' *  ;';l, ~ ~• o
                      ~ -;J,:.;rJ X.'.i(.,        Ot • o   ~~ o •• • ~ •   • •• • , o •• • •• • ••• • , o, • •• o o • •            x•• o o • , •• o •• ~ . . . . o o, ~ > o o o o •• ¥0 o •• • • • •                    ,,. • •   • ·•> • •• • • • > •   • •• •• • o o
                                                                                                                                                                                                                                                                         12   .



          10.4        :im:Ji!J .............................................................................................................. 13
          10.5        11~~ .............................................................................................................. 13
          10.6        *t(.............................................................................................................. 1413
                      ,-•·· UW-!d 'ii
          10.7        5G    ~ 111' 1,,.,.x. ............................................................. ., ...................................... .
          10.8        iJJ//i      n~ i::r: ...................................................................................................... }4
                            .,J.. ~kJ!M·

          10.9        l8.   r+l ,'rl· 14f lc:- Ji+r 4:+'
                      '"t· 11:J   fZii H"- -':} TT' 'f:l.X. , ..... , •.... , ...... , ...... , .. ", .. , , , .... , .... , •, .. • .. • ...... • .... •.... • •" " • • • .. ·" , ....
                                                                                                                                                                                        14
       ffl~l.        ~~~sq~*{~                                 I~'\   11••••111•••••••••••••• ... ••••••"•••••••••••••-•4.11i'e••••••11'•t••••••••eettt'l••••••••••••••••••ll•                                                                                                1
       m~ 2.          ~ ~*·l§'J:1:•~w.f::AAi.Pltl1t~J.ltt............................................................1
       ffl~ 3, M-*t~fflM:&. .... ".... ,...... ., .......... ,.........................                                                               11: • • • • • • ,., ....... c11 • • • • • • .,. . . . . . . . . . . . . , . . . . . . . . . . . . . . . . . . . . .     3

        m~ 4.        ~~~~~ ~ .... ," ...                                     'll: . . . . . . . . . . . . . . . . . . . ..,. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .   ~   . . . . . . . ., • • • • • • • • • • • • • • • • • • • •   1
        m~ s.        ~1i lk ~ ij*iij sq!*i!l:¥i1*ilE .................................................................... 1
       ·m~ 6.        Z1i'*~·~1*iJE.... , . ....                                !l ••••• - . . . . . ,, .•••• 1J.,n•• ,       1  ................. "' ••• '41 ... ll, • • • ,              •.• " • • • • • • ., . . . . . Jll • • • ,    • • • • • • • • • • • • • • il: ••




       ffl f4   1.   ~ ~!a:ffi ni:&_:f1i{1: i91' i,Jl. CI~ Ji;;fi:) ........................................................ 1




                                                                                                                                                                                                                                                                                         ,,
                                                                                                                                                                                                                                                                                         '
Case 2:19-bk-24804-VZ      Doc 523 Filed 04/03/20 Entered 04/03/20 01:35:52                     Desc
                           Main Document    Page 32 of 134




          ;4s: «JN:;f§lffiJ:tlJ.iSO> EE~ ""f ~ 1J-=f 2011 if 1 j:j 13 El 1£ q:r ~it)j{~iJ:
           ff31J 1: &*M;tz:WIM!. C:k~) ~1k1e~ Cf-f~i~1k) C"-*ifff!")
          1ififr: *¥f1.:~~z;fJ~q:t~ 482 %-e:tlff:kJI 203 ~-257
          :f:Mr$*~tkA~rfi1~*:            ~~


          ff31J2:M~•c~~~MA~~~~~A)
          !fX~±!h±.tl:: ~tff-flnJJJ~BtxPJkaim~ 10s %*~-*JJ:         16 m..
          ~15}iiE%~: 14262319731215081X
          Z1J: x$JI.W¥t&1e~if31f-f~ul-0ifJ
          y!Jfilftl;hl.: 3(;$m~~*Jrffj(U!;t~1tf:ff2t!XlJ~fm 168 %f.+tt~f-tff B !Kl%
                      fa]
                      fj_ 510
          ~fEft~A: ff~tt

           ~~-0'ffJ: *~!Cffi~-r~tt Cx~) f-f~l-0ifJ C"**JMl~'t)
          if.ffl:ttl!hl.: 3(¥f1.:~~z;/J~q:r~ 126 %i9J~j(JI Bl rz:.=m_. 201~427
          ~n::11!*.A: WJ!fA.ljt

          ~-r:
          (1)   "*ftf=lf)! (3(¥$) it1k1£ill: (f-f~l~-fk) ~- · **ffltpli~t~pjtft
                *f-f~#-~f-f~~1k1£~, A~~~~A~-~·~1.::
          W Z1J~-•*•~~~~dfl*ff·#·~f-f~mff0ifJ~
          (3) ~*5F0ifJJ5J-**ffiq:t 00¥tt$dfl#f-f~ff•BtFrHimf:E-0'ffJ. ±~ill:
              *J515F-~ TV~~~:%-, ~!flfl:ff~~Affl:*~ TV f=~Wf:&, ~it, iE
              ~~ffl~~~~~~~~~;ffl~1J&§*5F0ifJ~&, §*5F0~~tt:M
              JJf;;;fs:.~@!7SI 2s,120.7441 liiG, Ai:p: 5-f-~~m.~,tt* <itliC) JR-filf-f~~
              -0ifJ <" J: m *'ffl ")   t#f-f 5.f-~3&1Jr1±fflm* 1s,s 19.o794 n JG ctr-0-ifJ l±
              MJ1!-*,~~tr-J 55.1873%),        *~~llil    <~tEO f-f~i~ifJt.r-lHF-~~~tl:
              JlJt,Ji* 5743.0383 n5r, <t5-0ifJttffl~;$:.~,iiJBi:;f§l~ 20.4228%), IUF-
              mf!WB C3($) ~1k~ill: <f-f~~1k) ~f-f*~•fittMffl-* srus~
              7J5G C50·~tl:Mm*.~,WUN:;f§l~ 17.9076%), ~tJ.l'( 1Jlf~~f4ttf-f ~M 0
              ~t#tf >f-1,mitifittJ»Hl* 206.1224 n;r, <50fflttfJIH~*'~tmJR:&t.r<J
              0.1330%); ~.tj-0ifJB{J~*ffi.~.i:iJ~J,\!.*#J-i5lm~ 1;
Case 2:19-bk-24804-VZ        Doc 523 Filed 04/03/20 Entered 04/03/20 01:35:52                         Desc
                             Main Document    Page 33 of 134



           ~~n*~~~~(f.J~-~~#.z:JJ&~~-~nfflt&~•~mFtE§
               fJF0'i¥J Jilrfs¥ff f¥J 15.7102%/N:tl: 'j;rjf-i]t: rtJ z :}j &1!&:ft:ffi~:}j 1Yi~fitr
               ~¥i~ a~ JN:tv. cmJ ~ t&Yfq &tli ~ifJF rt.J JEUJZ.zx: ~ , tu. "f ~fi131"*~~ ~"):
           f§llt, &n~~gftJ1'jW, i.t-*&;'.3C:~ (f.Jx~n~, ~11f R*f<;CHl.~JJii!J!rJ,
       ~~*m~~"F.           ~m~:JJ~jf-ij•~~ff:


           1.1 }E.)(

           tE*t1t1-Jrp,   ~~r   r.r·x:r1fltl>E, ~-F;tUlftE*ttJ-tJrpJJ_fl"f9u*x:
          *m~                    ffi&:JJ••(f.J*c•~~uw~»&~ffl~.m#.•
                                 ir tn ::wm •
          &:Ji1-:Ji              -*nffi*w·lSl(f.)~tr1r, ~&1th1fJ&f:!(J{Jfildf~-. ~u:
                                 A~~«~•--:JJffi~:JJ~rp(f.Jff~-:JJ.
          lfl:Ji                 ffixifr:p:JJ t C&5.f-~F) .&f:P:o· 2 C:ffl~'-961::) 1¥J~:f1J(,
                                 fflfflJ:"f>CA~M~&~ffi-~rp~ffW-~o
          f:Pn rnl5.f-~F         ffiiUF-mFffJlll C3ct*) B-1j(~~ C:f.f~lt~·tk)o
          ,nuMMA                 ffiffl~.96~, ~~§~0~.&~1th~~~0~(f.JM~
                                 A&~l~M~ftf,JAo
          Z :Ji                  ffi:1~}$ :JJ ~ ~C~ it~k. ~JJIFrHR 0 ~ iil~ tlUi! ::tr.
          J:m0~                  ffiJRtm~{1Us!Ji* C~tJJO JRfil:f.f~i'.Z}~, Y~--*ft<i¥l
                                 rpm~~~ft*~•#•(f.J.1:m0~cu•~~: ~~
                                 ~ , 1N: ~1-t ~: 300104): ffl ~. ~ J::. m0 i:rJ (f.J -e.1J ~f:i A&
                                 ~~i'j{~fb1JA.
          ~tW.fl~I gi ~0         ffi5.f-1.W.!Ulfi~-=f~Hi C:7':¥lff) iif~E!i~~.                               ,
          ~

                                 J:l.iif*i1HSlffi 2.1.1 •m~"15E1¥n~- x.
                                 ffifi(f.Jmammffl.&~ms(f.J~••*a~~~~.
                                 ffiMMAI•~~I&:•oo•~~(f.)5.f-~~~-~~0~
                                 (f.J t1t•' mffl J::. "FXA fitilNJl tB -arm$~ 9 (f.J{EfAI. -~
                                                                                  1
                                                                                                 0




                                  Afi.*t11'~~r~k6.:ffi(4)~m~iJ~a<J* 5/...
                                 t~ z 1nt~m 5E 1r:lii¥l     *mi-Slffi 3.1 ~ w;; fAJ it~ rtt F x
                                 {,j (f.J 3(: ~ x,j 1fr
                                                  0




                                                      2
Case 2:19-bk-24804-VZ    Doc 523 Filed 04/03/20 Entered 04/03/20 01:35:52                      Desc
                         Main Document    Page 34 of 134




                             m~1r&~~ffi*1r~Z1f~~*~~-ffi~~~H«
                             htP~-$'.~(r,J~~tlo
                                       *~
                             fiH·~ tffl i$/.~ 4 .1.1 ~ ~ ~ a<J JJ-lfil.rci ~~ a'iJ JBU5l.ht?
                             a<JBM~HOO, ~Ififf~±•m~fte~~if5l.ht?~
                             ia S13J,tL
                             ffit:p$A~~~~'~*w~§~Wg,                        ~~m~~~
                             !J1tlffij(!ll!l~fl~JJ!Jtr~tz: ~& €t~~.
                             mt:p $i A~~~ r® w#M}J}U ff~ rg         0




                             m~mll*it 3't a JiH~ ~i 0 aJ •
                             ttHffnJt!~ a<Jif5l.~tl:}J-I(:, 1ffnJ:llifiif5l.~, JE:.1JtV¥Ll,
                             'E1m@~~~f.ffnJ~~,~ffl,M~,ffiI,~~.ffl
                             §ff~,ffi~if5l.fflffi,~~~~«,~~ffiffiif5l.d~~
                             {EfPH'!m:i (3{j ffl t;lbt;l ~   0




                             m~•~*m*~~•~•ff•~~-~Hbs~•ft
                             .a'iJ.ftB c~~M•M~,£MBll1~~0~~-~
                             ,rs).
                             ffi ~ il'~ifJttl<J'ff Wil&J& -~!ff  m~,
                                                                  ff fniiljlUi-f d~WHJL
                             fZJ(l{Jf.ffiiJff!Hl, •*~dill~, 1f1fiJ~~.exJi1~~. ff
                             1iiJilE~3't a PH (3{j %11rrm if1;J •
                             m-1:r~*tl. ~f§J~tu~-:trdxt~-:trJJtl!:J.m:m:::k•riti~,
                             ~&m1rwtffl1J~.1.~~-1r~f!5tl, ~fr!iJ~f!ru:sxa::k~
                             ~a<J, if1;J~~-1roh*~~Z§a<J, &::kti~, ~ffl
                             ~-~~~a<JM*lll&wa•~•~~-~~h.                               @*
                             ~n•~~-~~~~1r-~~~~~~~~-a<J~
                             /-Eo
          ~$tl <'E1m~f'1V,   m•Md~-~-~-~~~-~~~~ffR,M~~
          1/t~$tl~ll~~~      ~-~-~if5l.hd~~~~-~(f.lif5l.h, ~~BMR~
          ~f}jU)             A~~~~a<Ji1E~,~~ffi~~~1f~.
          A                  m1:1:1PJ@r~A, mm, i~aJ. ~m~n. *m~irJ, ~
                             ~fil~,Q*~-~~±~C~~~~A~~~~A~
                             ff[)o

          A~ffl              mt:f!OO~~~~ffio*~~a~A~ffi~~rr~$~.
          •*~~c•~•
          ~~)
                             fflf.ffnJmn••~~(l{JR~ffl~fflftf.ffnI:tr~•tt~~
                             %d*~~---ff~a*~~~~4~~~--~o

                                                   3
Case 2:19-bk-24804-VZ              Doc 523 Filed 04/03/20 Entered 04/03/20 01:35:52                                                    Desc
                                   Main Document    Page 35 of 134




                                        t~           (a) '~·:fiJ, jflj.f~,   R~*fiF,!;, t~ITT, Af-'¥, ifE'i:J-, rst
                                        ~&~oott.~~,•~~c~m~•®•~~~~~
                                        m•#•~~)~ffl~~~-••~·••w~~.•
                                        %~~*«~.~m•~-*fftt#«,•~mw«~,
                                        ~•ttm•~~~~-lt~M~~ff~m~tt~~. ~
                                        ~~effffl·*~M~. x~M~M~$m~M~ili~
                                        ffittM~~~.OOffifftE*~~~Wt..B•tE~*tE
                                                                                                                                              -
                                                                                                                                              \
                                                                                                                                              ~
                                        1tt~1f.Mti!!.:tf'riJa~1¥tEa{1, ~truit(a)J1lit"JJE1¥J I*.! ~JJ_::ff                                    l


                                        ffl~~~~~ffl-ttffl~tt~d~~%~, ~&~)~
                                        ~itff~U~tEM~.~tE~~*~~ttillff~W~tt
                                        ,i:11
                                        '1''     0




                                        :l'IHf:Mjl_ff£1~5RhB"J.i:crfflr!1!tt, ~:fe.m, t.mmu.                          ~Ji!JE, :iffi.
                                        ~.-ff,~M~~m*d~~~*~•+d~~. d
                                        ffM~~m~~~~.~~dMff.*~~R*~~m
                                        ff1~ 1tx1tt-~~m i:ti$A ~~®tm~tr:f.f5&a<Jtldtt!
                                        Ji.\\\   0




          1.2   Mff:AA!!il~
           tt:*19F~4i, ~~f:~·fx~fft!l\5:E:
           1.2 .1    .fl[\ Tm :   f?f fm-OlJ3 :Js19! I~ ~ iru ~'             ;f;: J3Y. JJ P[/ij *ti}i,)(. ff fnHfdr~, a{J   Mff   0




           1.2.2 'eJ.ffi1.tPG~&f: "'eJ.ffi" -i\rJ~~iW.A<Jffli~~~~litJ1JtlJ+Htf, M~ '''el.
                 ~" fl"1'I~lW, "f£:Pfllllf" -~}.f,fj.~~tE "'E!.ri!i" moo"
            1.2.3    m.&x14t..t>lt: fJ!.&*ti}iSla.r. m.'eJ.1&-;;$:11}t5Ur~!Mf·t~•;
                     a.& .•. ~.        ffl~~.
                                                                                       •&~
                                                                      m.•nM~~•.&~~*~tt~&a,
                     ~. a. J:m, fli't~. ll~F::t!:~:f.fj;J.Il5E, "*W-!51-1¥1"                                    ~
                                                                                                            ";;$:WiSUJn
                     T" ~~m-®~f~ ~ s1J19*~m~'filw·~.                                             rnf1,~ffi*mi-ls"J~-
                     &•dffl~ffl#. m~e~~# c§M*WiSl> ~~m~fil•~~                                                                                     '
                     •u.~#.#~.~E-~~~~#o                                                                                                       '
                                                                                                                                                  .
                                                                                                                                              ...
            1.2.4    n1 faJ : :tin !lU1:ftli - ~ a-J" !'~Ht- et ~ - D Ii.t:l- ·ff d 1-H4 it±z.B ~   n                                             ,
                     mi it:W. ~ ~fl,JffiJ a,r;;F B §?is~ B
                         I                                                       0




            1.2. 5   4S ffii %A: JL ffi 1:S ffif Jri A z.. 6lt~ ri!i ~ -1- rllfHtf: , fl§ fl§ ,                 ffi; ffl Jt1tf: ~ %
                     :r-t.
            1.2.6 1ft ~: ;4\:i9}i)(. ~ 41~ 4S~                    0




                                                                      4
Case 2:19-bk-24804-VZ        Doc 523 Filed 04/03/20 Entered 04/03/20 01:35:52                          Desc
                             Main Document    Page 36 of 134




          2.1   i&~~a<JJR«
           2.1.1    ~-r Efl 1J *~HrJ.!#f 5F tJ\1i1ffr~ 1*¥.:i:A J: m0 WJ 1¥1 AA1t1J.&ffi 1* , ~ lffl
                    *i9}~~~~~a~~#, z1J~-~~~~MFtE5F~•~m~
                   *f(l{J Bi£Jei9J~~WJ¥.:i:flft~-*l±l ~Wt.A.~ ffi 44,178,251 .it Cti§ 1~
                                 *'~'
                   0 fiJ tt:fl!t ~ IH¥.r 15.7102%) .& ~~ tll ~ Jiff x1 li'l 1¥1 R9:« !2J..& fJft Jt
                   -=f .&~~JN:«rfrMm.o<J:i:fflH~fHI}«~ ("~a<JJR;&")o F¥1f~-~ Z.
                   1J d :1t m'fE 11 1±1 ~ fiJ ~ 1i !¥JIN: :tR.
           2.1.2 :751~pjtJ:~:fJFa<JJN:«~iJ:. &5f-~F Cf1=:Y51$!/il:1J) @~Z.1fEX;tt

                   ~~~P-1~-·
                 m'f£1f(~~~iJ:1J), T*~~--~8,WH-*~~ffl#1m~
                                   «>FtJ\1.ffrJBU'il.*#iJ:-19}~)) CI1f1j~-*), #~lffl fil
                   ~0fiJ¥.:tM•ffl~~••'fE.&ffl~•mm~a<J•~••:751~d5~
                   JN:«ttP~~iJ:1J~rm~•~a<J~$ffl~)(#~~~.#~~~
                   )(#•W-*~#~41J~~~~~~#~Z1fSW.$~(~tJ\1-
                   ~tt«~iJ:~~»<I••*).&&«MPX#~GM~a.&P-J~~
                   *                             *
                    tf}t$(jQ 1flff1 ~ B<J , m!2J. #} i,5/. (fJ t{J 'fE. 79 tit.

          2.2   3l~a<J;1a~~1lf
             z 1J:ittfr -*i1H5c~ r 1:.:4:~3l ~ w. !2J. tm r $'c. tk~14 ~ s~ Je_ElJ?i ~::tr~
          ~tt•cz1J~«•~N~fiJ~~-d$~$'c.~~#): Z.1JB<J~~~~A
          s~wc-*<.x~~~flijtHtrr~3tJSJT c1: rrr•wu »~~ J 16,~B<Jmrt c.tto~ffl).


          3.1   3C~x1fft
                ~ 1J~3&jEJ;i::tt-~iA,     Z:tfi&Ws5(J{JJ!i;&x11fl-,~t!Jl~     26.4824   1l.it)..J~
          ffi ( $Jf~"3't:~ x1ffr")   0




          3.2   f-j"~~1lf
           3.2.1   3'.t:~M1fl-xN1k14. z11tE-*1ifltJffi 3.1 ~Jg:trafJj(N5<.*m!2J.:(lor
                   11•~14~ BntJiJellr#~ff ~~mrtt cZ.1Jff«R*-iwi!it$d$
                   :5txN~14):
                   (1)   -*<X3'.t:~Jiffrl!:i:~3t:~X14 C§fl!iJfs:i/JiJ.&llft)R, flfH'ffifr~,J~
                         ~ffX#)i3~&1J.&ffl~1fd~~«ft**~~-~~~;
                   m     §~0fiJB%~*~3t:&ffi~~~m~~••m~~. §ffiffl
                         ~~~~~mm*~~-#~•••~•~~83'.t:Ax#~~
                         *~~~~--~~~~~fi--~~.§~0~~~~ffU

                                                    5
Case 2:19-bk-24804-VZ           Doc 523 Filed 04/03/20 Entered 04/03/20 01:35:52                                       Desc
                                Main Document    Page 37 of 134



                           ft*•fi~ft~Mil$~~ffi~-~#~~~~U~*&*
                           ~~~s~•~*O~~-~#~~M~U~ff, ~~ft*~
                           tk:~~-*~•~&*~•••a~oo•w:
                   (3)     lt 5Jd! f'= s mrITT4: VH><-~ 4 .1 ~£<,, ~)ji;Jttff\ rmJ&:t.R~i-J:x a 1t1&
                     x~,~ffl~~J&:~B~~~ff~~Z1ftT1
                                                                                                                              •
                   W 8~#aB, Z~B~~~~§~0~&ffl~1f~~W.M*                                                                          \,'
                     &~41f00~~~·-' ~-·~-~~1f&~~0~--~
                           {"E ,\iHj 1f lt:k~J'f 1

                   ~) -~~§~.-~#an.                                ~1f~*W~B~~~T~~~~
                           u~~tt~a1foou~•~.~-~~•;
                   (6)     xm:k--f~1J~1t. wlt¥.11a1::L ~~:tf?'£, *~1:.nJf4~~*&x
                           am~~t¥Jd~*w~affmd{EMm:k~~~~t¥J•~-M
                           {)[,, ~{t~;

                           xm::k~tk:. ilt.¥1ta a. tt~f:HPJ~~,utk:, lfJ(.rf-ff§B n•tk:

                                                                              ~ffi·~--$.
                   (7)
                           Eix*r!Wml5E(a)li1l1c~li~$tl1:EfiiJ*Wi>l.1gtT~x£; Cb) lillltEiX:
                           -~ffW~~W~TM~AM~~.                                                             ff~~
                      w~~T~xbii~*d~~Z;JS~-*~~-~ffl~~-
                      1:t; d(dWlU&U Znl¥Jt}g hArm~d:m:*~~!J~{.t;
                   00 JC•*W*.~#~ffRW*,#8,fflfJ(fi~, ~~~ffM
                      7* l~J!1J ~, il&Wf i'4iI f1 • 71c d *f!t1f!t>I!~ (a) lillltd Pi tritHf fay ;t;,: tt;,
                           ~~T~~a. d-~~-~~~.                                   d~xa~~-:k~~-
                           ~1  ~~fflf!•-~.1:EM;t;,:w~~T~~&l¥J*d•~z1f
                           -~-:k-ffld~ffl~-ffl{E; -~~~Z1fdij~0~l¥J~
                           ~ hAim~JJX:l!::k~;f!J5Ht.

          3.3 ~ 11ilt&&1f ~

                Z:tfh~Ztt 2017 ~ 3 f-3 10  Bd*.2$:~J>~~ 3.2.1 iflZJilr9tlfta~14:!$JS~Ji
          Z.. B ( tA=*!f$cf!£ts.!tlAA~·7iJrtf), ltiJIHf-$tFx1-t~&m11t, ep 26.4824 {Z'..JG
          A~ ffi.


                                               ffilm~ ~!tl~~I:
           ,1f&§~0~J5YCA~~~ffl~1f)~~~~WaM;t;,:~~-~d~~-
          4.l   ~!IJ
           4 .1. 1 !:f:l 1f J5Y <J3. -OE fi)G §l :fff- 0 fiJ ) tt 201 7 ::tf:. 1 fJ 26 B ITTi C{El lzsJ J: ~ ~ lf;5(
                    f#±~tm n Jj ~ -'¥!J:3&:1tt~:n:t~~1Jiif.t. mJ~ffi1iffii).a<1~M~;tt1J3Xi1i

                                                           6
Case 2:19-bk-24804-VZ            Doc 523 Filed 04/03/20 Entered 04/03/20 01:35:52                                           Desc
                                 Main Document    Page 38 of 134




                      ~)M~l¥Jfta-~•~&ffl~~J!$~C~M@~•+•5•~
                      •&••~E)~I•tr•Wam~b-~¥&«Mf1ftIBJJzffl*
                      -~!¥.J~£ft~I~,fflm•~1¥J&«Mr1ft~~Z1Jditffi~1:f
                      ~""f   0




           4.1.2      ~J1!m:fLl.t}a~1¥.Jft«MP Jhr.z. §I (fJ, tu:1*11€:~ lfl1Jd §tf-0n'Jflx:
                      ffl ~ ff.t :!tt A mfJHE fr1H~ JC ,u~ d~ ::I ffl ~ )( 1lf ' !fl 1J 71Ht ( :#@ {@
                      ~ffl*1J)~~-t£Z1:fdit~~~~1Jd~*•mm~•w•*z.
                      S® 3 7efk11ft~#tlr:3<:if~l¥Ji~3't~f4~n~:ifffl~:t14o tu:l*Ebf
                      ~~J\!~9*1*1zslfiffl::ffffixitffif-~~3c~ll'iP.~1ro~M~rltlr:5t:A<J, ey ~~-=r
                      -frlJ a<J ~ ~IL
          4.2    3<:!tl~~lllJziM~
                (1)     ~1:f!f(HtfiffliA#~~. ~o*-t:E11-a3'.tttl:f~:ct:~i:f:t~~Hf1iITfaJ~d
                        ~fiij, 11:ttrm=tmJ:fH!•t:!i!~, -~~£, *t1*•m:=twtmndit
                        ffil ~~ * tJ>t~ ~ li 1f JJz §I ¥ft 0 'a'J J5Jr ~M~ tritl !¥.J }]l lzsl ~ 3&-* <J,: 3'.t ~ a<J 3<:
                        ~tl,&Ztn':E*t)}i,5l~-Fa<J;&f1J:,f~~1H!~m1. C~~~"3cfJ~~ll"),
                        lfl1:flJz§50'a'J~ft~~~-EE~~Z1:f*fil*~~@-1f!¥.J~
                        m~~.         ~1f@~•w•~~a, #S*Mz1Jmili1¥.J-fr•~~.
                        -t£mm~•ft~!¥.J-~p;j~~ftg•~~•ttffl~l¥J~*'•x~•
                        ~-~p;J~ffiJ§), *~~ffl~-ft~1¥JXffil~~1J~, ~TZ1f
                        ffl~d-~a<1&m~n~~•«~.g•*~h~•z1J~ff*<J,:
                        3<:~Z..lf:1j~ § !¥.lo ~1filt-zv1iiHA#~~. (l)Z1Jlf,l:~~;}(lfl1J~~
                        ~1¥J&«MffMZ:1J,#•*lfl1JBtl~M@~•+a«~W,-aJ
                        3<':••~•1J~~~1¥J&«m~@1¥Jwaa&~m~§~~-~
                        tfjtMZ:1Jtr1!f0$.1f; (2) - B.ftf~3'.tftl~~litflr%¥~~. Zif~«
                        •*lfl1i•• 8tr#~d3'.tM,ffl~!¥.JattM~~Z:1Jd~ffi~~
                        ~"F.
                (2)     ~o**ZX3t~ ,tt~_Li£3'.titl~J1Uflr:J{fjfil-@3&li~*~~3'.t~tl, ilx~
                        ~itl11J~PTtr!¥.J~~:1J;t, Z1ffl~5l~ll:*7X3t$}lV~t)}~. Efl1J
                         C#@~~§~~~dX~ffl*1J)~tEZ1f~~~ll:z.B~15
                        ~I~8p;J~-~ffiZ~JJz~*81fB&~Ml¥J~Wa~.
          4.3   al1J~f$Jt:6Hf.~Ht
           4.3.1      ~!¥.JIBURJt~1!$~Hlrtt~, El ~~3'.t~fj[\!¥.JfoJi-xt@~J'.'.iet,J 8 ~.
                      1!•-mZ1f$::ff, fflS!'!.Jfflff~~~~EEffl~@a<J~~~ffi.
           4.3.2      tE-*<:X3<:~3ti¥tlBrnIBZ-¥-t£!¥.J, ~'.:i:.1¥.JvHflJz.:X.4, d~~-1£3'.t*tl
                       B z. fu Ji)T fftt l¥J d~ 4:. A<J $~~ti {)r, {£ 3t ~tl 8 Ja ?Jri~I ~ 1¥.J JHf Jt .:x.
                      4, ~Alfl~Cd§~0~)~3'.tMSftf*~Z:1J~~-·!¥.J§5

                                                             7
Case 2:19-bk-24804-VZ                    Doc 523 Filed 04/03/20 Entered 04/03/20 01:35:52                          Desc
                                         Main Document    Page 39 of 134



                        0~&~*0~.f0~~~*•*~-~*ffl~-ff~~*·                                                     ~
                        @~fflnJJ:fflffl*•«~~4. #@a~zn~~o~mff~~*
                        J.l~;jJl~o


                                                                                                                          •

            ffln&B~0~7J:~Cil@-Or:d~Mffl*~>.ab•~~-tt~~MN
          ~~W~d~~ffi-~~~~-.§Mfil~~~-~§~0n'J•N-•$~
          i5CijJ: :J;Ji1 JJtLl ~ pq ftl3 iJU! ;jJ1J 11' o
            5.1.l       ;R~iJ:iJrii·~
                                ••~JixliL Fl mr *~.iJ:mr~ W: 1 ~tArr•1L                      5f.tJ\\~ffi••
                       (1)
                                                                z~~~~-1~••-~••~•
                                ~~~*~~3~••0
                                •~mr. *~i9:ffi@~~ff••~•oo•~. ~Lm0~••
                                ~~H-U§~Lm0ffl··~~--~tt~~~.
                                 ,(?, -t;-H, ~-
                                 ,!/{   :v.r 'V'I, ~T •
                                                                                                  ~ff·
                       ~) ~-m~o*~--s~-~-@~•-~tt••~.                                                   ~~@
                                §m~•2c*~•ffi••~~•m~•~~•>1¥Jr'9W.
            s. 1.2      Ylt*~sl~tJlU>t
                    Zn~tt~5f.~--~--~M·~--M·~-1¥J~M•m*~~
            ~~3.




              ~~«M-•*~~0fflCLrn0ffl&~**ffi~[);Jl¥Jf0~~#),~
          nl~J;~ <;lt-OEY!ffl~n~~) ~-=rzn~~001:Jt%19:~tt: o> :tz11JV¥ntll
          ft, ~:ft#, 1i~H•m:i:t!ll:.11.~11m•rsJm:t#ffl¥J~*~~0-c1J cL m0ii'J
          &~~*ffi~pql¥Jf0n'J~*>l¥JHtt,~~·~#~Z~~tt%~ilfitt
          Htta<J:&liJ; C2) ta:1*~*1'Jll.*0~ U:m0irJ&J\.~;ltffi~[);Jl¥J:Y:0ii'.J~
          *'~*~tl:Mm*•~ffffiH, ~~·~#~Zn~tt%~Ml¥J:&~.
          6.2 §fj0~§f*tl:ALm0'jjj
              ffl1sJJ:~ <tt:-OEhxf::ltt-i~i:JJ&,1,11~n> a 2019 ~ 12 J-J 31 Bftr, 1Eht~
          5f. t.%i9:
                  IJr i:J:t ~r J::. rtJ 0 n'J :t#~ l¥J JR tt ffiJii m:A L rn 0 iTJ mi ~ tfJ IE 1iE ll{i. ~ l¥J $
          *·*~2~0~9~308M~~~ff~fi~WM~~~MBM~~dffi~
          ~-~~*~rn0~:t#~~•a•m*ALm0~cm~~~~~n~•ffl

                                                            8
Case 2:19-bk-24804-VZ             Doc 523 Filed 04/03/20 Entered 04/03/20 01:35:52                               Desc
                                  Main Document    Page 40 of 134



           :;i~Jl{i 'f   m:¥J JI~~~ a<J M; :ilHi~~ )     o



           6.3   ~iE!IFffr~~
                     t1:*~~a%~FA=~~~. •1IdA~*~~0~M§~
                 Ef:!1J~m.
           0~fiffla<Jm~c~~>S~~-~~§~0~"
           6.4   fjc$'6WJ~i&tifk.
                 Ef:!1J~-CHS~~§~0~,&~~ffl*1I~•).~-Z1Jd~~~~
           ~A**~*ff~w•m•*•11•:¥J••L§a<Jm~m~&a<Jfi~ffiJ.:
           ~Z1JliJttt~~j~*uAmJEa<JA1tlr1r Cffi-*1!t$t/P~ -&A*lI*1J~5'~ > ("-*
           iW.Jt(li-~" ~!\l!it1-.llft~ 4),        §   ~iF0~ a<J:J{{fil1&*~~$:JHh'.%WJJk~, :Ji:xt
           HIJ ~ $ti iJ.: ~ 7 *5l ~ if[1-g- 0




           6.5 ~~-A-ft~~

             6.5.1 Ef:l ZX!l1Jffe.#f Jt:*llJffl~ 13 l'.ru~~lht tE~:ri&fil:f~IFftifig@!flf,
                         ~-~.m~~.•n•B .• Rtt~•-~*M~1JQ~~.                                                  ~
                         *-~m~X!l1JtE~~fift~~~%~Qo~1I~*~~~~,ft.
                         -~X!l1J&~am~a<J~~--.MW~*~1I~~.a~a<Jft~
                         :itl*, ~JJii1~1J~-~
             6.5.2       Ef:!Z~1J!fi;¥::J}1J!iff!iA, ~~1Jt!J~-3&5'~, Z1J~fi~t:f11J,&J.!tfifr
                         ~~~*~~0~tEm~~~*-~a<J~-~~1J.  ~•1IRA~
                         •11~mAFft«~. ~1JtEFft•F<~M@:f•T•~F~,
                         ~$Fft.~WFft,~-~~~•1JOO>~~*~' ~~~~«
                         ~. ~}Jil~j\.


                                                ~--t~ 13*~1=J f~HiE
           7.1   ~1i.& §~~ffl a<J~~l.::j{~Hil:
             7.1.l       •1J,&§tffi0~ltiJZ1J1/&tellftJ]{ 5 i:f:ta<Jfofr1f~:li1=J1~H1l:. ~·I*~
                                    *
                         1=J 1*iJE tE 11} i:Sl ~ JI L B,& 3(:ltl 8 C~~r-;ltt J'..m I*~ 1=J i~Hil: IY31i!fJ?&O]
                         ~1=J;itt~~>E'.Bffl*>~tE~ffi1JOOS~a~.m•~~-.                                     Ef:!1J
                         •M.     Z1J~~-t:f11J~§~0~a<J~~1=JS~W~ff*~~-~.
             1.1.2       ;e= !fl 1J lktd § tiF0irJtE=*iYJ,i:Sl.l±Ji ~ fofrft a<JtEfiiJ~:li1=JSiJEtE~miJJ
                         OO:fa~.:fm•d:f%•H*U~Z1J~te~ffiM%D~~30~
                         ~-rt.H4iid~~1ri~, *~llt~~z1sil~if15Jtm~- m:k, 1l
                         te•~~~~-~. ~z~~~~**~~~fflMfflfitE.~§~
                         0~~~a<JM~~. ~~SM§50ffla<J~~ltiJZJJ~ffl-ffiMM
                         •f:E.#A.         *•m~m~••:f•~z11~•*~~~~~•w
                         m1¥-1f 1¥J1£1ilJJt~t1Zftl.fn~m.

                                                             9
Case 2:19-bk-24804-VZ             Doc 523 Filed 04/03/20 Entered 04/03/20 01:35:52                                                                  Desc
                                  Main Document    Page 41 of 134




                                                                                                               ~-)&
          7.2   Z::trl¥J~~~jHtl:
           7 .2 .I    Z 1i fnJ lfl ::tr{i~HH !!ft~ 6 rp rKJ .rfr :f.f l~Jt-~ 1* ilE.                      m                   l:J {~1:i,lE   11:*
                      ~~~-z.B&~MBC~~~~~~~~§fil~M-~&~~~%
                      ~Bffl*)~a~a:1rm~~-~-m•~~•- z:1rw•. ~::tr
                      ~~•z::tr1¥J•~~~~ffi*~*~~a1¥J.                                                                                                        •
           1.2.2 ~          z 1f a* mw. ~ r Jifr1t. ffJ 1f 1iiJ 1~l-at J:ij 1,'{Hn: a~ a :1r tm ~.a:~ , .:f
                      ~-~.:f~•A*fttt~1f~ili~ffiM~D~~30~~~~~~-
                              ;FF~ J1t ~ R r:p Jii!Bl: {f {r.iHftH!L !91 ~ , St 1±1 DX:;J't1m .:f ~IJ
                      :ff ~ 1~ 11,
                      M~. ~~1i:ff~•*z::tr~~il1i*ffl~-MM•1f.#A, *
                      •m~~l¥JMM~-~~1i*ffl*~~~~~-rru~$~00~M~
                      1iB fX:f U;¥11 )f~ #f.



          8.1   -ttJ(*
                -t1r 1:r7J m~1£ *t2-t1r1r:e:x::ff ~-· 11 CtJ\1 tt l!ii1 rru 5£) 1¥J ~ %~ oo 1nJ ~ z mi
          ~~~-=~--~~~-~~
          ,, flu14 I .,.J,J,1A....-..·J...l:.1<1v1~1Hu,   *~R~~-~JJ•l•~•••
                                                          .,/ih   ...._   ... -4   -1-..,,)..j/   v,,:,1,J,/1'..>,...sE:..J      ~~#~
                                                                                                                                 ,~lA.~·.J r-,


          A~ BttdeyM1¥J~~A-d~.-~.•fi~~-m~&~-A~CM~
          M~•")t1:*~~~~w*1rc~•~w~)1¥J•~~m1nJaz.n~n~•
          .:::.1Jfm~1ff'9~~H~,\E.• J:~ "f*\!nL~!' tE;;fs:~J\Akr:r(fJ~ 31..~                                                       Ca)        ~f
          1:t~-1r.1:t~amd~~•~~:1r~~1¥J••·••~m•amoom~.
          ~*,tt*.U4.~A-•*••~1¥J~&c~~~M&~~~oo. D~
          ~~1ffl~~*~*R~~~~M•~~~*~~~•~tt,~w•zma
          1:Jtu>, Cb> ;;t;:tJ,ixJk~*ufffnJyl;'l?;~*Jt1trttJ4iz•, ~.&s-::tr&~~ ~ rfJ
          ~a~~-~. ~(c)fffn]~-:1r.1ffn1·~~~-~~-~6~~~-
          *§1*l&'fr1.~,I¥1faJg,!!JZ*;t*l· *ffiJ\.Jk~l5El¥Jf*~ x*~*wtx~.u:Jrit.r~
          :ffAA.&~@~~~•mdM*~·~*•A4izM~~x4,~~~~*~
          i-5l(B-1f     0




          s.2 {1!J;,r
                  J:.:i!ffi s.1 JA-i~;i-,~ftrfrJtl'tfirm:
                 (1) x,J" B~•}Jx;iJ0;9d~Jf?;U fl<J1¥\!M,l~H"Ftl:l (fJ • • ,                                    1I!-'JJ!iX:1lfn11~-
                        a&*m~l¥JM~r-B(Bd~~ffi~~-·l¥J B~0Affl~~
                        ffi< f~ .~, l¥J Md1h
                     ~*W~-1i~~-~-~W1¥J•B1fil~~~-~~A~ffihl¥J~
                       ~1*~ x*fr~~ffi;
                     o>••fffnI~•~affioom~-~*~•,•m~m,ffl~~~•~
                                                           1.0
Case 2:19-bk-24804-VZ          Doc 523 Filed 04/03/20 Entered 04/03/20 01:35:52                                 Desc
                               Main Document    Page 42 of 134




                      ff-~~-~w~aa, d:tE~-~-~~*~~~~M~Wff
                      ~, wvt IixJfilJ¥~~Mii'J i2Jiff~ ~~·ti{)[. r f1: wt¥1~~, rru 111£
                      •••e••M~#~lfflffMeyff~S~~*:tJ:eyff~m~•~
                      :iffi ffi ~frh}J ; d
                 (4) ~}J:tE~d~:X:-1J:{£lE~~~m~,                         3t:AwUtUtltr~3t:At{:t,            G5l
                      ~~-~-ttimR~SWffiA~W~aa.
          8.3   **Wt*11-
              ~~Ffii~d{f friJ~J(.f*11,:MJ~*:m5E, ffM-JJ.iF1ijtE*~_1j-JJ~%fl.tti
          z.ft, 0:rf~JJ~~--~~ij~M{)[.~MMd~W**·
                                              mn~ 11~~1:E
          9.1   ~~rm!iE
                 ~~~~~~~-~~~~.ffM-JJ~~arrdm~~~affd&
           ~~~~ff*~~&ldffl*~AX#~r~ffM~*'~:ii~S~d*
           •· ~~~~~-#-~~JJ@~ffim~~JJ~~rru~~~~~m~.
          9.2   l:J'l1fi1~Ji1f
                                ~u:llWJi~r1f-#dffJUtJitt~. tJil.~Ef:I
           9.2.1 ~*tb-l5lJ3~t-ti~?r,
                   JJ~•*~~.ZJJWd~*·JJ~a-*l:J'lJJ.&~~*•JJ~M
                   ffl~~@~Z}JB~M-~A-W%~-~~~a~~.tE§~0
                   ii'J~~~M~r. Ef:IJJ@aij~0ii'J~~~~zJJ*ffl~••••
                   {f.

                    ( 1)   l:J'l }J &Id it ~Jg(;iJffi ~rti Jffl
                           ~J;
                                                                  *
                                                                  ~ ~ffi 4.1 •    t"J 5E IPJ Z }J 'Jr.r&::fl.


                    (2)    rt3 -Jr .&!d;lt*•JJ P. ll! ~ &;tt::tE * tif1' i>l ffi A*"•~ r 3l t1JU J§ ffi:.
                      --~. Jl&ZJJ~0000~J§30B~m*~lE;
                    rn~~,1rwd;tt:*•1r~m~•~••~•ffA:tE*~~~r
                      ~~4~11~•*~xa*ntE*~~~•z.s~30~~~~
                           ~!U, {f!Z}Jfi:ij~~*~t!~~:9r;
                    (4)    ~*19H5t. BW<iPJtw5'r, G5l*~xa~iu a z.mrWr-ff-1£~¥~,
                           ffi~, 1,:iJJmJiJri31:&~:r1HfdJ§*mi~• EHji~i3'J~r~~~~'i,
                       ~-Z}J~~~m;l'J::illtr$~~A~8~~~.
           9.2.2   :tml:J'l1i.&r~t1~*~JJ~1:J::ii~ 9.2.1 •~r1ffiiJ-:tffifaffJu•*~
                   ~. z~~«~••JJ••*~~otf~}J~---*~~~-m
                   r, ~}J~~~---~~iliz.8&5~I~B~, ~Z~&~~
                   *-~~-*~~w-~~ffl*~AX#B~~#~~-~a~~
                                                        11
Case 2:19-bk-24804-VZ           Doc 523 Filed 04/03/20 Entered 04/03/20 01:35:52                                 Desc
                                Main Document    Page 43 of 134



                     ftA~1f~-~m~~Z.1i&~Affi5E1f,*~a~*~1fWd~
                     If* 1J~ IBLt:12t• 9.2. l •t{J :ii:: 3t1tffi ~ f Z.1.f i:ti 11 :i:fff!rkT:m 20%(1{]
                      ~:tm1t-;lg~t<:J~.
            9.2.3    lfl:n &1s.t~Wk:11})!;ill.fmff*t1J<i5lfifr~5Ef:i<Jm~~3tN >(9S-~&~~
                     .>(*~·••m-B, lfl1J@W@~ttd~m~-~~-B~*~                                                               .
                     =IP) Z, }j:t11;it,r Jt1j;¥Ll )~!,
                                                    0




            9.2.4    lin*Z1fti1Li~*tlilffl;;t;:M 9.2.2 ~f~>EfJrtfl;;ti:#}~f!<J, .f:ll.1iJfti
                     •••rr*~~.~lfl1J@M.~dA~*~~~r(J{J.>(4,*R,
                     ~~--8ff*~R~~1J@~Z1JWdAffl}E7J~ffl(J{Jii~$M
                     f~]ft1f.
          9.3    Z1Jii~:lf:f:                                                                                           •
            9.3.1 .:$:~;~~~Fo.             tE3t1zttd4±$~Jr:(J<Jfirm: r, ~nz:ts•M:ttt~t
                          ~~ttilffl.Bn*~=~~, ~lfl1Jttttill.&:ttt(J{Jii~
                     il~fil,
                     ~o~m•M8tt30Bfil*:tM, ~M318~. ~lffl·D~7t~
                     E~~. ~lfl1Jtt#~}]!;~#(J{Jii~~.
            9 1 2 7, 1niE if.; ~ fr :;t f.tJ> W 15/rtti ~ l'i!i1H-:{i ~ -!i' ,(,t ~ ~ 1'!{1 • #Htir ml- Fl • 7
                     :n@~@:tttii~•(J{J•B~7t~=~lfl1f:ttt•M~&.


          10.1    m, •
            10.1.1    fflM
                 ~--~Bff;;t;:~~aWF~~ffl~&M, ~ffl~~--~-~-)E~
           ~:hf& AiHtHk~1t*Ji!YE ~ g 7J: ffl .
            10.1.2    A~~m
                 tE::f ~ ntnJ{f fPJ ~ ;t:t: B1J 5:tft J1J1~1« (f.J tvH5t r,   ~ 1J J~ 7t £Ll 71< ffl   ~mt*tlJ
          ~~~~~-1J~$A•U(J{J~A~#(J{J•~-~4~~ff~&tE*~~$
          ~~~-1J~$A.U(J{J~A~#~rmt~;;t;:~~--~~~(J{J-~*(J{J
          m~~-F~~m~wm.~~•ffl§Mlfl1J~z.1J(J{]~•,~•,~~•
          16Jln~it9ifi(J{JfiJr~7f:t~~ m.
           10.2 ~~

                 ;;ti: W1i.5(t2 ~ }Tl!:!! J§ ~~.
           10.3 ~~~~
                3ZfL~lt*=~i5(~J.t. ;;$:t/1-iS(@.5t~fr::fmJVfi~W%l.1J, 1.fil~J\~}i~~+
           ~rr~tJ115EWf.jr; Wi~~-S-1f~tifEJIL ~~1t::ftaffilHHiiJ~1JJttE~~J.tzfu

                                                         12
Case 2:19-bk-24804-VZ             Doc 523 Filed 04/03/20 Entered 04/03/20 01:35:52                        Desc
                                  Main Document    Page 44 of 134



          xrJ- i:tL&;r;: tu, i5C$1f sgtJUflJ o
           10.4   ii~
            10.4.1   *iefJ-i>l~r(t,Jif fuJ:ifil~OdJt'~ 1E~ii!HR1tf:@ tA ~ 1m ff. 1±1, J1: ctl~f
                     ndJt1~*;£*· ~~Jffi~wsm-v Jdm3Zw1Att:k11Ji~.¥.~ 10.4.2
                     ~PJr1urr1±lf1JJ1:. -tE~**-t:~rnr:fiTI@~~~ 10.4.2 ~r.rJifrYua<J cwui
                     ffl;r;:~~~~~ff-~1¥J>~*~#A. ~~A-~d~••n~
                     ~!±1((,J~~JS'2~7'JB~r~~-~~:
                     (a)      ~19=~Jdl~, f--~a1.
                     Cb)      ~ h~·tJc-v)iJ31 ~, ;{-£ 1-t t!l~ EHJ<J ~   =O) 1--I 1"F BJ:q:. 10 B1;
                      ~~HtJ:~a1faJJ!lr'-t&fJJ, # iI.~ <~oh~ A~3C> ~11!!1~~.bt
               ~-tE~If'f.B(t,Jr~6~md•a$Iff.B, ~@~h~T- ~Iff.B
               J:~9a1~~--tE*•t:pa~l¥Ja1~, ~ffl~#APJr-tE~--~~1¥J~
              ~atfaJ.
            10.4.2 7'1~       10.4.l · ~ § 1¥]~ :Jj1¥J±tl?J.tl:t!:
                     (1)     ~Olfl:}j, jjlIJ ~.¥.:

                            :WI.ti:: ~tEt·m~~aix.1zy5*fill~ 10s %*~*JI             16   m
                            t&ftf:A: ~Wt
                     (2)     ~n Z.:Ji,      !J!U~.¥.:

                              ~      hl.:   ~~m~Hix~~~~r~c1~*~+m
                              ~1tftf:A: ~5t
            10.4.3   7'1*     10.4.1       ~z. § l¥J. -:Jiof:llUmitftl!n5tJ!~~l8<,      41t14 A.,    ~
                     f.JJ:, il-t£3ffi.~t:pf!l1.fiffl~J!l¥JBWJ.
          10.5    flit&
            10.5.1   M*tb,i,5( Cd*·WJ.it>( i:rm~l¥JffMJt1tf:) at•a&:,iJli~4£ffija<J, Ji
                     ~~•-:Jid~ft•••m:Jj~~~."•att-w@~ffitAtfM:Ji
                   it~~1¥J1f1AJ1~a, 1r:m, m~~ex:~ft.
            10.5.2 ~~~~aJH9fl IEJ~, ~ !J!tltffi:iJ{~t&~:iFJS'2~J5lx&*i!J}i5CtE{ilf ~~(J{Ji!f
                     -~#.     ili~@-~8.¥..t&BB~-tE*~~~r~~l¥Jd~~*
                     ttJ.it>ll¥J1fM~~,~4d.1f, il~:Jj-tE*tfJ.~~Td~~*~~
                                *  m-fJ?J~ 1c fi-fI ~, ~Fx&ik ®~fLl :¥0 Jl ~:litrr 11~
                      (j{J :&;¥1J ,fO Jl
                     #1Y.1£~11.~al¥Jm:[1fil pg ~JU~~.
                                                              ~                                     c&,

          10.6    #tl
                  ~~~-*t1.H5l- "JitA~00:1f:i:\1$l:#*t1HSl1f1ilf~~, ~!JllJAA*~~~~
                                                        13
Case 2:19-bk-24804-VZ                       Doc 523 Filed 04/03/20 Entered 04/03/20 01:35:52                              Desc
                                            Main Document    Page 45 of 134



             ~mm~~•fi~-*~~ffM-~~~d~~&~ff~~a*~tSl~~
             ~«~,~h~*•*•m•~nm~ff«, ffW•~••*~ff~~~
             nn~A~~~-Wff~. &~nn•A~ffff«~.~hd#am•~
             ff~G~~~~~~-~~~~~. *~~ew- ~ma~~~-~~ff
             *~ff~~~m~~~~~•m~~~~#~~~~~J8£~~~~ff*
             (~JJJ§. 1t.;£i7.5fiJ.
          10.7 5c~·p}J,t3l
            *~~~~SX#~~~~T&~;tMc*«~+&~ZM>~~~*
          ~~-~~-~~~--. *9~~$4~ZM<*«~+&~ZM)•~
          ~M~~~OO®P~-~,mw~~~-*~~~-~~~~~Z~dX~
          •~~tr~ffffX#.&~••· *~•I•~~~•~•~c~mn~ft
          ~~ilW~>&ft«~~fffilX#~ff~••&~W~*~~~~~~~.
          lSY: \;J.   *·1~1'   i)( Ettl   rD Ji!*~ .
          1o.s         1:iJ %WU ti
                      ~-~f~--~~-~~~~w~*~~~ew~ax•d•~~
          x•d~n:r~ff.~m»~§M8~~x~•~n:r~ff~mm~•m~xff
          M~h*~~§M~*~~~-~~-m~m•~*W~XB~-~~h.
          & ~ f1.+ XJ8 Itm~-~,.-~ n, ffl fi!.nJMt:ii:iiui~x•11.x:::::i-,T:Jt1'.1f a<.J~if~Zfm
          M•*~~-~--~~x•d~rlJ~ff~~-.
          10.9           ~fafHltt~f~tt
                1o..9. 1            ~ffHt:i*
                           :$: WYL'K B mft~ rf• I 1¥1 ~i* ( ~ 1Y.1i5 *f'P ~;t!~ X) ~~ JftrxH , :$:
                  i1J,t5lJ§Z~9~~a1~• C/f~'E11i5*71·~ti~X) '1~. :ttfti'P~l¥.Jr!t'll: (7G
                  'El.mAl91~tt:~X) ~~.
                10.9.2                19"~
                           ~*~~~~-~;t~*oom~•~,•~•#~. ~:::r,;nru~~
                      a $i5l l!'k%1J bt::E. At !E9.::: + oo) :* ~ 3!'U51}i:t!Jt1Jiffi :ii:iniJ: 11H3lffir.tk:, Jlltl Ji
                      r~~Htx* 1~~i~ti'.8i ~1*•~m~~t*:fr~1.P8, mm~*00001J;i«:f'.
                      r?f'.8i ~fip8~~~~h;J{~~~fqi8~9!tift-~ft-OM-*· 1'P8J§ZtE:lt;JU1Ht.
                      ~--EE.=:(3)t#M~md.~Z~~~-~-~#8m,M.:::t#
                      am ru#a~:rt1~#·~~n1Hrr•m .1rr•-1i¥£tl100•~;¥UMtk:1ilZ~~ft-Ol¥J.
                10.9.3              x*
                           *~~~-~m~•rr.•~3~-<1)fil,~~A~~•~••
                      ho


                                                                14
Case 2:19-bk-24804-VZ      Doc 523 Filed 04/03/20 Entered 04/03/20 01:35:52   Desc
                           Main Document    Page 46 of 134




        ~~: -~---;;;;;;i11111F"'J

        ~5:Ef~*A:
        BJtf.l:
Case 2:19-bk-24804-VZ         Doc 523 Filed 04/03/20 Entered 04/03/20 01:35:52                                                                      Desc
                              Main Document    Page 47 of 134




      ~E1                  ~;;t;ffi,ffl,
      0'a'J~~              ~---~T"ttc~•)fl~0m
      ttfl/J-%1t!f.-t±~m
      ffl~~
                           91120116589764942R                                                                                                              ,
      f:l:Wr               :.li:i1t1:~~~1irt1 1* 126 I;}i4Jffl!::k!l Bl IR=/l 201-427

      ~)Eft~A              m~~

      ttfl/J~*             26504.000 l lJ JG

      0irJ~~               fl~lti1HH~ 'a'J
      ~:i7e:!I             18 ,'m,tt-'*JJ£lJh IA 4J: t· L-1::f.f.,fr... 9r.• ~.iU!~i'.li FF.I 41" *u ttll 15: et! .:y:.;n.:&'lt'
                           :ffL Et\~~ c11'!~ if. rtHI, ) tt-Jtt*ff l.it:lOll\ii'!i; ~#a&tt;;!cillrn D~9r;                                                  I
                                                                                                                                                               t
                           ilrl-iR~fJ, -¥$ t9J El!. ijs' -¥*Jl.i£t~, f ;f{L st} liJf tit ' 1:F, fflW &ff 1a nti9r;                                         t
                              *
                           M .11.$;:IMJ X. k..1i!iz;IJ; 1~~1 ~'Off~ tv1· l,{.~,;         IM.l~'/lff.)(:)(...J::.},(1-jlb'f!ff,';
                           1* ~ r&. 'i iJ!i ~F Fili <~ ~ ~ iJ!i ~!IUCJ :m ffi ;ft t}\ ~ JJ 1Jr in x: &} ) ; ,f]L.fl&ii
                                                                                                                                   _flj)+J .l::J.


                           -%- ' n~5c:Ee!i, ~$;!:;t'J*4, eg=ft=Jli, Jt1tJfhii- lffl #l ~t-1' it-:l'JL!fA
                           ~i f41HHM fit:~, ft :\ti: Jli & .Jl. ~YIH1 , -!*ff ffl 5b, ~HJ~Jli, JJlil?~, El ffl
                           Alh ~14:, ~mEt1r-rHt, 1µ/J.fll.'
                             f.:1

                                                                            ffi~**'  ~~' :r·~fLJli, ~'*Hr~
                           ffi, :fjj:Ji, ~$.IJ}T:i$ffic-ftf' 1)(~1)(~, [!ftiJ~ttl~, ttlf£&~~iriu ifb,
                           1ilf, ~tfritt*4, iffHR ii-lr tA ffl:tit, ~ff, illCllJdJll~f~I,\!l. (:t(j~~9~)
                           ~lv..:%-: ~ff <1L1*~J:~i!V ffi~~ilftff,, 1i!t~ilr~ <-tl}(FfA), 1t.ifi1J
                                                                                                                                                           -
                            tl'l, <-t~JL!f.1J1l,tf} ): !fX'.ffffF~, ~14W:i.t: ~ff.1:FEe!i.:Y:.FiPi:i, fttUH
                           JU!, it.W.m~~f4lHmMW:~: ij_,i-~~' ~~ (m{j'U:JCl.lf PJ~ § ~
                           7~ ); tl!#t:if* Bil* C1'-t q:1 fr) 1 fil~1t 1UJL" ctrai~~.Jtt?!f.fl{Jt.m g.
                           ~£ffi*.gi i'lffl:?!F.J81JPI :ffhHf tf mi91)
                                                                                                                                                           .
      ft~lldtl}~i          *Mil
                                                                                                                                                           I
                                                                                                                                                               J




                                                                                                                                                               .
Case 2:19-bk-24804-VZ        Doc 523 Filed 04/03/20 Entered 04/03/20 01:35:52                          Desc
                             Main Document    Page 48 of 134




       1   If$~ Jix; !n
           1.1    'ii$-~J5x9J.Y93~, Z:nfitR~ViHf.Jl~:i:·
       2 ~tR:tLttl
           2.1    1fll~$ffl;lit::k$:i:mM, 1Z,iff!IlJl'.1¥JMHii:•~3::-f.*JiX:9J.2/3 CJF~*~10
                   ~~-: ••~-~ffl;M$~•*•~~*1¥J~~-~~~·~-~
                   m•~'.i:f*Jilff.1112 C;f"@i*IO 1¥J~-1f~fI~.
           2.2    ~'m'ff$~:mlJ-E, if$~$tltx16'~ffif~PJi'.~;f;ll~·3cafl1, 16'~lt){{ij~
                   tl••~~1*~mwc~~*•>~~•-
       3   ••~m*•~
           3.1 :li$~~rrf ~~ ffl~Jix;Jntt]Jix;,        A~a<:ii.mYE.&A{t&;
           3.2    ••~;f!Jr~~~~i5llHT.\l~tll¥JltiJYE;f!J1~&:
           3.3    0irJ 1¥J~~ittJ®t9:~1f~;
           3.4 0if.l l'FJ~I3tM35-ffi1fn*, t1c•:n•;
           3.5 0if.l ~lU;lfiJ5Hf1f**°5$*~-'rfm:1J~;

           3~0if.l*~d~•~ttmm*,~ffffl~d~~~#.&~m:n•:
           3.7    0if.Jlt::ki&~, 41tW;/;;$:0if.Jllit~d=M'~#, 5-}11., WHtiEdtt!0ii'J               ~~
                   1¥JjJ~;

           3.8    aJN*~tttRm:~ P3, ~~0if.lx-tJ~t9:m, Lf5c9~l±l~mr:, mr::flk¥¥,
                   x1*ffl~-~,~~RM,*•~•••~:
           3.9     «0if.J :l~» 1¥J1tc&:n•:
           3.l O   !OJ,®:* ~fl!il ~ if !iJGJ! ~~ 0   'a]   *it l¥J ~i.t91pt4-35- JiJr ~ :@i,5(;
           3.11 &5t0irJ~ffl 1¥J-4?i.t~JfVffl~fft: mi\ti?tl¥Jllrfi1!1*1»!: x1 ff.i I~:ulii
                   JNtl$:ll.wittJ•;
           3.12 ~tfd~M~i~~ .~~Ji, :1:•-4?ffl~: *iffi,~,~!:!llfi<l!i~, ~tE!iJG
                   ~m~0~m~~-,ti~~-A•••••Affl, #~YE~ffiM$
                   rm5¥U~~•J:.m;
           3.13    )}Jt-=f0i:rJ 1¥J~~1~&1!JH5l*:iiHriiittJc~. ill~$, 11.fiJr•i~~&itt
                   •&d~-%-~ZjJ~ffi~Al¥J·~~CZ:1fi&~i:·~*~-=f0~
                   itrW~&i)l~1¥Jim~J§3-i'-I{i B*4Hffir&l±i~i-Sll¥J, 1m~Z1i~~ );
Case 2:19-bk-24804-VZ             Doc 523 Filed 04/03/20 Entered 04/03/20 01:35:52                               Desc
                                  Main Document    Page 49 of 134



           3. 14    ii=~~ v- :n x10 i:tJ t& \I ft'. -7:E m:::kJ1J n1~ fi<J Jt1mm: ::k •   JjJl "

       4   ILll • :tJL fllu
           4.1 WJ_t\rf~'tw%a<J, 'it•s~xt1r*•~fuliflt~{tc:                                 c1)i'!tt!~~?i.m>-Eii
                    •s~~•~mm; m~m~&~~x•m•~••@~@•~m
                    % ; C3 )    itf )$: .JdJ.:n J§Z ~ @1 :ilHi<J'ti/i % ; (4) «i~ ·trJ ~!~ »fJ.15:E l¥J tEJ ~
                    -~--ffi~&a<J~~--~~*•*~Wa@1Ma<J~MM%o
           4.2     tE:l:$§JIV~?JcO{J'ti/i15c. 'F, ~~·-~~~EBM:¥~1¥J~~§lil!:i:$ilim;
                                                                                           ~N~~*•**
           4.3 tr•~@
                    ff~~.        ffi~~~~-~-~-*~-~-
                     :n~•ff. ili~~~l¥J$ful•••AR&f2Aa<J,

                               if&*       *
                                {j(- ri<1 trr '5l -"F, ?JclI :rD'i :1Z,@!JTR 1t ~ tt 1t1* :Jr- @J&t:m• 213
                                                                                                                        .
                 C::f 'i! :.$:JO f!<J ffiJ ~ 1.f ~ff~"
       s   ~~x~

           5.1      ( 1 )~ffJ-'=2i~ItHH'#,AJ.t1:.1¥Jx.~i'wtE307J5Gll-ll:(J{J*~x•, ~(2)
                    0~~~-~A1t1=.a<Jxs~atr1oon5Gll-lJ::1:10~aili-M~$
                    i-,                                  *                     *
                     f¥ jiJ: t'" te XiT ffi u.) % lV- ..l: ffiJ $:5(: ~ ' HJ :ru: 0 {;Ai: JE  0




           s.2 0 ~J-'=2i *~Abt1:.s<1x £c 1~ irJ 1Jt~:oo:@:mr~•1~fflffl~6'1,)If!.gg~•
                t1:1,ooo li JG ll-l.J:-.1:l ~ 0irJ :liili ·Mt& $itni-~r~xtffi5% llJ-J·.f't1                *
                    -~-@~~-A~M-~#,M•ffl*~•-~a<J~~m~xt~S
                    ~~*ffW~d-$tt, #~~~--~-*~$~.
           s.3 wJir-a1::J£~;&m:~ r*1. ffl~tf, ~~JU.m>'E!il••~iA~fl1l'~@Hll
                    ·*~&~a<J-:ID'i, ~@·~-*~-~-


                                                                                                                        .r
                                                                                                                        ~
Case 2:19-bk-24804-VZ       Doc 523 Filed 04/03/20 Entered 04/03/20 01:35:52            Desc
                            Main Document    Page 50 of 134




        rsf1~3. M*~3:llfR~
        M*~R~WJM*~•Affiffl0~M4ffi~~~itffi~~WW,MM*~~~~
        ~~~~~.~WJM4~mA~m.•~~~-0B'J00~4~•W•fi~,fr~
        :tzrtr·im:&:

        (1)   •~ttt~i~B'.l~~~ffli/Ul, :m:t~:t@.1*, xt~Hi!Gi, .F:t1HHJ.:-. ~f=:fflJfi~
              li*r:£. ~fdisf9J:
          i9J-WJYlt4ff-t:Sf A1t~:1::.J~ftt?tt001i:kt~gittuOO~tf'r~6r.:
        (2)
        ~)·~-~0B'JM4it~.M4••~RS*M*~it$itffi~.~MM4~

        ~-~-~*~~*~~it~--~-~-d*~~~--~~-~~*··~
           fflA~~B~OOM4.~it~$itffi~;
              ~~;
        (5) yt,ftg~~;&o
Case 2:19-bk-24804-VZ   Doc 523 Filed 04/03/20 Entered 04/03/20 01:35:52   Desc
                        Main Document    Page 51 of 134




       .::::J:fl.                      stt
       LG                              zz~-~
       ~Jg                             iliif.!!BE
       t}f                             tft\$±.E
       fi!f$f;,J1J                     ~1Jll.
       ~1Jffi€                         ~~

       #iifa                           *~~Ii!                                     'I#

       *~I                             J:,~~lll
       JMit                            $111 £.fMH,~ ffi
       11';.j(:                        POLYBONA

       li-Jx~                          :it~.Mt~
       ~~l{JAj                         BONA
       PP'l'V                          ~~F1:_lif~

       {Ji'.:~                         li iis.
       JJIHR




                                                                                    I
                                                                                   ~
Case 2:19-bk-24804-VZ       Doc 523 Filed 04/03/20 Entered 04/03/20 01:35:52               Desc
                            Main Document    Page 52 of 134




       ~t~s. 1¥1i& § ~*irJ a<Jl*:i?!~f*YE
       •1i&§~*irJ~~#*~~Z:1i~W~Tl*:i?!~1*YE:
          1     ~a<Jmta
          c1)   ,1i 1 n::~AfJJRttz.:&rrta<J;¥!J3t~r-a<JWrffttA, e.~-g-~~J:Ext F-1 t,if\0
                ~A<J~WWM, ~#affM•@wm~M~WfiA<Jfi~, ~~affMA<J
                JR;&~~,~WM%,H~#~ffMWW&«,~&tt~~A<J~~ttn
                ••**Ma<JwiSI.,~*•~*· •1i&§~0~~1f@~,@Rd~
                ~~1i~~~ffMJR«a<J~4H#x~ffM~~3t~·-·*tt&mA<J
                5l4cx~:l!~~~. tl:imd~~:1i:tt).
          (2) ~ f¥1i.&§    ~*sJ331f18llkl6'1-, E¥1i
                                     ~ffa<Jfif-A<JJIQttJ:~ffi)l'.li{fM
                                                      I
                ~~d~~m~•e.•2Aa~•«~~~.                           ••¥~~a.
                                                               J:~«
                ~8~~±M~.~OO&ttrt~~Z1i~T~ffffff~~·~~. Z1i
                ~~5A<JH«~~~~~~~ff~M2AA<Jm•.
          0) ~1i&§lfif-0~~-~-fi*WiSl.~~&mm+~1i&§~0irJOOffM
                ~-•~. ~a&•~~~a~1i&F-1~0irJ~&~~~-:1idxt~d
                ~M~ff~*hOOffffff~wiSl.•~~a<J~~-~1i&§~0sJ•~•.
                ~~~~fi*w~~~~~ax#B*#ffl@Mm:1is<1~oo~•cx~
                y1;1i~-m-~AkERJJHiA), x~~ff~}ffgj3fld1:HiiJ~B±~~na<J~
                ~' ffl;(tt, $~,   ~«.
          (4)   E¥1i & § ;t,if\0sJ5trr*wiSl.~jt1th~ax11s<1~•;i:-oaffa §11iu*1~*:i')j
                ~~m&ffM§~0~A<J~~m~. ~~~~ffl+§~0~00ffM~~
                ~-d~~amttx#ffi~~.&~~~§50irJa~••s<1eMwiSI.,
                ~f.l~ffHiit!tdri[J5~{f{AJ~~   C




          ~>*~*&~~~-~#-~--~.                          ~xt~:1i&§~0~Aff~~A<J,
                ~1'fiHRh A<J !& h .
          2     .±1*.~, ttflfr•*&llii&~~
          (1)   ±:f*~Hi. ,1i 1 -*-~ftd~4t00~~~.ll#ff~#~a<J1Hi'8"fk1E~,
                ~7i2-*4t$A~~~000~, A4~~~-fl~fth, ~1i1;¥!l•~
                2~m•~*~«n~tt~~•*~~~•ff*~~~~5l4.
          m~~m~, t~#•Am~. ij50~~*M•~~~•*~~~,m
           a.~-#·~--~4~~A, A~~*OO~~~«~fiff.~ff~
Case 2:19-bk-24804-VZ                        Doc 523 Filed 04/03/20 Entered 04/03/20 01:35:52     Desc
                                             Main Document    Page 53 of 134



                       •~· ~&~•AVft~n~m••~M~ffl*~*· gw«~~~«
                        ~~«~~-*~~~-ff*~~~~~*·

               O)ft«~~&~m•*·•~:JJ&§50~~«Ma*,:(f*~~~9B
                        &~~H. *~~&,:Jr,                      §~0~~~- :JJ~aA~~~ffl*~S~
                       #c~~~~~~~-~#")ffi~~§~0~~-«~~-~m•*
                       &Affi~tt*~~~A~§•tt~~&AAA~~~~~a~.                                ~~~~
                       iify (i<J tla ~   0




               3       il~~-
               (l)     ii~~~. ~-f:i0irJ1f fi~~*tifr~;:tE~~mH1:JJlffif.g·--fi~~.rfr«-~iJ
                                                                                                         ,,''
                       ~m~~$.~. §~0~~A~$,ff~AM~~~ff~~A~:tEH
                       Mft4ffiM~. *~-ff~~h~&~--~d•*~«~ff~. ,1r
                       &§~0~~~ft*M*~M~ft~ij~0~~~-*~~-~~ff~
                       ~~ff~. ~,~~§50~~~-~~-A~~~~4.d~,n~
                        ~~0~~~*n~~~x*~~~~, g~~~&ff~~~m~~$
                       -~. §~0~ij~ffi1fM~&~~4~~~1fM,                         A~~~4~~~




               m~~.        ,:JJ&§~0~~fil~~:JJ-~ffl50fflB~~#~~:(f1fM&
                       *~*•~~*ffi~ffl*~ffi~~ey.m~.~tt.~~~~g. #~
                       filft~~~.m~.~«.~~~~~~-~,~~. M-~~. ~~
                       ff fJ:iJ ~A~ 14"·fofrtW;i,Sl l¥1 ~ A A<J ~ 0151 •
               (3)     il&Jf.Jf.iiHl. ff{AJil&Wft1fH1dA1lkA*ff-lz;JJff{iiJWiflW4~1't. ~~~t1J, •
                        ~d~A~:JJ~fflR*~~~~~&,d••d•Mff~~--~--
                       ~-~MttM~B~0~HMm~~4ffi~.-§~0~*~md~tt                                               '.
                       ~#ff~~&~••~~•~.~#.#a.


                   §   ~j0~1t1~tm~~J5fr1f~~;n=. •Efl:JJ& §~0ifJ~ff!J.Ul~~,
       f.g~~~ff~~ff. M~9tt~~ffl,                                 A~~~~~-~A~ffM~~~ft~*
                                                                                       ~•~r-
       JJX:.


               (1)     il.¥:~llt1J 8, B~~~1f!flD*lfflff-1c~fi<J~Rl~~~~:,1s:"'~i&Z:JJ
                        ~&§~~~**~~--~ffft~~---d~~-~--~*-~
Case 2:19-bk-24804-VZ         Doc 523 Filed 04/03/20 Entered 04/03/20 01:35:52                    Desc
                              Main Document    Page 54 of 134




                ~!Is, fHi*'irJ *i&Jtlf:f{aH!t @15-~t§xit:tf !;Jtri;tJd:ifil~o*sJL tf.'.Sl
                ~a~m~«M~•~~~••~-g.~.
          ~~~8ff ••-g.Rffi., Mr§50'irJ~~- jJ~$Ad~~~-~ff
                -•*~~. ~~~~rnr§~0~•~~-~~•ff~Mm.
          D)~~«~~-~§50'irJ~*~ffi~~~~*~~~§50~~~«d


                ~-*~~-~.
            ~§50'irJ··~Cd~~ffl~)~*~~~, d~:tf&§50~~-
            *W~, ~~~~-- ~ . d~§~0'irJtf.~-~~~~~«~R*~
                       d~B§~0'irJ~~ffM~~g~d~~~ "
          ~~-1f~A-~~1f.&§50'ir3~~-•*' ~1f&§50~~ffM*
            •1f~~~~~ffM~~~*d~A,ffM~R1f*M~1f&B50~
            ~~ffl*, ~1f.&§~0ffl~~MffM~-1f~~ffl4Cd**•~~
            ~ ); 7G~tf.ffff~*•1f Jj[zs]rffiF1:(l{Jxif § :ti0~ a<1~F~/11Jt~~F
            1:a*~~~~~Mm. §50~~~-:tf~~ffM-g.~~~~~~~
                r   §   ftFi~isJ s<J~14~~a<J.

          ~-~~---~1f.&§50'ir3~~••*· ~1f.&§~0~~ffw*•
            :tf~~~~tf.ff~m~~-~fi·tr~. ~1f&§50ffl~Z1fft~S
            ~. §50~~-~a*.&•~-*~-1f~Bfi0~:ifil~fiffi.ffM
            JJ :i:ttf!~ m~JiJi}~ ~ ~ ffl«, ~m.~ *w ~*° Jtfm'.Sl ax ftl: t"J ~,.s52 rn ~
            JJ[ti] Z:tfx{-ta<J-W ,~., ~~l*Jlit~~, ii£'~~.&9W1~~~~~1ff~~ITTT,
                ~%J§·rz:tfa<JJ:~ffl«.
          (6)   ~tr*~ (j<Jft*X     O   §   f;[\ 0 ~]*[ti] ff {iiJ A ~~-R*J!.:~ n if~ d iJHtH\:*
                ~M$*J'.ffiff~(J{J~tt~t't~, Jit;t;f!13~, ltffed~RJ:(J(Jfltl. (~~
                ~ff«~~ B~~~), {§.fnJ;}t !A I1Hd#tfJ~~ItElE'lt ~ trllJtta-1·~~
                B ~~~a<Jtf~~jt~.

          (7)   r-lMmtHf.J~. ~~*·rrJJ,~~:I B&~~J B, ~Jr&§ 5i~'ir3¥5t*T ~f.:E{PJ
                ~ .=.:tf ~~tt f.:E ~ tt x-t § ;f:ffi 0 'irJ a<J~Mtlrtiif f'l:**~t{J ~
                                                                                 c




          (1)   M~HtUl. l£5cttl B Z'lru',        §   50'irJ@~ Bii?.fEJ Z:.1rfl!~ 2014 ~,   201s
                {f.,    20161¥&a<JM4flt1L y!J~HIV&JSY.~tHmr:rm~~~iti'tEY!UtEfifr~
                •*JJW01E~&-iliij50'ir.JtEfflBB~~MOO~M~*~'~R~
                •&•~~•Mm. ,Jr.&@50'irJ•~~~~sz~~z:.1f•~~&
                M*m•.         ~-M**-~*~m~~~~~~#~tEm~a<JMOO~~
                •mm.1:~~~m~.M***tEm~•*Jf000~•&•iliij50~
Case 2:19-bk-24804-VZ              Doc 523 Filed 04/03/20 Entered 04/03/20 01:35:52                                               Desc
                                   Main Document    Page 55 of 134



                ~ffl@BM~M~~M~~m-~•d•&•~~--m.M~*~§
           ffi~ZJJ~~~~tt~•*m•*m~~•tt~~•~oo*tt~~-
          m&am4~ttm.m~Q~tt•~~•s~a~m~~•ttm~~M*
           *~*~-f~~nm4nttm. ~ffi•tt~•s•~~n~~~•ttm
                ~~oo•~a••~~tt~•·
                             ~ffi@~~fffW§~0~§~B~~
           m.•~~-~~tt•a~#x•~moo~a.                                                                                                       '
                                                                                                                                         '


          O)~~M•~~o~YM•ffl•~~-~~~-~*• §~*~~#~ff
                                                                             *~
            fru'' mt,::fidt~ &r"${]~ :r:11:. !:fl )J & s i~ r7J -f*ijf. ~'lJJ 2k. rHi~i~ ~ Jsi 1:1
            w~•JJ2~ffi~~M·lk.~~~~. •*tt*M~B~~---~z
            1s.
          ~M4.1:f.~~JJ&§~0~~#-a#. i:flJJ, §~0~&~~-0
            2ij 7f,ff.tf.;:);t1tk f:!l'i* lD/EIX:d{f 11:t 1l <'EJ.:rMEl. :f ~tFf !:fl 1ill F.l ;#j 0 ifJ Xf 5'Hfl
           fflM~).&~#~~-~M~••<•ff~•&MW~~.d-~JJ~
                fg.;f ,:;fs~j~~).


          7     ~·
          (1)   El tm i~ ~j B1:H Jiff 1r a'H~!J,l'.iJH5?.. EJJU{ ~ -f ~ 1:ttrro fJt., Jifr {f la~ ~f>t
                • ifl~ ~ ~ it::k~Wld ;tt t: ffft:br:r ifJt, lLl }~,;rtl frJ a, 1§! 7f·,~ffi JiH# i~ fu'J 'Ef f:
                ffi.t[J s·· . ;:::JiA·!xdl?.{,hr±:IA,. H,,t,,.,'J.'J&[j}1ltfll;Jt.-ti't"J•d:l;:&Anft:fl'i>m
                w   l i :tt· W:Jl L'i..;,Lj9,,J\t, T ld!l '.1E:2lt:. z: i:1 fi±:Y-!UJJ:Et,,JUR:.11tW:3tt. Q'J'l'Jt:v'.c';



          ~     §~0ifJB~&~-~-~~-~ffiW~~~fflf~&~•-~AC~
                ~ Jifr 7{,f riJ ;:gJ:ffl ~ ~m ~A). .ELffilr Llt~~t~ ~A r-1 ~mrini ~ Effi!f;

          (3) x1 f      El tjffi i} i¥J 1¥:r Jifr 12111:t~ trJ3lJi ~A, {i)~ # t'r. ff fnf tt x-:t El ~jffi i~ irJ :Ji l±Hl'tl ,
                •••El~0~M~~~~*~W~~&ft~a. ~&ODtEftMffl~
                A1100~~#:t£11Hr::P~Etiit, Je.3J<11x~ic3J<mfJiq:9:it~ s mnt;;i:;;r,.~f:E
                W'ffl·~ !fJ M!iAA, ~#fl:~f ,~ • tSf4fr'i dx1-lst fa] MM :Jroo a<J121 ~;!x.flj
                IRff~f)}iSl;
                                                                                                                                         f
          ~     El~0~M****ffi::f,f~f&a~ffl~El~ffi~••JJoo~-~~*
                m~~~tt~~filfiJfil•.                                El~0iflfE~~Bstd~ttAAOO~ffi12fl§
                ~-ffl*~ffiB~"Jc~filftfti**··
Case 2:19-bk-24804-VZ          Doc 523 Filed 04/03/20 Entered 04/03/20 01:35:52                            Desc
                               Main Document    Page 56 of 134




          (1)   §*·'1J,i,5(~~s~~*'j;:3e:S3e:ttl8MfaJ ("u~MffiJ")                         *~1:f9U'tltr
                %:

                aj   §~~ii'Jir~ • .IE~.ft~ffM~~4tt£.~md}f~~~*~
                     -~3t, ~~~kt-=f:M:~~g:ifc~:
                ~    ~ti4ffl•*••~~~fflIB, §#0ii'J~~~*~· mFd~ffl
                     ~~tffoJ!i-j(~f-t;
                c)   •1lE~ill'.*mf;IJd;;$:tJii5li:pm-lS(~'.)(':iH'r,             l~Hi0ii'JJtl:tfffMtt
                     £~mFt&WJ, tlliJ, ~iJ:~~ii.:

                ~    ~1m•m~0~~•••amW•AM~A~Ma, WrlI ••
                     ~ii}:, ~ntb~;tt 'Ejj ~, rru 1t!!.1fJ;[ f.Jj!jrl ~it~~ 8 fl1 § tr-0 rrJ fri]
                     ;tt ;i: f1~5HIB~~t&AiHl<Jm~~~Ll ~:

                ~    ~~tffoJ3t:&d*#<~~-~~~.d~ - ~-$~3t:S,•#
                     -~~1:)~ffl§~0~~•a•t:E*~•eyn*~' m~~ffi§
                     50~~.IE~~4ffi~*M*~•~~~~~A.~m•m9•w
                     F~ ~ fofi ~ffl, ffi ~ffl.1tUf ~ffl:
                Q ~~~§~0~~ffl~~F. §~0~:ifc~.§~0~§~M~d
                     mMS~~4F~m-J;.~~-~~-~*~S~ffe§~ffMfflW,
                     ~;l;f-dffl~;

                ~ §~0~~~~~-~~~.                                -~#~---*~·*-~;
                11) x&~w: § ~0~a~ff1oJ!i*ir!PJmff:i:::k1fl!d1~c&; 1£.IE~~*
                     t£ ~ z.;,H,T.ft1f fiiJ 1li-J;. ir fAJ ,   1~i-T d iJUiff fnJ Jl:kir ~~ff 1PJ ]I[ J!
                     1k~:
                i)   §~0ii'J0i(jjd1D(11ffriJtV¥!Jd:itHi;ltB:5t~: d~

                j)   §   fffi0iu~iJ !:i=*·l1J,i,.$!.~ 8 ~ C1) ~l=Pmi>E*~ffl*(t.l1:HiiJtb-iJU1x
                     ~*·
          wrtaMOO~~~~~~-%,m&~B*Zjj,
            trli tt:ittff loJ mi , lfl :Jr&§ tffi1~ EJ ~ ~ ili ir liMff:
                                                                               Zjj~~-~·-~~
                aj   •lfl}f&§~0~~~••*' §~0ii'J~~•AAm11a~ett
                     1000 7J:TG:
Case 2:19-bk-24804-VZ            Doc 523 Filed 04/03/20 Entered 04/03/20 01:35:52                          Desc
                                 Main Document    Page 57 of 134



                c)    f-1 ~ i~ nJ u .:fl.BJZ~Jl-£1:: 11 m~ tt 1ooo TJ j6J-J;~.-m 1¥11£ flJJi n~ mt%· #J-
                     ~. ~R§~0~~~~~~~•~mm~. :t:E~~n~~~ifM
                     W•AM~••••AM~W**aillff~~;
                d)   §t,ii~'dJS"~~,t,W~~Aff!d~•Wtffi$Aff!t$lfJL UJfi~iillHd~
                     .ltJm-Olt,.\ ~ , BJGw t£ ~~ ~ l!Q ~ i~ ~}(£ nH, d~ )k$ dl:g J:t1tlt1J ir1t-
                     N.-$l::J B#Fi~§'J*t!~d~1P}A<J~*·
                                                                                                                  '
          (1) ~ff-tI:-iffrtd~:t:EiJfi!l-.
                             1¥:Jf, l:=:l *'~0i§'J11JGjtfffnJ~•W•Affl9..IG:I:*
                 C~j:t;M~~m~~~--~A~d-$)*~R • • ff{fWUJH~~
                ~•ff~~0~M*oowm. *#,ft~.Nw.••· ~~.•M.
                ~W, {~~. 1T~Wv~dJflJ$iJfi:'l(fJ~~ C~ -F~~J~"'Wrk"), d~~9:
                ~B~~~~~W~~-~-~. ~~~:t:EW~~~~~~ • • ftd~
                ~~-A.-~~Rij~0~ffi~.~ff-tf:ifM$~dMm, urntt~
                §#F0~d~~~••••Am•••c~~~~~m~~~•••A
                                               *
                m.D;ti:-$) 1JtjEg~;;r.1:.11 ;;r-:f,J ~ a(PJ c¥Jhl • f'.Vl ~10 (fJ Ww} d#?t:cE ww~.
          ~A~fflMHh.~ff~ifM~*m~0§'JMadM•oo•+d~~. §
            ~0~(f]ifWM~~~~ff-tI:ifM~~.~~d~~~~«hti~OOff
            ~m•d~~m•- ij~0§'J*~~ifMffiMfthdF1:.ffW~M@~
                          «~
                ti!?: 7~ {~ {j}f 95- •



          (1)   1H :L~tIP¥U~~. §ti0§'JBt.2.fflJJ;1;~W~JE, ~ffrff.!AI~~J~ffli(t,J
                t±~f*fI_ft~. 1!;1(f ..t.~U~f*~~;,1,, f:Hff-i~irJ*£ttH~. xHfff«J~ :c
                m~~•.            daffMffliffi~~•~m~4.
          ~)~~~~-       §50~~~-~ffM~~*•ff~••*OO~~~~.~                                                             '
                                                                                                                  i


                #att~s~0~~*~m. dW§50~m~.-~oo~~•~d#
                S, ~~tEffM.Xb:\I~~tttt~~~~m~~-~.-~~R§~
                0~ffi~. ;;r-:~~§~0~~-&WBA~~-~~Itr-~§~0~
                -~~M*~· §~0~*W~d*•m••~~••wmA~,-~
                ~ I !J<J ~~* jAJ.




           ~.¥~!H3, [H~0i§'J*i&JU1fffiJ* ~ ~? rr'-Jit!l~. ~~tE~*tl B z.J§(l{Jff
       M~~ffl~~~m0~0~ma4.d~mtt•&~~•4(f]~ffl=                                               0~~~#
       ~ffMB~~~~~M~~urn~~d*#l-~R~~~-~#Mm~~~-~
Case 2:19-bk-24804-VZ       Doc 523 Filed 04/03/20 Entered 04/03/20 01:35:52                    Desc
                            Main Document    Page 58 of 134



       ~ !tJ:J£t~N3tff.J~~.

           12   3'Jt!I
            ~~~§S0~tE*~~~m~~5~d~~,                              m•~m•~~•~w~.
       ~•~~M~•••~~~~~~~d~~M~•~•••~~~~--.~ffi
       'ft~tEJfs: !if}i;UP JW1''F ~ ~;~:ifA~~~ ti, fr- llJ:.~fofrf.f ~ f!F.J BfiHJti, 16 ~JUE
       fi~*~*~~*m•~•$•~~~ffia.a~*~~~WB&~MB,~~
       tE~*~~~~~-~~~~f.f~z~~oo••m~•~a•*~~-~~~
       1iiJ$~dtlfmo
Case 2:19-bk-24804-VZ               Doc 523 Filed 04/03/20 Entered 04/03/20 01:35:52                                 Desc
                                    Main Document    Page 59 of 134



       lift~6. Z.15~:l:£.l:JtliH.iE

               1   .:E#~~

               Z 1:f J!:f1HW ft JH}i!r! ~fq!ft:fBt , it #;-t1fl: Jf:~- ~ 11 ~ l¥J i} f:iJ , Y1,ff :15 n l¥J t:'{JJ
       8~mm~,~•~n~. ~~~w~•~~~~m••~ffi~ffl~~*·
               2   ~~~;&.&;tt1t$itt

          OO~~.Z15~~~-,~~~~ff*~~~;tt~73J-1f~•A1¥J~Mffl
                                                                                                                            \
       ~x:•x11¥ c~ "fij{731 "JtB~$JX1lf "), ii:(£ .... :a'i:x:~1115-*m'~~~E
       :x:ax#~.-~affl*~~~~E~SX#l¥JM~~~~-~.~*~~B~
                                                                                                                            )
       ~t.:i ~ aMtt: m, *    ru:•
                          Jffi:1t~. :JGtviJO( fij ll;9Jf.H11H11:i~1l1iiJJ:t1m j:Jt tffl n i¥J lf:Il ~, mtt,
       ~+,~u. d••~ttM,mm••,m•.                                          '*·
               ~~~-h-*~N~Jt~~Sx#-B.9§, ~~Z15Aff*~l¥J,
       1HtiJ   •n i¥J ~xn.
               3   iifJ~.IAr
       z1rm~*~8~•1¥Jm•~n*~tt1¥J•~•ff;ttMax*n~nnaff~
       :(f*t!}»(:i:!JffatJtM.x.9}.
Case 2:19-bk-24804-VZ   Doc 523 Filed 04/03/20 Entered 04/03/20 01:35:52   Desc
                        Main Document    Page 60 of 134
Case 2:19-bk-24804-VZ                      Doc 523 Filed 04/03/20 Entered 04/03/20 01:35:52   Desc
                                           Main Document    Page 61 of 134




       ~*~: ·~~et•c~•)*~~*<~m~~)
         ( l;/."F,.*'7f)

       ~*~=
        ( lJ). '°l' 1Al   *
                            ~--•£*~*t••m~~
                          2'... 7f )

                 l¥6~ir1*.* «-0-EJ~)),               ((%la]~)) ~*1'5fll0El            «=f
       ~»~**~~'
       ~~~~*·*~~~#~(~·)*~~fij~-~~il·           ~~$, ~~~~~J:,~i#}~-~~,
       E iT iL 9.r1 "F M-tx.:
            - , f
       7J it '1lY -~ 0 iiJ
                    ~
                          1f :lJ 0 fiJ M:a1vtfR%• *;,W,tt *, 1~ f-E1 l:f1 t5 w,
                                       ~        ~
                                                                  ~ ~ ;t£
                                                                            ~    5035. 76
                                                                                    ~

                             *.
                                               l 7. 91 %
       15. 7102 % $:~t&*~il~6~,                                 G~~,l;~~i?JJ:.~,
                        *       *;
       :#- ti Jl:t ffe. :lJ ~ fij ~ -€i-
                   ,~~#~~il~.~~~-~·*
                   ~'·~~il~,
       ~~, ~~~•*~~~-~~~: G~~~~~il~-~
       ~m~***~ffl*•~0fiJ••~~a1v•*~~~•*
       xJr;




                                           8                                            E1
Case 2:19-bk-24804-VZ   Doc 523 Filed 04/03/20 Entered 04/03/20 01:35:52                   Desc
                        Main Document    Page 62 of 134



                                                            -%f'.!~1% : JRHX-XL-ZX-17001
                                                         Contract No.: JRHX-XL-ZX-17001




                                        :kr
                        **Jli~fJiit-=ff4tt    (*~)       1f~~0-§'J
                                   15.7102%    JN:t>Z.




                             Equity Transfer Agreement

                                         on

                                 15.7102% Equity of

                LeTV Zhixin Electronic Technology (Tianjin) Co., Ltd.

                                       between

          Xinle Asset Management (Tianjin) Partnership (Limited Partnership)

                                     Jia Yueting

                                         and

                Tianjin Jiarui Huixin Enterprise Management Co., Ltd.

                                 2011 ~ 1 J=J 13     a
                                  January 13, 2017
Case 2:19-bk-24804-VZ             Doc 523 Filed 04/03/20 Entered 04/03/20 01:35:52                      Desc
                                  Main Document    Page 63 of 134




                                     Equity Transfer Agreement


       4: «JN:&$!til::i!11'i50> El3 t:rF ~1i-f- 2011 ~ 1 .R   13   B tE 4' OO~t~5'(~iT:
       The Equity Transfer Agreement was signed by and between the following Parties on January 13,
       2017 in Beijing, China:
       1¥111: **~1"ffJ.1 <*$) ittk~ik (~fllltittk) ("**~1"")
       1Ufr: 5'c~~~lJiXi91~9"~ 482 %€1J~::k/I 203 ~-257
       tti.fr :,:3r-s-f1cA.~H;1~*: ~iWL
       Party A 1: Xinle Asset Management (Tianjin) Partnership (Limited Partnership) ("Xinle
       Asset")
       Domicile: Room 203-257, Chuangzhi Building, No.482 Dongman Middle Road, Tianjin Eco-City
       Authorized Representative of Executive Partner: Zhao Kai


       1¥1f2:M~• <f1:'-3i~tLftA.&~~~$1JA)
       lf'R*:l:il!Jd:: ~tJJCm~MB !Xi1J6*!m~ 105 -% 5f-tl:*:/J! 16 m
       ~.ffi-iTFJ?,-fi!J,, 1426211971121 'i081X
       Party A 2: Jia Yueting (the Founder and Actual Controller)
       Contact Address: Fl 6, Le TV Building, No.105 Yaojiayuan Road, Chaoyang District, Beijing
       ID Card No.: 14262319731215081X



       Z1i: *•••~&~ikffJ.lfl~0~
       f:l:M:l:t!!:f:.d:: 5'c$r!Hiii#lfffefr!R:*:m~m:tf~[R7J~~ 168 -%fJ.tt§tIHt:n B [Rffe~ 510   j's]
       ~JE1~*A= tEifu:tti
       Party B: Tianjin Jiarui Huixin Enterprise Management Co., Ltd.
       Registered Address: Room 510, Zone B, Technology Incubator, No.168 Wanxiang Road, Dagang
       Economic Development Zone, Binhai New Area, Tianjin
       Legal Representative: Wang Mengde



       §tf-0~: 5f-t!M&ffefr~-=fl4tt C5'c$) 1f~~0~ C"5f-t.W.f.ll:ffefr")
       f:l:M:l:t!!:f:.d:: 5'c$~~lJiXi91&'.9"~ 126 -%M&'.:*:/Ji Bl ix: = m 201-427
       ~JEft*A= f!Wc~
       Target Company: LeTV Zhixin Electronic Technology (Tianjin) Co., Ltd. ("LeTV Zhixin")
       Registered Address: Room 201-427, F2, Zone Bl, Animation Building, No.126 Dongman Middle
       Road, Tianjin Eco-City
       Legal Representative: Jia Yueting
Case 2:19-bk-24804-VZ         Doc 523 Filed 04/03/20 Entered 04/03/20 01:35:52                              Desc
                              Main Document    Page 64 of 134



        1.1 ji!S(
        1.1 Definition


        a;;'fs:~i5l rep, rli~r-_t rx,Hr:AA!~, IV- r#i~tE*~·i5l rep Aif r fLl~ Sl:
        In this Agreement, unless the context otherwise requires, the following terms shall have the
        following meanings:
        ;;fs;~i5l              m1}1f~~o<J;;fs; «Jl9:tll~il:~i5l» ,&;l'tll(f~, llfH4, 1~iT~i~n o
        This Agreement         refers to the Equity Transfer Agreement signed by parties and its
                               appendices, annexes, amendments and supplements.
                               1}1Jm;;'fs:~i5la<J~iT1J, IV-.&ftMfJ1}§ a<Jf1HE~ ,jl:il::AlD:t:Yttllf~*o
                               - 11 m1} 15" :J:t rep a<J ff 1oJ - 15" o
       Parties/One Party       Parties refer to the signatories of this Agreement and their respective
                               successors, assignees and authorized representatives. One Party refers to
                               either party of them.
                               ffix-,J-Ej3jj" 1 (85f-~r")
                                                    ,&Ej3jj" 2 ()Y!Wc·%~) a<J ••• ~·_t
                               rXA~M~ili~ffi•;)'trepa<JG~- ~o
       Party A                 refers to the collective name of Party A 1 (Xinle Asset) and Party A2 (Mr.
                               Jia Yueting), or either of them depending on the context and specific
                               circumstances.
        Ej3:7J 1/&;f-~f"       :Jii&;f-~f'']if:J:I![ (*•)   -€i-1:}({e:~   (ij~~-€i-1:k)o
       Party Al/Xinle Asset    refers to Xinle Asset Management (Tianjin) Partnership (Limited
                               Partnership).
        E!3:1J 21~1JMiA        m~Wc•%~, ;l't:;lg §ti0 aJ.&J:tffil5f-tW.~0 EJ a<J~rJ~aA.&~llrr-t~filiJ
                               Ao
       Party A2/Founder        refers to Mr. Jia Yueting, the founder and actual controller of the Target
                               Company and other LeTV Companies.
        Z:1J                   m*••~~-:l'e:~fi:J:I1[1f~0EJd;!'tm~:1Jo
       Party B                 refers to Tianjin Jiarui Huixin Enterprise Management Co., Ltd. or its
                               designated party.
       _l_m0EJ                 m5f-tW.~JfJ§L~.tt# <~t10 Jl9:ffi'1f~~0EJ, :;lg-*1:&•rep00¥!W1*.J'r
                               #1f3i'5(i'f~s<]_trp,0E] (/N:~~·: ;f-tJlf.~, JN:~1~~: 300104);
                               MWc.:;lg_tm0~ 00~MiA.&~~~~ A o
       Listed Company          refers to LeTV Network Information Technology (Beijing) Co., Ltd., a
                               Listed Company established and validly existing under the laws of China
                               (Stock Name: LeTV Network, Stock Code: 300104); Jia Yueting is the
                               founder and actual controller of the Listed Company.
        5f-tW.fL!fr!§tj0-BJ    ffi5f-tW.fL!lrit-=fWtt <*•) 1f~li!0ffJo
       LeTV Zhixin/Target Company        refers to LeTV Zhixin Electronic Technology (Tianjin) Co., Ltd.
        tiOOJN:tll             A1f;;'fs:tH5l~ 2.1.1 ~fifer-J~a<J~>lo
       Target Equity           has the meaning given in Article 2.1.1 of this Agreement.
        llfHWtll~              mtF a<J JN:tllJi/rllfHW ,&!dx-1@. a<J~fmJN:*tll;fU;fa;&~ o
       Attached Interests      refer to all the shareholder's rights and interests attached to and/or
                               corresponding to the Target Equity.
                               m~MiA~-~~d~~-~~~5f-tW.~~~~~0~00••·~•
Case 2:19-bk-24804-VZ           Doc 523 Filed 04/03/20 Entered 04/03/20 01:35:52                                   Desc
                                Main Document    Page 65 of 134



                               ~~~A~M~ilieym•x~OOffM-~.
       LeTV Companies          refer to the collective name of companies within the Le TV ecosystem that
                               are directly or indirectly controlled by the founder, or any one of such
                               companies depending on the context and specific circumstances.
                               A~*~~~r*-•~ C4)~M~~oo~~.
       This Transaction        has the meaning given in clause (4) under the Whereas section.
       5C: ~ xsf-v'r           ffiGn•xm~n~•*~~•J.1 aw~a~m~~tt005C:~~
                               1fr   0



       Transaction Consideration         refers to the transaction consideration that Party B or its designated
                               party is required to pay to Xinle Asset according to Article 3 .1 of this
                               Agreement.
                               m~n&X~ffl*~~Gn~~*~5C:~M~~oo~~ttP~$~
                               005C:lU.
       Completion of Closing refers that Party A and other related parties have completed the transfer of
                               Target Equity in this transaction to Party B as well as other matters.
                              mr1<~*11l·i5lm 4.1.1 ag1.JJE0011':fJ!l.~*"';foo~attf-1 oo a WHilfltfsJ.
                               ~IDfia~•m~ffIBOO~attPffIBa~m.
       Closing Date            refers to the date and time when the transfer registration of the Target
                               Equity as agreed in Article 4.1.1 of this Agreement is completed, which
                               shall be subject to the registration date of equity transfer registered by
                               relevant Administration for Industry and Commerce.
                               ffi~$A~~~oo.•*~~§OO®~.~§mwmM~fi•~~•
                               i'l!f.fJJIHraiK ~& i:l'~~.
       China                   refers to the People's Republic of China, excluding Hong Kong Special
                               Administrative Region, Macao Special Administrative Region and Taiwan
                               Province for the purposes of this Agreement.
       wm                      ffirp$A~~~ oowmMJJ1HraiK.
       Hong Kong               refers to the Hong Kong Special Administrative Region of the People's
                               Republic of China.
                                     m
                            {!f 1*il-5C: ~ Jifr ~ ~~ 0 ifJ •
       Hong Kong Stock Exchange refers to the Stock Exchange of Hong Kong Limited.
       a§~ffl                  meMttm~a~~*.eMm*a§.m=na~.§m@~~r
                               eM•~.r1<m.m~.m•·*fil.ffl*~il.m~a*m.~%
                               ~~a.~%ffiffladx~eMtt~EJ<Jm*a§.
       Encumbrance oflnterest refers to claims, security interests and third party rights of any nature,
                               including but not limited to any charge, mortgage, pledge, lien, guarantee,
                               guaranteed transfer, retention of title, preemptive right, right of first refusal
                               or other security interests of any nature.
       If'lc El                mwm®rpOO*~EJ<J•~•fi~~~ff~Hb:fJ!l.~m~*oo~~a
                                   C~§m£M;k. £M ElliJ~~0~1i51:1'NOO"iJEl ).
       Working Day             refers to the business days on which commercial banks in mainland China
                               and Hong Kong normally operate and conduct regular business (excluding
                               Saturdays, Sundays and public holidays).
                              :ttHrv~a~1HPJa1ffda1fHJL¥J,1HPJa!ffdaMt11tt1EJ<JfHPJ:mn.
Case 2:19-bk-24804-VZ          Doc 523 Filed 04/03/20 Entered 04/03/20 01:35:52                                    Desc
                               Main Document    Page 66 of 134




       Government Authority     refers to any government or political subdivision thereof; any department,
                                agency or instrumentality of any government or political subdivision
                                thereof; any court or arbitral tribunal; and the governing body of any
                                securities exchange, in each case, having competent jurisdiction.
                                m- n~~.~~~~~- n~m~- n•~•*•~.~&mn~
                                mn~~~~- n~~.~~~~~•*•~~.~~~•n·~*
                                ~~z§OO.•*•~.£mm- ~~~OOM*®~ff-Mff#~~
                                •ooah,@#~~-~~~ff~~~n- m~~~~~®••oo~
       Related Parties
                                ~-
                                If a party has the power to, directly or indirectly, control, jointly control or
                                exercise significant influence over another party, or if two or more parties
                                are subject to control, joint control or significant influence from a same
                                party, the related party relationships are constituted. For the purpose of this
                                definition, significant influence refers to the power to participate in the
                                formulation of financial and operating policies of an enterprise, but not the
                                power to control or jointly control the formulation of these policies with
                                other parties.
       ~~C~M~~.-~~®~~~~~)                                            ffi~-~~-~Rff~~~~ - ~~~
                                00~~.M*®~ff-•OOah~~~~#~~OOah.~*~MR
                                ffAff~~a~m~.~~~£~~n~.
       Control (including control, controlled and jointly controlled)           refers to having the direct or
                                indirect power to lead or decide the administrative, financial and operating
                                policies of an entity or the power to realize such leadership, whether by
                                owning securities having voting rights, contracts or any other means.
       A                        ffifffoJEI?r&A,         ~!!.~. 0~.     •mtmn. ~•0~. ~tJd!I.~. •~
                                ~~~'t±~               c~*£~AffM!J'Lr!A~f:v:).
       Person                   refers to any natural person, organization, company, government authority,
                                joint venture, partnership, association or other entity (whether or not
                                incorporated).
                                ffi~OOOO¥!~~ffi-*~~~~A~ffi~~rr~$N.
                                refers to the official currency of China. This transaction uses RMB as the
                                settlement currency.
       •*~~c•~~~~)                ffiff~mM~-~~oo~~ffl~mwff~n~~tt~~~~*
                                ~~~~RfiKtr*t,}}~~~*00~~~-~-
       significant Adverse (Impact or Change)              refers to any change or impact that may prevent or is
                                reasonably believed to prevent any party from substantially completing
                                this transaction or fulfilling its obligations under this Agreement.
                                ffi   Ca)   ~;.fLl,   ]f!ifff-, ~li*fff-,'t,, tii.R. ~l$.   Jl=ii~. ~i-1-&~aAa.
                                ~a. ~11:a c~tism~®~f~1i!J, ~1it!UJ1~1tJ:~1ta Haffl:tlflalu.
                                ••a·••wa~.~~~ooma~.~mffi~.~fftt*a.Jl=ii
                                ~mwa~.~•ttm~®K~~•ttm~®~ff~m~aa~.~
                                *£BttM~*ttMOO.~*£ttM00$~~£mili$~ttMOOa~.
                                 Cb) rRfftr*t,}}i>(~~z l:l ~trffl*trtHJ'f-fffoJ~nmnu+troo.
Case 2:19-bk-24804-VZ                Doc 523 Filed 04/03/20 Entered 04/03/20 01:35:52                                               Desc
                                     Main Document    Page 67 of 134




                                     ~~~Ca)~~~OO~WAffffi ~ d~~%l-dtt~OOtt~~~~
                                    %~. ~&Cc)M~~ffMtt~~tl*.~~-~*OO~ttmff~
                                    iROOttlLlo
       Intellectual Property        refers to (a) patents, trademarks, service marks, logos, patterns, trade
                                    names, design and invention rights, copyright (including computer
                                    software copyright of objects and source codes) and moral rights, data
                                    rights, database rights, semiconductor mask rights, utility models,
                                    proprietary technology rights, trade secrets rights, proprietary information
                                    and other proprietary data and proprietary intellectual property rights,
                                    whether it is registered or unregistered, or whether it is an application for
                                    registration or the right to apply for registration, (b) all rights or forms of
                                    protection that may exist at the date of signing this Agreement or in future
                                    anywhere in the world and have equivalent or similar effects or properties
                                    to those listed in (a) above, and (c) the right to sue for past, present or
                                    future infringement of any of the above rights.
                                    ffiffMR~~•~oomm~•.~•·•~.•~.•~·••.u
                                    Mamm~•~~m~oo~+•~~.dffM~~m~oo~~.~~
                                    •••o       ;,Js;i91,i5l&*i91,i5lfifr~*~ 1Ex1t:l)Jmffl 9'li¥1A~~*1111~ff ~
                                    tfoo~•~tt\\o
       Applicable Law               refers to any binding applicable laws, statutes, rules, regulations, circulars,
                                    interpretations, any orders or decisions of government authority or
                                    legislature, or any rulings, decisions or explanations of judicial authority.
                                    This Agreement and all of its supplementary documents shall be governed
                                    by the then current laws and regulations of the People's Republic of China.
       1:.%( El                     m;,Js:19}i5l~:!- a    0



       Effective Date               refers to the signing date of this Agreement.


                                    jff.=.~ 3t~x-t1ft.&x#~~
                  Article 3 Transaction Consideration and Payment Arrangements



       3.1 Transaction Consideration
       -lr -J=.i - 3&1EJ :i JHffliA, Z.1.ii&~tffiOO!NttMffi",~~1'126.48241Z.5tA~ ffi C~f*"3t~Mffi"")o
       Parties agree and acknowledge that the purchase price offered by Party B for the Target Equity is
       RMB 2,648,240,000 (collectively referred to as the "Transaction Consideration").
       3.2#~*-14
       3.2 Conditions of Payment
                          Z.-J=.i~;,Js;i91,i5l~ 3.1 ~~""fOOx115l*!SiZ~tzrrf11~~14:l)JQ~
       3.2.1 3t~Mffi"x11~14o
       ~Ht#~~%l1'1~m cz.-J=.i~tt~*'~~~!f!l:BJHm:5tx11~1tt: ):
       3.2.1 Conditions of Payment of Transaction Consideration. Party B's payment obligation under the
       paragraph 3.1 hereof shall be based on the premise that the following conditions of payment have
       been met and remain valid (Party B has the right to exempt from all or part of the following
       conditions of payment):
        C1 )      ;,Js:,t3t ~ ,fifr i'ffl~~3t ~ Jt14 C'§Ji ;,Js:19J,i5l& llff jk, llft14 ,fifr 1Ll-lr:J'A1f :ll:1tj:) c.f'£-lr1.i
Case 2:19-bk-24804-VZ          Doc 523 Filed 04/03/20 Entered 04/03/20 01:35:52                               Desc
                               Main Document    Page 68 of 134




       (1) The complete set of transaction documents required for this transaction (including this
       Agreement, appendices, annexes and relevant implementation documents listed therein) have been
       duly signed and executed by parties and related parties or their authorized representatives;
        C2) §fff-0~ Q3'£$;;;$:?x~~Jift~,~s<JJift~l*Jfi'ifi'nt~Ff, -@J!{E!::f~ir~H~Hl:t<ft:;$:?x
       ~~*~B~9~Bfi~fi~~~#s<Jft*~~~~--~~~c~~fi•$~)E), §5
       0~s<J~~~~a*a5ooa~ffli•~~oo~•~#~%~~~~•a*~~~s~•
       ~*n~~••ff~%~~~1*JW, a~a*~~~~~*~•s<Ja*::fffl~$~~oo•
       iA);
       (2) The Target Company has completed all internal approval procedures necessary for this
       transaction, including but not limited to resolution of shareholders and resolution of directors (or
       decision from executive directors) that approve this transaction and agree to sign and execute all
       transaction documents, and consents from other shareholders of the Target Company that expressly
       waives their preemptive rights in writing regarding the transfer of Target Equity (in case that the
       resolution of shareholders has explicitly included the aforementioned consent to waive the
       preemptive rights, shareholders who sign and agree to such resolution do not need to provide their
       separate written consent);
       (3) §5f-~Fc.~tffi:;$:t/}i5Ut 4,1     ar-.i5Eaf~s<Jft~ffli~~;'E$;~ttl, {tf~fffis<Jft~B~
       rl?~ic.az.1J~r:
       (3) Xinle Asset has completed the transfer of Target Equity in accordance with Article 4,1 of this
       Agreement, so that the Target Equity has been transferred to and registered under the name of Party
       B;
       ~ a~ttaB, Z:.:1JB~3'£$;~§50~&ffi~1fs<J~W.M*&~*1f®s<J~~Wft,
       HWft~-~~1,&§50~-·s<Jffi~&~•*~#;
       (4) As of the payment date, Party B has completed due diligence on the legal, financial and
       business risks of the Target Company and related parties, and the due diligence findings are not
       significantly different from the information disclosed by Party A and the Target Company;
       0) •~~~fil.a~ttas.~1,a*tl}~&m#~rs<J•~~~fil~a~~1,oo~M•
       ~. <tt•~;'E~;
       (5) Representations and Warranties, As of the date of payment, Party A's representations and
       warranties under this Agreement and its appendices are true, accurate and complete in all material
       aspects;
       ~  ~•*::f~~~-•~ttaB,::f~a.*~~~n~*?x~~m~5s<J•~*t/}~•
       fi~$;ffWm*::f~-~s<J$#.M&.~~~;
       (6) No Material Adverse Changes, As of the date of payment, there were or are no events,
       circumstances or changes that may have any significant adverse impact on the Target Equity of this
       transaction or the performance of this Agreement;
       m ~•*•~-•~ttas.&~ew~~~~.ammin•~•ff~W•5Ewm~•~
       tHf{AJ*t!Hl~rs<J~~; (bW.EL~~~itHf1AJ*t!Hl~rs<J~~s<J1E/Jl; (c)llH@~Wd)E,
       ew*t/}~~rs<J~~oo1£$;~1tz:.1,m~•*~m•*m~wfie; •w~~z.1,00~
       g }Xiro~J$;.m*::f;¥Ll~~;
       (7) No Significant Ruling, As of the date of payment, there are no court ruling, government
       decisions or legal provisions that may (a) prevent or restrict any transaction under this Agreement;
       (b) prevent or restrict the completion of any transaction under this Agreement; (c) impose severe
Case 2:19-bk-24804-VZ             Doc 523 Filed 04/03/20 Entered 04/03/20 01:35:52                               Desc
                                  Main Document    Page 69 of 134



       punishment or legal liability on Party B due to its completion of any transaction under this
       Agreement; or (d) restrict the operation of Party B, thus constituting a significant adverse change;
       W ~-*W*-~~trffMW*,#8,Hafi~.H&~ffM~~~*·amsn•*
       -~~--~w~~-~~ffM*~~~rRfJ~-.--~~-A<.J~'*··M~MF~·*
       ~~-~;OO~ffl~--~.ffM*~~~rOO~MOO~'*~~ZnB~ffl*~ffl-ffiffl
       ~•me; •w~~zn~§fi0~oo~•~w~~•*~~~~-
       (s) No Significant Litigation. There are no litigation, arbitration or administrative procedures,
       court ruling, government decisions or legal provisions that may (a) prevent or restrict any transaction
       under this Agreement, affect the completion of such transaction, or have a significant adverse impact
       on such transaction; (b) impose severe punishment or legal liability on Party B due to its completion
       of any transaction under this Agreement; or (c) restrict the operation of Party B or the Target
       Company, thus constituting a significant adverse change.


       3.3 xMJH:.ll:&11:tt
       3.3 Payment Schedule and Method
       Zn@.tr 2017 if 3 J=j 10 a•~*~i5(~ 3.2.1 ~Jifr~Llf1~*-ft!:J$Je.~JEZ.B(l;J_ = ~tll~iU
       M~.7'Jtl), [n]fi5f-mF:t:ft~•Mffl", ep 26.4824 fZi56A~ fp              0



       Party B shall pay the transaction consideration, i.e. RMB 2,648,240,000, to Xinle Asset on March
       10, 2017 or the date when the conditions of payment listed in Article 3.2.1 of this Agreement have
       been met (whichever comes later).


                                              ffi 7'~3C:~J   fii~*·JJJi
                                    Article 6 Post-closing Commitments

       Preemptive Right
       M~ffM-**~~0~CJ:.$0~&~.g-#ffi~~A<.J~0~•*), ~n~MC#~'*ffl
       'Xn!EJM) ~-'fZnl;J_rOOtJt%~mtx.: o) tza*~nili~. ~M. fffi~JR~*:it~.'!.~1i
       ~-~~M~00¥*~~0~cJ:.m0~&~*#ffi~~oo~0~•*)00~tx..a1EJ~•
       fti:rzn~tJt%~u:ru-J£~tx.ootx.~Ll: c2) tza*~*~~0~ cJ:.m-0~&~.g-#m:~~oo
       ~0~•*)fflm~~m•*•~H~~. a1EJ~•#rzn~tJt%~~ootx.~.
       For any member company ofLeTV (excluding the Listed Company and the subsidiaries included
       in its consolidated statement), Party A shall agree (and procure relevant parties to agree) to provide
       Party B with the following pre-emptive rights: (1) if Party A disposes of its equity directly or
       indirectly held in a member company ofLeTV (excluding the Listed Company and the subsidiaries
       included in its consolidated statement) in the form of sales, reduction of equity, debt-to-equity swap,
       etc., Party B shall have pre-emptive rights to acquire the aforesaid equity under the same condition;
       and (2) if a member company of Le TV (excluding the Listed Company and the subsidiaries included
       in its consolidated statement) intends to increase its registered capital or issue new shares, Party B
       shall have pre-emptive rights to subscribe under the same condition.
       6.2 § f;$*- iij !f-f*ttA__trtH~· iij
       Injection of the Target Company into the Listed Company
       EflnffitG' c#~'*§tff-0~&;j;tj*n) a 2019 if 12 R 31 aru-. ~'*~*1.mfLify:i~1cJ:.m
       0~M~OO~tx.mtliJtl:AJ:.$0~Wri"iJq:tl;filiiEltl:i:;A<.J$*· #~ 2020 if 9 J=l 30 a•~n
       Jj fT~ fl'Ji +Hm~~ RfJ Jtft!!. l:l M llU ~'*~ 5H!il3&~ q:i ~F J:. $ 0 ifj M~ RfJ ~tx.ffiJliJtl:AJ:. $ 0
Case 2:19-bk-24804-VZ                Doc 523 Filed 04/03/20 Entered 04/03/20 01:35:52                               Desc
                                     Main Document    Page 70 of 134



        'irJ   <1El:lm ~ rr oo iiEMf 4t~IZffl *lKi ~ ;tfl.ftJ !* ~ ~ 3& i'n M:iR~;,r)   o

       Party A undertakes (and procures the Target Company and relevant parties) to complete the
       declaration to China Securities Regulatory Commission for injecting the equity not held by the
       Listed Company in LeTV Zh.ixin into the Listed Company before December 31, 2019, and complete
       the injection of the equity not held by the Listed Company in LeTV Zhixin into the Listed Company
       before September 30, 2020 or other date agreed by the parties in writing (except for the delay caused
       by China Securities Regulatory Commission or relevant regulatory authorities).


       6.3     ~iI~ffl'~~
       Repayment of Borrowed Funds
        ~n**·~*~~a~dm =~~~.~n~~1m*~~0~M§fi0~m•~•~<~
       if)@~{t$~:i:E§fffe0ii'J.
       Party A undertakes to, within three (3) months after the completion of this Transaction, fully repay
       the funds (if any) borrowed from the Target Company by Party A or other LeTV companies to the
       Target Company.



       Waive of Right of First Refusal
       ~1f**<fl@~d~fi0ii'J&~fmffl*~~-). ~-Z1J~~~~~~A**~*fi~
       w•m~*•11~~-•~§i'nmfflffi~fii'nwttffil~z11~~~~~~Affi~!'n~1m
       1J <1El5f-~Jt~1't&~~-1J~;,r) ("* f!A\Jt~1't"~itiJlt.[lft:!K 4), Btffe0ii'Ja<J~fm!N*~
       -~*tt~~~«. #M~~ffil~~~~~~.
       Party A undertakes (and shall procure the Target Company and other relevant parties to agree) that,
       if for purpose of internal restructuring or reorganization in the future, Party B or its actual controller
       intends to transfer the target equity held by them to another party specified by Party B or its actual
       controller (except for LeTV's competitors and their related parties) (refer to Appendix 4 for the list
       of"LeTV's Competitors"), the other shareholders of the Target Company will agree to waive their
       rights of first refusal and actively cooperate with the aforesaid transfer.



       Strategic Cooperation Clause
           ~z~1f**ffl~*~m~ ~l'n••· ~§ffi@~•+wn~~. KG~ . m~ F .
       6.5.1
       wn*m.wntt~•~•*•1t11~~~. ~m - ~~~~1f~~~fi~~oo~~~~.
       ~1JfflHM~~ft~.•ft~1J&r~;tfL~~tt~m•.Mw~m~11~~.~~l'n~*~
       *· ~lj)t1,~1J~jfiji,.
       Party A and Party B hereby undertake to make full use of their respective resources to conduct all-
       round cooperation in areas including, but not limited to, smart hardware, Internet, real estate, smart
       home, and smart community, etc., to further strengthen their leading position in their respective
       industries. Both parties shall carry out in-depth cooperation and integrate high-quality resources of
       both parties and their subsidiaries to promote mutual and stable business growth and achieve mutual
       benefits.
       6.5.2                   Z1Jffl1'F:;1~~1J&l~~PJr~illLll'n5f-t.W.~0ii'J
                 Efl Z~1J~J31JMJi:A., ~~1J11fiffj- 3&;,r,
       ~m~F~*~-~~- ~~1J.rn~1J&~~~1J~~~F~tt~.~1f~F~~F(§
       ffi@~~+•mF~. ~$F~.~-F~.~-~~~•nffi)~~~~. ~~~~tt
Case 2:19-bk-24804-VZ             Doc 523 Filed 04/03/20 Entered 04/03/20 01:35:52                                 Desc
                                  Main Document    Page 71 of 134




       ~' ~J~~- 0
       Party A and Party B hereby specifically acknowledge that, unless otherwise agreed by both parties,
       Party B will be the exclusive and sole partner of Party A and/or member companies of LeTV
       controlled by Party A in terms ofreal estate businesses. By utilizing industrial advantages of Party
       A and its subsidiaries, both parties shall cooperate deeply in industrial real estate (including, but not
       limited to, film and television industry, automobile industry, sports industry, Internet ecology, etc.)
       to give full play to their respective advantages and achieve mutual benefits.


                                                ffi fTAkxli~:iJiff
                                   Article 9 Liability for Breach of Contract


       9.1 -~~jE
       General Provision
       ~~~~f*~•~~*~.ff~- n~~•ff•~~jG~•ff•~~m~aff*~~w
       •ffl*xM~#~rOOff~R*,~~~~fil•**·~~~ffi~$#offi~n@~ffeffi~
       t1'1n G51 JJt mi :ii~ OOt?: BH~ ~ o
       No matter whether as a result of act or omission, either party's failure to perform, fully perform or
       properly perform any of its obligations, representations, warranties or undertakings under this
       Agreement and/or related transaction documents shall constitute an event of default. The breaching
       party shall assume the economic losses suffered by the non-breach;ng party as a result of such
       default.



       Party A's Liability for Breach of Contract
       9.2.1 ~*~i5lJS~~~,.i,. fto*t1:1J1~r1f-lrft•11nf!ttw%, tm~E!3nOO.ffi:::kmt1'1, z.,
       n&1•~*•n~;tl~*E!3n&1•~*•n:st11ffl~f@1t-Jz.,ns:st11ar91,~i9!20%ooa
       ~*~*~~o~Bfi0~ffi~OOM&r,E!3n@M§fi0~00ffi~~z.,nffeffl~fflM~m
       {fo
       Unless otherwise specified herein, Party B and/or its related parties shall have the right to require
       Party A and/or its related parties to pay 20% of the total amount already paid by Party B as liquidated
       damages under any one or several of the following circumstances, which shall be deemed as material
       breach of contract by Party A. In the event that the Target Company breaches the contract, Party A
       shall bear joint and several liability for compensation to Party B for the breach of contract by the
       Target Company.
       c1) l:fln&1•Jt*lfRn1e~nc~*11}i5lm 4.1 at1'1JE~GnjG~x!tl ;
       Party A and/or its related parties refuse to complete the closing with Party B in accordance with the
       provisions of Article 4.1 hereof;
       m E!3n&~~*~nF.ffi:m&~~*~~m*••~rx~~**•~. H~Z,n~m
       ft~~ 30 El l*J-01*t4lE;
       Party A and/or its related parties materially violate their post-closing commitments under Article 6
       hereof, and refuse to make corrections within thirty (30) days after Party B's written notice;
       0) ~fq:in2z~~*IfRn001e~•~•~~•ff~~*~~~rooR*~H~~*~x
       M*R~*~~--~El~30~l*J~~x~. @Z,n~-~*OOM%~#;
       Party A and/or its related parties refuse to perform or deliberately delay the performance of their
Case 2:19-bk-24804-VZ              Doc 523 Filed 04/03/20 Entered 04/03/20 01:35:52                                          Desc
                                   Main Document    Page 72 of 134



        obligations hereunder, and as a result, this Transaction is not closed within thirty (30) days after the
        signing of this Agreement, except for the circumstances where Party B agrees to extend the closing
        period;
                  *                            *
       <4) ~ 191· i$l. r}lzt ~:/J:iJiH'r , ~ ,1z3c: &7 3c: i w z. mr fifr 1'-¥tE 8"J • ~ , t1H.5L, 1oJ »21fifr 5I.bt 8"J ~
       ffd§*W~ft§~0~~~-~~g. ~ttz:,:1J~~~~~mff;;js.:~3c:&El'-J~~§El'-J.
       Except for the matters disclosed herein, any responsibilities or consequences arising from facts,
       situations or problems existing before the closing date of this Transaction lead to the inability of the
       Target Company to continue its operation, thus causing Party B to fail to realize its commercial
       purposes in this Transaction.
       9.2.2 ~!]Efl7J&/d~*1*:1J.bt~...t~ffi 9.2.l •:r.w'"ffffoJ- :®fifrfLl]!:Xffit"J, Z:,:1J::(:f;tt:izt*
       ~HM~;;js.:~~.tEZ:,H:izt*M~*~~El'-Jffl~'"f . Ef!:1J@ ~ tEM~~~.bt~z..B® s ~ I
       ft B l*J , :J4Z,1J&ld~*Wk1J*ffl*~i-5l&!d~fmffl*3c:MXf4B~2xf18'-J1tW3c:Mxtffr
       &::ttfmfffJJJ•:®i~LiHfl' z:,:1J &!d:1t1~5E1J, 'Jf:1ftR~)t Efl:1J &!d*Wk1J~!m..t~ffi 9.2.1 •
       ~5Exttffl~fz:,:1JBxtt1twa:rw w%~•:rw*~ffi~~-
       1n the event of any material breach of contract under the aforesaid Article 9 .2.1 by Party A and/or
       its related parties, Party B shall have the right to unilaterally terminate this Agreement. If Party B
       chooses to terminate this Agreement, Party A shall return all transaction consideration and any other
       amounts already paid by Party B and/or its related parties in accordance with this Agreement and/or
       other relevant transaction documents to Party B and/or its related parties within five (5) working
       days from the date of the Termination Notice, and Party B shall have the right to require Party A
       and/or its related parties to pay     20%    of the total amount already paid by Party B as liquidated
       damages in accordance with the aforesaid provisions of Article 9.2.1.
       9.2.3 E¥1J&ld *Wk1Jfil;igJ!tff;;js.:~i,5lfifr~ )i: El'-Jffi~"J~x115C~HJ.liUEl• 5<.*El'-J , •:ilrIM-
       B, E¥:1J@~ @xtt•@m~ •:r.w 8'-J•a~*z..= ~z:,:1Jxtt•wi~ ~-
       If Party A and/or its related parties delay the performance of the liquidated damages payment
       obligation and refund obligation stipulated herein, Party A shall pay Party B the overdue interest
       with a daily interest rate of 0.02% on the basis of amount payable or refundable for each overdue
       day.
       9.2.4 ~o - z:,:1J&1f:izt*~lm;;js.:ffi 9.2.2 ~~ 5EM~ ;;js.:~i-5l8'-J, .§. Z,1Jl-lL~~~Jmff;;js.:~ i,5l,
       WLl Ef!:1J@~ ~3'6~ ~tE;;js.:19J,i,5(:®'"f s<J 5<.* , # .§.,*~~~J!tff#,flii'tfk. Ef! :1J@ /oJZ:,:1J &Id
       ~ m)E nffe 1£! El'-J :m t"J t0 9!ff f~ :m 13:.
       If Party B does not choose to terminate the Agreement in accordance with the provisions of Article
       9.2.2, and Party B is willing to continue to perform the Agreement, Party A shall continue to fulfill
       its obligations hereunder, and such continuation of performance shall not exempt Party A from the
       liability for breach of contract and the compensation to Party B and/or its designated party.



       Party B's Liability for Breach of Contract
       9.3.1 -*t1H5l~~J§. tEx11*-f41tffilm-6?: El'-J1rum r. ~oz:,n•AAx11~iJ:xtffr, m
                                                                                   u~~im
       •an*z..= ~m . ~E¥:1Jtttt jgfilxtt s<Jffi~~ - ~••wimct 3o Bm*xtt, Mffi 31
       B® , ~mt•R~*z..E~m . ~ Efl:1Jtttt~ filx tt8'-Jffi~~-
       Provided that the Agreement is signed and the conditions for payment of the transaction
       consideration are fully met, if Party B delays the payment of the transaction consideration, Party B
       shall pay Party A the liquidated damages for late payment with a daily interest rate of 0.02% for
Case 2:19-bk-24804-VZ           Doc 523 Filed 04/03/20 Entered 04/03/20 01:35:52                             Desc
                                Main Document    Page 73 of 134



       each overdue day. If the payment is overdue for more than 30 days, from the 31st day, Party B shall
       pay Party A the liquidated damages for late payment with a daily interest rate of 0.05% for each
       overdue day.
           Z:,1ffiljg)ll,ff;,j,:-j~}i5(fiMJ.JJER<Ji:H"J~xf15C1rl¥J, 4ltj]!L:Jm-B, Z:,1f@~@xf1i:HJ.J
       9.3.2
       ~1¥J4ltB~*~= ~~1fxtt:i]!LM~M.
       If Party B delays the performance of the liquidated damages payment obligation stipulated herein,
       Party B shall pay Party A the overdue interest with a daily interest rate of 0.02% for each overdue
       day.
Case 2:19-bk-24804-VZ   Doc 523 Filed 04/03/20 Entered 04/03/20 01:35:52   Desc
                        Main Document    Page 74 of 134




                                                                       E
                                                                     M
                                                                       A
                                                                           I
                                                                       L
                                                                       E
                                                                       D
            C Murray                _ _1/23/2020
           CASE MAN AGER                          DATE
Case 2:19-bk-24804-VZ   Doc 523 Filed 04/03/20 Entered 04/03/20 01:35:52   Desc
                        Main Document    Page 75 of 134
Case 2:19-bk-24804-VZ   Doc 523 Filed 04/03/20 Entered 04/03/20 01:35:52   Desc
                        Main Document    Page 76 of 134
                Case 2:19-bk-24804-VZ                     Doc 523 Filed 04/03/20 Entered 04/03/20 01:35:52                                            Desc
                                                          Main Document    Page 77 of 134
United States Bankruptcy Court for the Central District Of California - Los Angeles Division

                                                                                                     For Court Use Only
 Name of Debtor: Yueting Jia                                                                         Claim Number:        0000020029

 Case Number:          19-24804                                                                      File Date:           01/21/2020 19:28:23



Proof of Claim (Official Form 410)
 Read the instructions before filling out this form. This form is for making a claim for payment in a bankruptcy case. With the exception of 503(b)(9),
 do not use this form to make a request for payment of an administrative expense. Make such a request according to 11 U.S.C. § 503.
 Filers must leave out or redact information that is entitled to privacy on this form or on any attached documents. Attach redacted copies of any
 documents that support the claim, such as promissory notes, purchase orders, invoices, itemized statements of running accounts, contracts, judgments,
 mortgages, and security agreements. Do not send original documents; they may be destroyed after scanning. If the documents are not available,
 explain in an attachment.
 A person who files a fraudulent claim could be fined up to $500,000, imprisoned for up to 5 years, or both. 18 U.S.C. §§ 152, 157, and 3571.
 Fill in all the information about the claim as of the date the case was filed. That date is on the notice of bankruptcy (Form 309) that you received.



                                                                                                                                                              04/19




Part 1:      Identify the Claim

1. Who is the current creditor?                                                 Tianjin Jiarui Huixin CORP MGT LLC
Name of the current creditor (the person or entity to be paid for this claim): _______________________________________________________________________

Other names the creditor used with the debtor: _______________________________________________________________________________________________


2.      Has this claim been acquired from someone else?    □✔ No □ Yes.      From whom? ___________________________________________________________



3.      Where should notices and payments to the creditor be sent? Federal Rule of Bankruptcy Procedure (FRBP) 2002(g)
Where should notices to the creditor be sent?                                     Where should payments to the creditor be sent? (if different)

Name          Tianjin Jiarui Huixin CORP MGT LLC
             ________________________________________________________              Name        ________________________________________________________

Address        bldg 4, No.1 Embassy
              _______________________________________________________              Address     _______________________________________________________
               No.8, Dongzhimen North St.
              _______________________________________________________                          _______________________________________________________
               Dongcheng District
              _______________________________________________________                          _______________________________________________________
              Beijing
City          _______________________________________________________              City        _______________________________________________________
                                                    100007
State         ______________________      ZIP Code _______________________         State       ______________________        ZIP Code _______________________
                            China
Country (if International): __________________________________________             Country (if International): __________________________________________
              0086-13752770634
Phone:       _______________________________________________________               Phone:     _______________________________________________________
              xiaochenhua@sunac.com.cn
Email:       _______________________________________________________               Email:     _______________________________________________________


4. Does this claim amend one already filed?                                        5. Do you know if anyone else has filed a proof of claim for this claim?
□✔ No                                                                              □✔ No
□ Yes.                                                                             □ Yes.
     Claim number on court claims register (if known) _____________________           Who made the earlier filing?

     Filed on ______________________________________________________                  _____________________________________________________________
                               MM / DD / YYYY

                                                                               Page 1 of 3
Part 2:       Case
            Give       2:19-bk-24804-VZ
                 Information                        Doc
                             About the Claim as of the    523
                                                       Date        Filed
                                                            the Case      04/03/20
                                                                     Was Filed                       Entered 04/03/20 01:35:52                              Desc
 6. Do you have any number you use to
                                                           Main Document                     Page 78  of 134
                                                                                                   8. What is the basis of the claim?
                                                7. How much is the claim?
    identify the debtor?                           74,886,253.00             unliquidated
                                                $_______________________________________
□
✔ No
                                                                                                       Examples: Goods sold, money loaned, lease, services performed,
                                                                                                       personal injury or wrongful death, or credit card. Attach redacted
□ Yes.                                          Does this amount include interest or other             copies of any documents supporting the claim required by Bankruptcy
Last 4 digits of the debtor’s account or any                                                           Rule 3001(c). Limit disclosing information that is entitled to privacy,
                                                charges?
number you use to identify the debtor:                                                                 such as health care information.

     ____ ____ ____ ___
                                                □✔ No
                                                □ Yes.   Attach statement itemizing interest, fees,
                                                                                                        Contract/Executory Contract
                                                                                                       _________________________________________________________
                                                         expenses, or other charges required by
                                                         Bankruptcy Rule 3001(c)(2)(A).

9. Is all or part of the claim secured?                                 10. Is this claim based on a lease?         11. Is this claim subject to a right of setoff?
□
✔ No                                                                    □
                                                                        ✔ No                                        □
                                                                                                                    ✔ No
□ Yes.    The claim is secured by a lien on property.
                                                                        □ Yes. Amount necessary to cure             □ Yes. Identify the property:
                                                                        any default as of the date of petition.
Nature of property:
□ Real estate. If the claim is secured by the debtor’s principal        $_____________________________               ___________________________________________

residence, file a Mortgage Proof of Claim Attachment (official Form
410-A) with this Proof of Claim.
□ Motor vehicle                                                         12. Is all or part of the claim entitled to priority             A claim may be partly priority and
                                                                            under 11 U.S.C. § 507(a)?                                    partly nonpriority. For example, in
□ Other. Describe:
                        ____________________________________            □
                                                                        ✔ No
                                                                                                                                         some categories, the law limits the
                                                                                                                                         amount entitled to priority.
Basis
i     for perfection:                                                   □ Yes. Check one:                                                Amount entitled to priority
                          _____________________________________
Attach redacted copies of documents, if any, that show evidence of
                                                                        □   Domestic support obligations (including alimony and          $_____________________
perfection of security interest (for example, a mortgage, lien,         child support) under 11 U.S.C. § 507(a)(1)(A) or (a)(1)(B).
certificate of title, financing statement, or other document that       □ Up to $3,025* of deposits toward purchase, lease, or           $_____________________
shows the lien has been filed or recorded.)                             rental of property or services for personal, family, or
Value of property:                        $_____________________        household use. 11 U.S.C. § 507(a)(7).

Amount of the claim that is secured:      $_____________________
                                                                        □ Wages, salaries, or commissions (up to $13,650*)               $_____________________
                                                                        earned within 180 days before the bankruptcy petition is
Amount of the claim that is unsecured: $_____________________           filed or the debtor’s business ends, whichever is earlier.
(The sum of the secured and unsecured amounts should match the          11 U.S.C. § 507(a)(4).                                           $_____________________
amount in line 7.)                                                      □ Taxes or penalties owed to governmental units.
                                                                        11 U.S.C. § 507(a)(8).
Amount necessary to cure any                                                                                                             $_____________________
default as of the date of the petition: $_____________________          □ Contributions to an employee benefit plan. 11 U.S.C. §
                                                                        507(a)(5).
Annual Interest Rate (when case was filed)       ______________%                                                                         $_____________________
                                                                        □ Other. Specify subsection of 11 U.S.C. § 507 (a)
                                               □ Fixed □ Variable       (___________) that applies.
                                                                        * Amounts are subject to adjustment on 4/01/22 and every 3 years after that for cases begun on
                                                                        or after the date of adjustment.


13. Does this claim qualify as an Administrative Expense under 11 U.S.C. § 503(b)(9)?
□
✔ No
□ Yes. Amount that qualifies as an Administrative Expense under 11 U.S.C. § 503(b)(9): $_____________________________




                                                                                     Page 2 of 3
Part 3:       Case
           Sign Below2:19-bk-24804-VZ                    Doc 523 Filed 04/03/20 Entered 04/03/20 01:35:52                                             Desc
                            Check the appropriate box:
                                                         Main Document    Page 79 of 134
The person completing
this proof of claim must    □ I am the creditor.
sign and date it. FRBP
9011(b).
                            □
                            ✔ I am the creditor’s attorney or authorized agent.
                            □ I am the trustee, or the debtor, or their authorized agent. Bankruptcy Rule 3004.
If you file this claim      □ I am a guarantor, surety, endorser, or other co-debtor. Bankruptcy Rule 3005.
electronically, FRBP
5005(a)(2) authorizes       I understand that an authorized signature on this Proof of Claim serves as an acknowledgment that when calculating the amount of the claim,
courts to establish local   the creditor gave the debtor credit for any payments received toward the debt.
rules specifying what a     I have examined the information in this Proof of Claim and have a reasonable belief that the information is true and correct.
signature is.
                            I declare under penalty of perjury that the foregoing is true and correct.
A person who files a
fraudulent claim could         Mengde WANG                                                                    01/21/2020 19:28:23
                             _____________________________________
                            ____________________________________________________________                     __________________________________
be fined up to $500,000,
                            Signature                                                                       Date
imprisoned for up to 5
years, or both. 18 U.S.C.   Provide the name and contact information of the person completing and signing this claim:
§§ 152, 157, and 3571.
                                      Mengde WANG
                            Name      ______________________________________________________________________________________________
                                    bldg 4, No.1 Embassy
                            Address _____________________________________________________________________________________________
                                      No.8, Dongzhimen North St.
                                      _____________________________________________________________________________________________
                                      Dongcheng District
                                      _____________________________________________________________________________________________
                                      Beijing
                            City      _____________________________________________________________________________________________
                                                                                             100007
                            State      ________________________________________________ Zip _________________________________________
                                                        China
                            Country (in international) _______________________________________________________________________________
                                      0086-13752770634
                            Phone     _____________________________________________________________________________________________
                                       xiaochenhua@sunac.com.cn
                            Email     _____________________________________________________________________________________________




                                                                                 Page 3 of 3
Case 2:19-bk-24804-VZ   Doc 523 Filed 04/03/20 Entered 04/03/20 01:35:52   Desc
                        Main Document    Page 80 of 134
Case 2:19-bk-24804-VZ   Doc 523 Filed 04/03/20 Entered 04/03/20 01:35:52   Desc
                        Main Document    Page 81 of 134
Case 2:19-bk-24804-VZ   Doc 523 Filed 04/03/20 Entered 04/03/20 01:35:52   Desc
                        Main Document    Page 82 of 134
Case 2:19-bk-24804-VZ         Doc 523 Filed 04/03/20 Entered 04/03/20 01:35:52                   Desc
                              Main Document    Page 83 of 134



  ADDENDUM TO PROOF OF CLAIM OF TIANJIN JIARUI HUIXIN CORPORATE
               MANAGEMENT CO., LTD. (“CREDITOR”)

                                            EXHIBIT A

               Creditor hereby asserts, reserves, and preserves, any and all claims, causes of
action, other rights or remedies or the like under contract, applicable law, and equity that
Creditor has against the Debtor, his affiliates, successors, representatives, agents, assigns or any
other related individual or entity, including, without limitation, an amount not less than
$74,886,253 (¥ 529,648,000 converted as of October 14, 2019), as detailed on the attached
“Summary Information about the Claim” which is incorporated herein and made a part hereof.
Creditor hereby asserts, reserves, and preserves all rights of setoff and recoupment available to it.
Creditor hereby asserts, reserves, and preserves all claims for additional interest, liquidated
damages, attorneys’ fees, and other amounts.

                Creditor’s claims are general unsecured claims, except as provided herein or
under applicable law or equity, or as determined by a court or another adjudicative body of
competent jurisdiction to constitute administrative, secured, trust, or priority claims. To the
extent that this proof of claim is or includes secured, administrative, trust, or priority claims,
including claims based on Creditor’s right to setoff or recoupment, or similar rights, it shall be
and is a secured, administrative, trust, or priority claim.

               In addition to the Summary Information about the Claim, the documents upon
which these claims are based, include, without limitation, those attached to this addendum to
proof of claim (along with English translations which are attached).

                This proof of claim is filed with (a) full reservation of rights, remedies, privileges
and the like, including, without limitation, (i) the right to amend, modify or supplement the proof
of claim, (ii) the right to assert additional, modified, supplementary and/or amended proofs of
claim and (iii) the right to make requests for administrative expenses based on, inter alia, events,
information and/or documents obtained from the Debtor or others through discovery or otherwise
and with (b) full reservation of (i) Creditor’s rights, remedies, privileges, claims and/or the like
against any party other than the Debtor, and (ii) Creditor’s interests in any property, including,
without limitation, property of the estate. This proof of claim is filed without prejudice to any
cause of action against the Debtor not constituting a “claim” under 11 U.S.C. § 101(5) or
otherwise applicable law.

               This proof of claim is not intended to be, and shall not be construed as: (i) an
election of remedies; (ii) a waiver of any past, present or future defaults or events of default; (iii)
a waiver, release or limitation of any rights, remedies, privileges, claims, interests or the like of
Creditor, including, without limitation, the right to assert any claims against the Debtor or
against any other party or property other than the Debtor and his estate, inclusive of the right to
recover interest and attorneys’ fees and costs; (iv) a waiver of the right to seek to have the
reference withdrawn with respect to the subject matter of this claim, any objection or other
proceedings commenced with respect thereto, or any other proceedings commenced in this case
or involving Creditor; (v) a waiver of the right to mediation or arbitration; (vi) a consent to
Case 2:19-bk-24804-VZ        Doc 523 Filed 04/03/20 Entered 04/03/20 01:35:52                 Desc
                             Main Document    Page 84 of 134



jurisdiction in the United States, whether in the bankruptcy court or otherwise; (vii) a consent to
the jurisdiction or Constitutional power of the bankruptcy court with respect to the subject matter
of this proof of claim, any objection or other proceeding commenced with respect thereto, or any
other proceeding commenced in this case against or otherwise involving Creditor; (viii) a waiver
of the right to trial by jury in any proceedings so triable in this case, or any controversy or
proceedings related to this case; (ix) a waiver or release of any right against any affiliate of the
Debtor or other entity or person liable for all or part of any claim described herein; (x) a waiver
of any right of subordination of indebtedness or liens held by other creditors of the Debtor; (xi) a
waiver of any rights pursuant to section 506(b) of the Bankruptcy Code; or (xii) a waiver or
release of any liens or security interests that Creditor may have with respect to the property of
the Debtor or any affiliate of the Debtor.

               Payments to Creditor should be sent to the following:

TIANJIN JIARUI HUIXIN CORPORATE MANAGEMENT CO., LTD.
Attn: Chen hua XIAO
bldg 4, No.1 Embassy, No.8, Dongzhimen North St.
Beijing 100007
China
Telephone:    0086-13752770634
Email:        xiaochenhua@sunac.com.cn

               All notices concerning this proof of claim should be sent to each of the following:

TIANJIN JIARUI HUIXIN CORPORATE MANAGEMENT CO., LTD.
Attn: Chen hua XIAO
bldg 4, No.1 Embassy, No.8, Dongzhimen North St., Dongcheng District
Beijing 100007
China
Telephone:    0086-13752770634
Email:        xiaochenhua@sunac.com.cn

And

Jincheng Tongda & Neal Law Firm
Attn: Stephan Peng & Yue Wang
10th Floor, China World Tower
No. 1 Jianguo Menwai Avenue
Beijing, 100004, China
Email:         pengjun@jtnfa.com
               wangyue@jtnfa.com

And

Morris, Nichols, Arsht & Tunnell LLP
Attn: Eric D. Schwartz & Matthew B. Harvey

                                                 2
Case 2:19-bk-24804-VZ      Doc 523 Filed 04/03/20 Entered 04/03/20 01:35:52   Desc
                           Main Document    Page 85 of 134



1201 North Market Street, 16th Floor
Wilmington, DE 19801
Telephone:   (302) 658-9200
Email:       eschwartz@mnat.com
             mharvey@mnat.com




                                          3
Case 2:19-bk-24804-VZ      Doc 523 Filed 04/03/20 Entered 04/03/20 01:35:52                  Desc
                           Main Document    Page 86 of 134



                          Summary Information about the Claim

    1.   The Equity Transfer Agreement on 15.7102% Equity of Lerong Zhixin Electronic
         Technology (Tianjin) Co., Ltd. (Contract No.: JRHX-XL-ZA-17001, hereinafter
         referred to as the “Agreement”) was duly signed and came into force by and
         between YUETING JIA, Xinle Asset Management (Tianjin) Partnership (Limited
         Partnership) (hereinafter referred to as “Xinle Asset”) and Tianjin Jiarui Huixin
         Corporate Management Co., Ltd. (hereinafter referred to as “Jiarui Huixin”) on
         January 13, 2017, under which YUETING JIA and Xinle Asset transferred
         15.7102% Equity of Lerong Zhixin Electronic Technology (Tianjin) Co., Ltd. (乐
         融致新电子科技（天津）有限公司, former name: LeTV Zhixin Electronic
         Technology (Tianjin) Co., Ltd., hereinafter referred to as the “Target Company”)
         to Jiarui Huixin on March 9, 2017, and accordingly Jiarui Huixin has paid the
         price of ¥2,648,240,000 as consideration (hereinafter referred to as the
         “Transaction Consideration”).

    2.   The Agreement stipulates as follows:

         a) According to Article 6.2 hereof, YUETING JIA undertakes (and procures the
            Target Company and relevant parties) to complete the declaration to China
            Securities Regulatory Commission for incorporating the equity not held by
            LeTV Information Technology (Beijing) Co., Ltd. (hereinafter referred to as
            the “Listed Company”) in the Target Company into the Listed Company
            (hereinafter collectively referred to as the “Commitment A”) before
            December 31, 2019, and complete the incorporation of the equity not held by
            the Listed Company in the Target Company into the Listed Company
            (hereinafter collectively referred to as the “Commitment B”) before
            September 30, 2020; and

         b) According to Article 9.2.1(2) hereof, should YUETING JIA violate his
            post-closing commitments under Article 6.2 (including the Commitment A
            and Commitment B) hereof, YUETING JIA shall be considered as material
            defaulter under the Agreement and shall pay 20% of the total amount of the
            Transaction Consideration (¥2,648,240,000) paid by Jiarui Huixin as
            liquidated damages, which is equal to ¥ 529,648,000.

    3.   YUETING JIA failed to fulfill the Commitment A by December 31, 2019, and
         basing on the objective fact and sound and reasonable judgement, YUETING JIA
         shall be impossible to fulfill the Commitment B under Article 6.2 by September
         30, 2020. Therefore, YUETING JIA shall pay Jiarui Huixin liquidated damages
         of ¥ 529,648,000.

    4.   Above all, the claim of the creditor (Tianjin Jiarui Huixin Corporate Management
         Co., Ltd.) against YUETING JIA is ¥529,648,000 as liquidated damages, which
Case 2:19-bk-24804-VZ     Doc 523 Filed 04/03/20 Entered 04/03/20 01:35:52                  Desc
                          Main Document    Page 87 of 134



        is equal to $74,886,253 converted based on the foreign exchange rate effective on
        October 14, 2019 published by People’s Bank of China.
Case 2:19-bk-24804-VZ   Doc 523 Filed 04/03/20 Entered 04/03/20 01:35:52   Desc
                        Main Document    Page 88 of 134
Case 2:19-bk-24804-VZ   Doc 523 Filed 04/03/20 Entered 04/03/20 01:35:52   Desc
                        Main Document    Page 89 of 134
Case 2:19-bk-24804-VZ   Doc 523 Filed 04/03/20 Entered 04/03/20 01:35:52   Desc
                        Main Document    Page 90 of 134
Case 2:19-bk-24804-VZ   Doc 523 Filed 04/03/20 Entered 04/03/20 01:35:52   Desc
                        Main Document    Page 91 of 134
Case 2:19-bk-24804-VZ   Doc 523 Filed 04/03/20 Entered 04/03/20 01:35:52   Desc
                        Main Document    Page 92 of 134
Case 2:19-bk-24804-VZ   Doc 523 Filed 04/03/20 Entered 04/03/20 01:35:52   Desc
                        Main Document    Page 93 of 134
Case 2:19-bk-24804-VZ   Doc 523 Filed 04/03/20 Entered 04/03/20 01:35:52   Desc
                        Main Document    Page 94 of 134
Case 2:19-bk-24804-VZ   Doc 523 Filed 04/03/20 Entered 04/03/20 01:35:52   Desc
                        Main Document    Page 95 of 134
Case 2:19-bk-24804-VZ   Doc 523 Filed 04/03/20 Entered 04/03/20 01:35:52   Desc
                        Main Document    Page 96 of 134
Case 2:19-bk-24804-VZ   Doc 523 Filed 04/03/20 Entered 04/03/20 01:35:52   Desc
                        Main Document    Page 97 of 134
Case 2:19-bk-24804-VZ   Doc 523 Filed 04/03/20 Entered 04/03/20 01:35:52   Desc
                        Main Document    Page 98 of 134
Case 2:19-bk-24804-VZ   Doc 523 Filed 04/03/20 Entered 04/03/20 01:35:52   Desc
                        Main Document    Page 99 of 134
Case 2:19-bk-24804-VZ   Doc 523 Filed 04/03/20 Entered 04/03/20 01:35:52   Desc
                        Main Document   Page 100 of 134
Case 2:19-bk-24804-VZ   Doc 523 Filed 04/03/20 Entered 04/03/20 01:35:52   Desc
                        Main Document   Page 101 of 134
Case 2:19-bk-24804-VZ   Doc 523 Filed 04/03/20 Entered 04/03/20 01:35:52   Desc
                        Main Document   Page 102 of 134
Case 2:19-bk-24804-VZ   Doc 523 Filed 04/03/20 Entered 04/03/20 01:35:52   Desc
                        Main Document   Page 103 of 134
Case 2:19-bk-24804-VZ   Doc 523 Filed 04/03/20 Entered 04/03/20 01:35:52   Desc
                        Main Document   Page 104 of 134
Case 2:19-bk-24804-VZ   Doc 523 Filed 04/03/20 Entered 04/03/20 01:35:52   Desc
                        Main Document   Page 105 of 134
Case 2:19-bk-24804-VZ   Doc 523 Filed 04/03/20 Entered 04/03/20 01:35:52   Desc
                        Main Document   Page 106 of 134
Case 2:19-bk-24804-VZ   Doc 523 Filed 04/03/20 Entered 04/03/20 01:35:52   Desc
                        Main Document   Page 107 of 134
Case 2:19-bk-24804-VZ   Doc 523 Filed 04/03/20 Entered 04/03/20 01:35:52   Desc
                        Main Document   Page 108 of 134
Case 2:19-bk-24804-VZ   Doc 523 Filed 04/03/20 Entered 04/03/20 01:35:52   Desc
                        Main Document   Page 109 of 134
Case 2:19-bk-24804-VZ   Doc 523 Filed 04/03/20 Entered 04/03/20 01:35:52   Desc
                        Main Document   Page 110 of 134
Case 2:19-bk-24804-VZ   Doc 523 Filed 04/03/20 Entered 04/03/20 01:35:52   Desc
                        Main Document   Page 111 of 134
Case 2:19-bk-24804-VZ   Doc 523 Filed 04/03/20 Entered 04/03/20 01:35:52   Desc
                        Main Document   Page 112 of 134
Case 2:19-bk-24804-VZ   Doc 523 Filed 04/03/20 Entered 04/03/20 01:35:52   Desc
                        Main Document   Page 113 of 134
Case 2:19-bk-24804-VZ   Doc 523 Filed 04/03/20 Entered 04/03/20 01:35:52   Desc
                        Main Document   Page 114 of 134
Case 2:19-bk-24804-VZ   Doc 523 Filed 04/03/20 Entered 04/03/20 01:35:52   Desc
                        Main Document   Page 115 of 134
Case 2:19-bk-24804-VZ   Doc 523 Filed 04/03/20 Entered 04/03/20 01:35:52   Desc
                        Main Document   Page 116 of 134
Case 2:19-bk-24804-VZ   Doc 523 Filed 04/03/20 Entered 04/03/20 01:35:52   Desc
                        Main Document   Page 117 of 134
Case 2:19-bk-24804-VZ   Doc 523 Filed 04/03/20 Entered 04/03/20 01:35:52   Desc
                        Main Document   Page 118 of 134
Case 2:19-bk-24804-VZ   Doc 523 Filed 04/03/20 Entered 04/03/20 01:35:52   Desc
                        Main Document   Page 119 of 134
Case 2:19-bk-24804-VZ   Doc 523 Filed 04/03/20 Entered 04/03/20 01:35:52   Desc
                        Main Document   Page 120 of 134
Case 2:19-bk-24804-VZ   Doc 523 Filed 04/03/20 Entered 04/03/20 01:35:52        Desc
                        Main Document   Page 121 of 134



                                                      合同编号：JRHX-XL-ZX-17001
                                                   Contract No.: JRHX-XL-ZX-17001


                鑫乐资产管理（天津）合伙企业（有限合伙）

                                      及

                                    贾跃亭

                                      与

                        天津嘉睿汇鑫企业管理有限公司

                                     关于

                    乐视致新电子科技（天津）有限公司

                                15.7102% 股权

                                      之

                                 股权转让协议

                           Equity Transfer Agreement

                                      on

                              15.7102% Equity of

             LeTV Zhixin Electronic Technology (Tianjin) Co., Ltd.

                                    between

       Xinle Asset Management (Tianjin) Partnership (Limited Partnership)

                                  Jia Yueting

                                      and

             Tianjin Jiarui Huixin Enterprise Management Co., Ltd.

                               2017 年 1 月 13 日

                                January 13, 2017
Case 2:19-bk-24804-VZ       Doc 523 Filed 04/03/20 Entered 04/03/20 01:35:52                   Desc
                            Main Document   Page 122 of 134



                                       股权转让协议
                              Equity Transfer Agreement


    本《股权转让协议》由以下各方于 2017 年 1 月 13 日在中国北京签订：
    The Equity Transfer Agreement was signed by and between the following Parties on January 13,
    2017 in Beijing, China:
    甲方 1: 鑫乐资产管理（天津）合伙企业（有限合伙）                             （“鑫乐资产”）
    住所：天津生态城动漫中路 482 号创智大厦 203 室-257
    执行事务合伙人委托代表：赵凯
    Party A 1: Xinle Asset Management (Tianjin) Partnership (Limited Partnership) (“Xinle
    Asset”)
    Domicile: Room 203-257, Chuangzhi Building, No.482 Dongman Middle Road, Tianjin Eco-City
    Authorized Representative of Executive Partner: Zhao Kai

    甲方 2:贾跃亭（作为创始人及实际控制人）
    联系地址：北京市朝阳区姚家园路 105 号乐视大厦 16 层
    身份证号码：14262319731215081X
    Party A 2: Jia Yueting (the Founder and Actual Controller)
    Contact Address: F16, LeTV Building, No.105 Yaojiayuan Road, Chaoyang District, Beijing
    ID Card No.: 14262319731215081X



    乙方：天津嘉睿汇鑫企业管理有限公司
    注册地址：天津市滨海新区大港经济开发区万象路 168 号科技孵化器 B 区房屋 510 间
    法定代表人：汪孟德
    Party B: Tianjin Jiarui Huixin Enterprise Management Co., Ltd.
    Registered Address: Room 510, Zone B, Technology Incubator, No.168 Wanxiang Road, Dagang
    Economic Development Zone, Binhai New Area, Tianjin
    Legal Representative: Wang Mengde



    目标公司：乐视致新电子科技（天津）有限公司（“乐视致新”）
    注册地址：天津生态城动漫中路 126 号动漫大厦 B1 区二层 201-427
    法定代表人：贾跃亭
    Target Company: LeTV Zhixin Electronic Technology (Tianjin) Co., Ltd. (“LeTV Zhixin”)
    Registered Address: Room 201-427, F2, Zone B1, Animation Building, No.126 Dongman Middle
    Road, Tianjin Eco-City
    Legal Representative: Jia Yueting
Case 2:19-bk-24804-VZ        Doc 523 Filed 04/03/20 Entered 04/03/20 01:35:52                      Desc
                             Main Document   Page 123 of 134



    1.1 定义
    1.1 Definition

    在本协议中，除非上下文另有规定，以下术语在本协议中具有下列含义:
    In this Agreement, unless the context otherwise requires, the following terms shall have the
    following meanings:
    本协议                    指各方签署的本《股权转让协议》及其附录、附件、修订和补充。
    This Agreement          refers to the Equity Transfer Agreement signed by parties and its
                            appendices, annexes, amendments and supplements.
    各方/一方                   各方指本协议的签订方，以及他们各自的继任者、受让人和授权代表。
                            一方指各方其中的任何一方。
    Parties/One Party     Parties refer to the signatories of this Agreement and their respective
                          successors, assignees and authorized representatives. One Party refers to
                          either party of them.
    甲方                    指对甲方 1 （鑫乐资产）及甲方 2 （贾跃亭先生）的统称，根据上
                          下文具体情况也可指称其中的任何一个。
    Party A               refers to the collective name of Party A1 (Xinle Asset) and Party A2 (Mr.
                          Jia Yueting), or either of them depending on the context and specific
                          circumstances.
    甲方 1/鑫乐资产             指鑫乐资产管理（天津）合伙企业（有限合伙）                               。
    Party A1/Xinle Asset  refers to Xinle Asset Management (Tianjin) Partnership (Limited
                          Partnership).
    甲方 2/创始人              指贾跃亭先生，其为目标公司及其他乐视系公司的创始人及实际控制
                          人。
    Party A2/Founder      refers to Mr. Jia Yueting, the founder and actual controller of the Target
                          Company and other LeTV Companies.
    乙方                    指天津嘉睿汇鑫企业管理有限公司或其指定方。
    Party B               refers to Tianjin Jiarui Huixin Enterprise Management Co., Ltd. or its
                          designated party.
    上市公司                  指乐视网信息技术（北京）股份有限公司，为一家依据中国法律成立
                          并有效存续的上市公司（股票名称：乐视网，股票代码：300104）                                       ；
                          贾跃亭为上市公司的创始人及实际控制人。
    Listed Company        refers to LeTV Network Information Technology (Beijing) Co., Ltd., a
                          Listed Company established and validly existing under the laws of China
                          (Stock Name: LeTV Network, Stock Code: 300104); Jia Yueting is the
                          founder and actual controller of the Listed Company.
    乐视致新/目标公司             指乐视致新电子科技（天津）有限公司。
    LeTV Zhixin/Target Company       refers to LeTV Zhixin Electronic Technology (Tianjin) Co., Ltd.
    标的股权                  具有本协议第 2.1.1 款所约定的含义。
    Target Equity         has the meaning given in Article 2.1.1 of this Agreement.
    附带权益                  指标的股权所附带及/或对应的全部股东权利和权益。
    Attached Interests    refer to all the shareholder's rights and interests attached to and/or
                          corresponding to the Target Equity.
    乐视系公司                 指创始人直接控制或者间接控制的乐视生态体系内公司的统称，根据
Case 2:19-bk-24804-VZ          Doc 523 Filed 04/03/20 Entered 04/03/20 01:35:52                            Desc
                               Main Document   Page 124 of 134



                              上下文具体情况也可指称其中的任何一个。
    LeTV Companies            refer to the collective name of companies within the LeTV ecosystem that
                              are directly or indirectly controlled by the founder, or any one of such
                              companies depending on the context and specific circumstances.
    本次交易                    具有本协议鉴于条款第（4）项所约定的含义。
    This Transaction        has the meaning given in clause (4) under the Whereas section.
    交易对价                    指乙方或其指定方根据本协议第 3.1 款需向鑫乐资产支付的交易对
                            价。
    Transaction Consideration refers to the transaction consideration that Party B or its designated
                            party is required to pay to Xinle Asset according to Article 3.1 of this
                            Agreement.
    完成交割                    指甲方及其他相关方向乙方完成本次交易所涉标的股权过户等事项
                            的交割。
    Completion of Closing refers that Party A and other related parties have completed the transfer of
                          Target Equity in this transaction to Party B as well as other matters.
    交割日                  指按照本协议第 4.1.1 款约定的办理完毕标的股权过户的日期和时间，
                          以工商行政主管机关登记的股权过户登记日为准。
    Closing Date              refers to the date and time when the transfer registration of the Target
                              Equity as agreed in Article 4.1.1 of this Agreement is completed, which
                              shall be subject to the registration date of equity transfer registered by
                              relevant Administration for Industry and Commerce.
    中国                        指中华人民共和国，就本协议目的而言，不包括香港特别行政区和澳
                              门特别行政区以及台湾省。
    China                     refers to the People's Republic of China, excluding Hong Kong Special
                              Administrative Region, Macao Special Administrative Region and Taiwan
                              Province for the purposes of this Agreement.
    香港                        指中华人民共和国香港特别行政区。
    Hong Kong                 refers to the Hong Kong Special Administrative Region of the People's
                              Republic of China.
    香港联交所                     香港联合交易所有限公司。
    Hong Kong Stock Exchange refers to the Stock Exchange of Hong Kong Limited.
    权益负担                    指任何性质的权利主张、任何担保权益、第三方权利，包括但不限于
                            任何抵押、按揭、质押、留置、保证、担保转让、所有权保留、优先
                            购买权、优先拒绝权或其它任何性质的担保权益。
    Encumbrance of Interest refers to claims, security interests and third party rights of any nature,
                            including but not limited to any charge, mortgage, pledge, lien, guarantee,
                            guaranteed transfer, retention of title, preemptive right, right of first refusal
                            or other security interests of any nature.
    工作日                     指香港和中国大陆的商业银行通常均营业且办理常规业务的营业日
                            （不包括星期六、星期日和全体公民放假的节日）                                   。
    Working Day             refers to the business days on which commercial banks in mainland China
                            and Hong Kong normally operate and conduct regular business (excluding
                            Saturdays, Sundays and public holidays).
    政府机构                  指有管辖权的任何政府或政府机构，任何政府或政府机构的任何部门、
Case 2:19-bk-24804-VZ         Doc 523 Filed 04/03/20 Entered 04/03/20 01:35:52                        Desc
                              Main Document   Page 125 of 134



                            事务处或机构，任何法院或仲裁庭，任何证券交易所的监管机构。
    Government Authority refers to any government or political subdivision thereof; any department,
                         agency or instrumentality of any government or political subdivision
                         thereof; any court or arbitral tribunal; and the governing body of any
                         securities exchange, in each case, having competent jurisdiction.
    关联方                  指一方控制、共同控制另一方或对另一方施加重大影响，以及两方或
                         两方以上同受一方控制、共同控制或重大影响的，构成关联方。为本
                         定义之目的，重大影响，是指对一个企业的财务和经营政策有参与决
                         策的权力，但并不能够控制或者与其他方一起共同控制这些政策的制
                         定。
    Related Parties
              If a party has the power to, directly or indirectly, control, jointly control or
              exercise significant influence over another party, or if two or more parties
              are subject to control, joint control or significant influence from a same
              party, the related party relationships are constituted. For the purpose of this
              definition, significant influence refers to the power to participate in the
              formulation of financial and operating policies of an enterprise, but not the
              power to control or jointly control the formulation of these policies with
              other parties.
    控制（包括控制、被控制和受共同控制）                         指直接或间接地拥有领导决定一个实体
              的管理、财务和经营政策的权力或实现这种领导的权力，无论通过拥
              有具有投票权的证券、合同还是其他方式。
    Control (including control, controlled and jointly controlled)       refers to having the direct or
                             indirect power to lead or decide the administrative, financial and operating
                             policies of an entity or the power to realize such leadership, whether by
                             owning securities having voting rights, contracts or any other means.
    人                        指任何自然人、组织、公司、政府部门、合资公司、合伙组织、联合
                             体或其它主体（无论是否具有独立法人地位）                                 。
    Person                   refers to any natural person, organization, company, government authority,
                             joint venture, partnership, association or other entity (whether or not
                             incorporated).
    人民币                      指中国的法定货币。本次交易以人民币作为计价单位。
    RMB                      refers to the official currency of China. This transaction uses RMB as the
                             settlement currency.
    重大不利（影响或变化） 指任何可能或被合理的认为将会阻碍任何方实质性实现完成本
                             次交易或履行其在本协议下义务的变化或影响。
    Significant Adverse (Impact or Change)         refers to any change or impact that may prevent or is
                             reasonably believed to prevent any party from substantially completing
                             this transaction or fulfilling its obligations under this Agreement.
    知识产权                     指（a）专利、商标、服务标志、标识、式样、商号、设计及发明权、
                             版权、著作权（包括对象和源代码的计算机软件著作权）和精神权利、
                             数据权、数据库权利、半导体图形权利、实用新型、专有技术权、商
                             业机密权利、专属性信息和其他专属性资料和专有知识产权权利，无
                             论是已注册或未注册的，无论是注册的申请还是提出申请注册的权利，
                             （b）所有在本协议签署之日或在将来在世界任何地方可能存在的，
Case 2:19-bk-24804-VZ        Doc 523 Filed 04/03/20 Entered 04/03/20 01:35:52                             Desc
                             Main Document   Page 126 of 134



                            与前述（a）项约定的内容具有相当或类似效果或性质的权利或保护
                            形式，以及（c）对上述任何权利在过去、现在或将来的侵权进行起
                            诉的权利。
    Intellectual Property   refers to (a) patents, trademarks, service marks, logos, patterns, trade
                            names, design and invention rights, copyright (including computer
                            software copyright of objects and source codes) and moral rights, data
                            rights, database rights, semiconductor mask rights, utility models,
                            proprietary technology rights, trade secrets rights, proprietary information
                            and other proprietary data and proprietary intellectual property rights,
                            whether it is registered or unregistered, or whether it is an application for
                            registration or the right to apply for registration, (b) all rights or forms of
                            protection that may exist at the date of signing this Agreement or in future
                            anywhere in the world and have equivalent or similar effects or properties
                            to those listed in (a) above, and (c) the right to sue for past, present or
                            future infringement of any of the above rights.
    适用法律                    指任何具有约束力的适用法律、法规、规则、规定、通知、解释、任
                            何政府机关或立法机关的命令或决定，或任何司法机关的判定、决定
                            或解释。本协议及本协议所有补充文件均适用中华人民共和国现行有
                            效的法律法规。
    Applicable Law          refers to any binding applicable laws, statutes, rules, regulations, circulars,
                            interpretations, any orders or decisions of government authority or
                            legislature, or any rulings, decisions or explanations of judicial authority.
                            This Agreement and all of its supplementary documents shall be governed
                            by the then current laws and regulations of the People's Republic of China.
    生效日                     指本协议签署日。
    Effective Date          refers to the signing date of this Agreement.

                               第三条 交易对价及支付安排
              Article 3 Transaction Consideration and Payment Arrangements

    3.1 交易对价
    3.1 Transaction Consideration
    各方一致同意并确认，             乙方收购标的股权对价总额为 26.4824 亿元人民币                         （统称“交易对价”）           。
    Parties agree and acknowledge that the purchase price offered by Party B for the Target Equity is
    RMB 2,648,240,000 (collectively referred to as the "Transaction Consideration").
    3.2 付款条件
    3.2 Conditions of Payment
    3.2.1 交易对价支付条件。乙方在本协议第 3.1 款项下的支付义务应以如下付款条件均己满
    足且持续有效为前提（乙方有权豁免前述全部或部分支付条件）                                        ：
    3.2.1 Conditions of Payment of Transaction Consideration. Party B's payment obligation under the
    paragraph 3.1 hereof shall be based on the premise that the following conditions of payment have
    been met and remain valid (Party B has the right to exempt from all or part of the following
    conditions of payment):
    （1） 本次交易所需全套交易文件（包括本协议及附录、附件所列各执行文件）己经各方
Case 2:19-bk-24804-VZ         Doc 523 Filed 04/03/20 Entered 04/03/20 01:35:52                         Desc
                              Main Document   Page 127 of 134



    及相关方或其授权代表依法签署且有效；
    (1) The complete set of transaction documents required for this transaction (including this
    Agreement, appendices, annexes and relevant implementation documents listed therein) have been
    duly signed and executed by parties and related parties or their authorized representatives;
    （2） 目标公司己完成本次交易所必须的所有内部审批程序，包括但不限于获得批准本次
    交易并同意签署和履行全部交易文件的股东会决议和董事会决议（或执行董事决定）                                                        ，目标
    公司的其他有权股东就标的股权转让事宜书面明确放弃优先购买权(如果股东会决议已明确
    包含前述同意放弃优先购买权内容，在该股东会决议上签字同意的股东不需要单独书面确
    认)；
    (2) The Target Company has completed all internal approval procedures necessary for this
    transaction, including but not limited to resolution of shareholders and resolution of directors (or
    decision from executive directors) that approve this transaction and agree to sign and execute all
    transaction documents, and consents from other shareholders of the Target Company that expressly
    waives their preemptive rights in writing regarding the transfer of Target Equity (in case that the
    resolution of shareholders has explicitly included the aforementioned consent to waive the
    preemptive rights, shareholders who sign and agree to such resolution do not need to provide their
    separate written consent);
    (3) 鑫乐资产己按照本协议第 4.1 款约定就标的股权转让交易完成交割，使得标的股权已经
    过户登记在乙方名下；
    (3) Xinle Asset has completed the transfer of Target Equity in accordance with Article 4.1 of this
    Agreement, so that the Target Equity has been transferred to and registered under the name of Party
    B;
    (4) 截至付款日，乙方已经完成对目标公司及相关方的法律、财务及业务方面的尽职调查，
    且调查结果与甲方及目标公司披露的信息没有重大差异；
    (4) As of the payment date, Party B has completed due diligence on the legal, financial and
    business risks of the Target Company and related parties, and the due diligence findings are not
    significantly different from the information disclosed by Party A and the Target Company;
    (5) 陈述与保证。截至付款日，甲方在本协议及附件项下的陈述与保证均在实质方面保持真
    实、准确和完整；
    (5) Representations and Warranties. As of the date of payment, Party A's representations and
    warranties under this Agreement and its appendices are true, accurate and complete in all material
    aspects;
    (6) 无重大不利变化。截至付款日，不存在、未发生可能对本次交易所涉标的或者本协议履
    行造成任何重大不利影响的事件、情况、变化等；
    (6) No Material Adverse Changes. As of the date of payment, there were or are no events,
    circumstances or changes that may have any significant adverse impact on the Target Equity of this
    transaction or the performance of this Agreement;
    (7) 无重大裁决。截至付款日，没有任何法院判决、政府部门裁决或者法律规定(a)阻止或限
    制任何本协议项下的交易；(b)阻止或限制任何本协议项下的交易的完成；(c)根据法律规定，
    任何本协议项下的交易的完成会使乙方遭受重大惩罚或承担法律责任；或(d)限制乙方的经
    营从而构成重大不利变化；
    (7) No Significant Ruling. As of the date of payment, there are no court ruling, government
    decisions or legal provisions that may (a) prevent or restrict any transaction under this Agreement;
    (b) prevent or restrict the completion of any transaction under this Agreement; (c) impose severe
Case 2:19-bk-24804-VZ          Doc 523 Filed 04/03/20 Entered 04/03/20 01:35:52                           Desc
                               Main Document   Page 128 of 134



    punishment or legal liability on Party B due to its completion of any transaction under this
    Agreement; or (d) restrict the operation of Party B, thus constituting a significant adverse change;
    (8) 无重大诉讼。不存在任何诉讼、仲裁、行政程序，且没有任何法院判决、政府部门裁决
    或者法律规定(a)阻止或限制任何本协议项下的交易，或影响交易的完成，或对交易产生重大
    不利影 响；(b)根据法律规定，任何本协议项下的交易的完成会使乙方遭受重大惩罚或承担
    法律责任；或(c)限制乙方或目标公司的经营从而构成重大不利变化。
    (8) No Significant Litigation. There are no litigation, arbitration or administrative procedures,
    court ruling, government decisions or legal provisions that may (a) prevent or restrict any transaction
    under this Agreement, affect the completion of such transaction, or have a significant adverse impact
    on such transaction; (b) impose severe punishment or legal liability on Party B due to its completion
    of any transaction under this Agreement; or (c) restrict the operation of Party B or the Target
    Company, thus constituting a significant adverse change.

    3.3 支付进度及方式
    3.3 Payment Schedule and Method
    乙方应在 2017 年 3 月 10 日或者本协议第 3.2.1 款所列付款条件均己满足之日(以二者较晚到
    期者为准)，向鑫乐资产支付交易对价，即 26.4824 亿元人民币。
    Party B shall pay the transaction consideration, i.e. RMB 2,648,240,000, to Xinle Asset on March
    10, 2017 or the date when the conditions of payment listed in Article 3.2.1 of this Agreement have
    been met (whichever comes later).

                                      第六条交割后承诺事项
                                Article 6 Post-closing Commitments
    6.1 优先投资权
    Preemptive Right
    对于任何一家乐视系公司（上市公司及其合并范围内的子公司除外）                                                ，甲方同意（并促成相
    关方同意）给予乙方以下的优先投资权：                           （1）如果甲方出售、减持、债转股等形式处置其直
    接或间接持有的某乐视系公司（上市公司及其合并范围内的子公司除外）的股权，在同等条
    件下乙方有优先受让前述股权的权利；                          （2）如果某乐视系公司（上市公司及其合并范围内的
    子公司除外）拟增加注册资本或发行新股，在同等条件下乙方有优先认购的权利。
    For any member company of LeTV (excluding the Listed Company and the subsidiaries included
    in its consolidated statement), Party A shall agree (and procure relevant parties to agree) to provide
    Party B with the following pre-emptive rights: (1) if Party A disposes of its equity directly or
    indirectly held in a member company of LeTV (excluding the Listed Company and the subsidiaries
    included in its consolidated statement) in the form of sales, reduction of equity, debt-to-equity swap,
    etc., Party B shall have pre-emptive rights to acquire the aforesaid equity under the same condition;
    and (2) if a member company of LeTV (excluding the Listed Company and the subsidiaries included
    in its consolidated statement) intends to increase its registered capital or issue new shares, Party B
    shall have pre-emptive rights to subscribe under the same condition.
    6.2 目标公司整体注入上市公司
    Injection of the Target Company into the Listed Company
    甲方承诺（并促成目标公司及相关方）在 2019 年 12 月 31 日前，完成将乐视致新中非上市
    公司持有的股权重组进入上市公司而向中国证监会的申报，并于 2020 年 9 月 30 日或双方
    另行协商书面确定的其他日期前完成将乐视致新中非上市公司持有的股权重组进入上市公
Case 2:19-bk-24804-VZ           Doc 523 Filed 04/03/20 Entered 04/03/20 01:35:52                             Desc
                                Main Document   Page 129 of 134



    司（但如因中国证监会或相关监管机构原因导致的延迟除外）
                              。
    Party A undertakes (and procures the Target Company and relevant parties) to complete the
    declaration to China Securities Regulatory Commission for injecting the equity not held by the
    Listed Company in LeTV Zhixin into the Listed Company before December 31, 2019, and complete
    the injection of the equity not held by the Listed Company in LeTV Zhixin into the Listed Company
    before September 30, 2020 or other date agreed by the parties in writing (except for the delay caused
    by China Securities Regulatory Commission or relevant regulatory authorities).

    6.3 返还拆借资金
    Repayment of Borrowed Funds
    甲方承诺，在本次交易完成后三个月内，甲方或其他乐视系公司从目标公司拆借的资金（如
    有）应当全部返还目标公司。
    Party A undertakes to, within three (3) months after the completion of this Transaction, fully repay
    the funds (if any) borrowed from the Target Company by Party A or other LeTV companies to the
    Target Company.

    6.4 优先购买权豁免
    Waive of Right of First Refusal
    甲方承诺（且应促成目标公司及其他相关方同意）                                   ，如果乙方或其实际控制人未来为进行内
    部重组或关联方架构调整之目的拟将所持标的股权转让给乙方或其实际控制人指定的其他
    方（但乐视竞争者及其关联方除外）                        （“乐 视竞争者”名单见附录 4）                   ，目标公司的其他股东同
    意放弃优先购买权，并对前述转让给予积极配合。
    Party A undertakes (and shall procure the Target Company and other relevant parties to agree) that,
    if for purpose of internal restructuring or reorganization in the future, Party B or its actual controller
    intends to transfer the target equity held by them to another party specified by Party B or its actual
    controller (except for LeTV’s competitors and their related parties) (refer to Appendix 4 for the list
    of “LeTV’s Competitors”), the other shareholders of the Target Company will agree to waive their
    rights of first refusal and actively cooperate with the aforesaid transfer.

    6.5 战略合作条款
    Strategic Cooperation Clause
    6.5.1 甲乙双方承诺将充分利用各自的资源，在包括但不限于智能硬件、 互联网、房地产、
    智能家居、智能社区等领域开展全方位合作，以进一步巩固双方在各自行业内的领先地位。
    双方将开展深度合作，整合双方及下属机构的优质资源，从而促进双方共同、稳定的业务增
    长，实现双方共赢。
    Party A and Party B hereby undertake to make full use of their respective resources to conduct all-
    round cooperation in areas including, but not limited to, smart hardware, Internet, real estate, smart
    home, and smart community, etc., to further strengthen their leading position in their respective
    industries. Both parties shall carry out in-depth cooperation and integrate high-quality resources of
    both parties and their subsidiaries to promote mutual and stable business growth and achieve mutual
    benefits.
    6.5.2 甲乙双方特别确认，除双方协商一致外，乙方将作为甲方及/或其所控制的乐视系公司
    在房地产业务领域的唯一合作方。由甲方及其关联方发挥其产业优势，双方在产业地产（包
    括但不限于影视产业、 汽车产业、体育产业、互联网生态等方面）深度合作，发挥各自优
Case 2:19-bk-24804-VZ           Doc 523 Filed 04/03/20 Entered 04/03/20 01:35:52                            Desc
                                Main Document   Page 130 of 134



    势、实现共赢。
    Party A and Party B hereby specifically acknowledge that, unless otherwise agreed by both parties,
    Party B will be the exclusive and sole partner of Party A and/or member companies of LeTV
    controlled by Party A in terms of real estate businesses. By utilizing industrial advantages of Party
    A and its subsidiaries, both parties shall cooperate deeply in industrial real estate (including, but not
    limited to, film and television industry, automobile industry, sports industry, Internet ecology, etc.)
    to give full play to their respective advantages and achieve mutual benefits.

                                            第九条违约责任
                                Article 9 Liability for Breach of Contract

    9.1 一般约定
    General Provision
    无论是由于作为或是不作为，任何一方没有履行或没有完全履行或没有适当履行本协议及/
    或相关交易文件项下的任何义务、陈述与保证或承诺，均构成违约事件。违约方应当承担守
    约方因此而遭受的经济损失。
    No matter whether as a result of act or omission, either party’s failure to perform, fully perform or
    properly perform any of its obligations, representations, warranties or undertakings under this
    Agreement and/or related transaction documents shall constitute an event of default. The breaching
    party shall assume the economic losses suffered by the non-breaching party as a result of such
    default.

    9.2 甲方违约责任
    Party A’s Liability for Breach of Contract
    9.2.1 除本协议另有约定外，如果出现以下任一种或任几种情形，视为甲方的重大违约，乙
    方及/或其关联方有权要求甲方及/或其关联方支付相当于届时乙方已支付款项总额 20%的款
    项作为违约金。在目标公司违约的情况下，甲方应就目标公司的违约向乙方承担连带赔偿责
    任。
    Unless otherwise specified herein, Party B and/or its related parties shall have the right to require
    Party A and/or its related parties to pay 20% of the total amount already paid by Party B as liquidated
    damages under any one or several of the following circumstances, which shall be deemed as material
    breach of contract by Party A. In the event that the Target Company breaches the contract, Party A
    shall bear joint and several liability for compensation to Party B for the breach of contract by the
    Target Company.
    (1) 甲方及/或其关联方拒绝按照本协议第 4.1 款约定向乙方完成交割；
    Party A and/or its related parties refuse to complete the closing with Party B in accordance with the
    provisions of Article 4.1 hereof;
    (2) 甲方及/或其关联方严重违反其在本协议第六条款项下交割后承诺事项，且经乙方书面
    催告后 30 日内仍未纠正；
    Party A and/or its related parties materially violate their post-closing commitments under Article 6
    hereof, and refuse to make corrections within thirty (30) days after Party B’s written notice;
    (3) 由于甲方及/或其关联方的拒绝或故意拖延履行其在本协议项下的义务并且导致本次交
    易未能在本协议签署之日起 30 天内完成交割，但乙方同意延长的情形除外；
    Party A and/or its related parties refuse to perform or deliberately delay the performance of their
Case 2:19-bk-24804-VZ          Doc 523 Filed 04/03/20 Entered 04/03/20 01:35:52                            Desc
                               Main Document   Page 131 of 134



    obligations hereunder, and as a result, this Transaction is not closed within thirty (30) days after the
    signing of this Agreement, except for the circumstances where Party B agrees to extend the closing
    period;
    (4) 除本协议已披露事项外，因本次交易交割日之前所存在的事实、情况、问题所引发的责
    任或后果而导致目标公司无法继续经营，导致乙方无法实现其进行本次交易的商业目的。
    Except for the matters disclosed herein, any responsibilities or consequences arising from facts,
    situations or problems existing before the closing date of this Transaction lead to the inability of the
    Target Company to continue its operation, thus causing Party B to fail to realize its commercial
    purposes in this Transaction.
    9.2.2 如甲方及/或其关联方发生上述第 9.2.1 款项下任何一项所列重大违约，乙方有权选择
    单方解除本协议。在乙方选择解除本协议的情况下，甲方应当在解除通知发出之日起 5 个工
    作日内，将乙方及/或其关联方依据本协议及/或其他相关交易文件已经支付的全部交易对价
    及其他任何款项退还给乙方及/或其指定方，                            并有权要求甲方及/或关联方按照上述第 9.2.1 款
    约定支付相当于乙方已支付全部款项 20%的款项作为违约金。
    In the event of any material breach of contract under the aforesaid Article 9.2.1 by Party A and/or
    its related parties, Party B shall have the right to unilaterally terminate this Agreement. If Party B
    chooses to terminate this Agreement, Party A shall return all transaction consideration and any other
    amounts already paid by Party B and/or its related parties in accordance with this Agreement and/or
    other relevant transaction documents to Party B and/or its related parties within five (5) working
    days from the date of the Termination Notice, and Party B shall have the right to require Party A
    and/or its related parties to pay 20% of the total amount already paid by Party B as liquidated
    damages in accordance with the aforesaid provisions of Article 9.2.1.
    9.2.3 甲方及/或关联方延迟履行本协议所约定的违约金支付义务以及退款义务的，每逾期一
    日，甲方应按应支付或应退还款项的每日万分之二向乙方支付逾期利息。
    If Party A and/or its related parties delay the performance of the liquidated damages payment
    obligation and refund obligation stipulated herein, Party A shall pay Party B the overdue interest
    with a daily interest rate of 0.02% on the basis of amount payable or refundable for each overdue
    day.
    9.2.4 如果乙方没有选择按照本第 9.2.2 条约定解除本协议的，且乙方愿意继续履行本协议，
    则甲方应继续完成其在本协议项下的义务，并且,该等继续履行并不豁免甲方应向乙方及/或
    其指定方承担的违约和赔偿责任。
    If Party B does not choose to terminate the Agreement in accordance with the provisions of Article
    9.2.2, and Party B is willing to continue to perform the Agreement, Party A shall continue to fulfill
    its obligations hereunder, and such continuation of performance shall not exempt Party A from the
    liability for breach of contract and the compensation to Party B and/or its designated party.

    9.3 乙方违约责任
    Party B’s Liability for Breach of Contract
    9.3.1 本协议签署后，在支付条件全部满足的前提下，如乙方逾期支付转让对价，则须按照
    每日万分之二标准，向甲方计付迟延支付的违约金。如果逾期超过 30 日仍未支付，从第 31
    日起，按照每日万分之五标准，向甲方计付迟延支付的违约金。
    Provided that the Agreement is signed and the conditions for payment of the transaction
    consideration are fully met, if Party B delays the payment of the transaction consideration, Party B
    shall pay Party A the liquidated damages for late payment with a daily interest rate of 0.02% for
Case 2:19-bk-24804-VZ         Doc 523 Filed 04/03/20 Entered 04/03/20 01:35:52                        Desc
                              Main Document   Page 132 of 134



    each overdue day. If the payment is overdue for more than 30 days, from the 31st day, Party B shall
    pay Party A the liquidated damages for late payment with a daily interest rate of 0.05% for each
    overdue day.
    9.3.2 乙方延迟履行本协议所约定的违约金支付义务的，每逾期一日，乙方应按应支付违约
    金的每日万分之二向甲方支付逾期利息。
    If Party B delays the performance of the liquidated damages payment obligation stipulated herein,
    Party B shall pay Party A the overdue interest with a daily interest rate of 0.02% for each overdue
    day.
        Case 2:19-bk-24804-VZ                  Doc 523 Filed 04/03/20 Entered 04/03/20 01:35:52                                        Desc
                                               Main Document   Page 133 of 134



                                        PROOF OF SERVICE OF DOCUMENT
I am over the age of 18 and not a party to this bankruptcy case or adversary proceeding. My business address is:
                             10100 Santa Monica Blvd., 13th Floor, Los Angeles, CA 90067

A true and correct copy of the foregoing document entitled: NOTICE OF OBJECTION TO CLAIM [Claim No. 43] will be
served or was served (a) on the judge in chambers in the form and manner required by LBR 5005-2(d); and (b) in the
manner stated below:

1. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF): Pursuant to controlling General
Orders and LBR, the foregoing document will be served by the court via NEF and hyperlink to the document. On (date)
April 2, 2020, I checked the CM/ECF docket for this bankruptcy case or adversary proceeding and determined that the
following persons are on the Electronic Mail Notice List to receive NEF transmission at the email addresses stated below:


                                                                                           Service information continued on attached page

2. SERVED BY UNITED STATES MAIL: On (date) April 2, 2020, I served the following persons and/or entities at the
last known addresses in this bankruptcy case or adversary proceeding by placing a true and correct copy thereof in a
sealed envelope in the United States mail, first class, postage prepaid, and addressed as follows. Listing the judge here
constitutes a declaration that mailing to the judge will be completed no later than 24 hours after the document is filed.

VIA U.S. MAIL
United States Bankruptcy Court
Central District of California
Attn: Hon. Vincent Zurzolo
Edward R. Roybal Federal Bldg./Courthouse
255 East Temple Street, Suite 1360
Los Angeles, CA 90012

                                                                                           Service information continued on attached page


3. SERVED BY PERSONAL DELIVERY, OVERNIGHT MAIL, FACSIMILE TRANSMISSION OR EMAIL (state method
for each person or entity served): Pursuant to F.R.Civ.P. 5 and/or controlling LBR, on (date) _______, in writing to such
service method), by facsimile transmission and/or email as follows. Listing the judge here constitutes a declaration that
personal delivery on, or overnight mail to, the judge will be completed no later than 24 hours after the document is filed.



                                                                                           Service information continued on attached page

I declare under penalty of perjury under the laws of the United States that the foregoing is true and correct.


 April 2, 2020             Nancy H. Brown                                             /s/ Nancy H. Brown
 Date                        Printed Name                                                    Signature




          This form is mandatory. It has been approved for use in the United States Bankruptcy Court for the Central District of California.

December 2012                                                         Page 2                          F 3007-1.1.NOTICE.OBJ.CLAIM
DOCS_LA:328764.1 46353/002
        Case 2:19-bk-24804-VZ                  Doc 523 Filed 04/03/20 Entered 04/03/20 01:35:52                                        Desc
                                               Main Document   Page 134 of 134


SERVICE INFORMATION FOR CASE NO. 2:19-bk-24804-VZ
TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF)

       Jerrold L Bregman ecf@bg.law, jbregman@bg.law
       Jeffrey W Dulberg jdulberg@pszjlaw.com
       Lei Lei Wang Ekvall lekvall@swelawfirm.com, lgarrett@swelawfirm.com;gcruz@swelawfirm.com;jchung@swelawfirm.com
       Stephen D Finestone sfinestone@fhlawllp.com
       Richard H Golubow rgolubow@wghlawyers.com,
        pj@wcghlaw.com;jmartinez@wghlawyers.com;Meir@virtualparalegalservices.com
       Alexandra N Krasovec krasovec.alexandra@dorsey.com, claridge.vanessa@dorsey.com
       Ben H Logan blogan@omm.com
       Robert S Marticello Rmarticello@swelawfirm.com,
        gcruz@swelawfirm.com;lgarrett@swelawfirm.com;jchung@swelawfirm.com
       David W. Meadows david@davidwmeadowslaw.com
       John A Moe john.moe@dentons.com, glenda.spratt@dentons.com
       Kelly L Morrison kelly.l.morrison@usdoj.gov
       Malhar S Pagay mpagay@pszjlaw.com, bdassa@pszjlaw.com
       Christopher E Prince cprince@lesnickprince.com, jmack@lesnickprince.com;cprince@ecf.courtdrive.com
       Victor A Sahn vsahn@sulmeyerlaw.com,
        pdillamar@sulmeyerlaw.com;pdillamar@ecf.inforuptcy.com;vsahn@ecf.inforuptcy.com;cblair@sulmeyerlaw.com;cblair@ecf.in
        foruptcy.com;dlee@metallawgroup.com;dlee@ecf.inforuptcy.com
       Randye B Soref rsoref@polsinelli.com, ccripe@polsinelli.com;ladocketing@polsinelli.com
       Benjamin Taylor btaylor@taylorlawfirmpc.com
       United States Trustee (LA) ustpregion16.la.ecf@usdoj.gov
       Felix T Woo fwoo@ftwlawgroup.com, admin@ftwlawgroup.com
       Claire K Wu ckwu@sulmeyerlaw.com,
        mviramontes@sulmeyerlaw.com;ckwu@ecf.courtdrive.com;ckwu@ecf.inforuptcy.com
       Emily Young pacerteam@gardencitygroup.com, rjacobs@ecf.epiqsystems.com;ECFInbox@epiqsystems.com
       David B Zolkin dzolkin@ztlegal.com, maraki@ztlegal.com,sfritz@ztlegal.com




          This form is mandatory. It has been approved for use in the United States Bankruptcy Court for the Central District of California.

December 2012                                                         Page 2                          F 3007-1.1.NOTICE.OBJ.CLAIM
DOCS_LA:328764.1 46353/002
